Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDMENT NO. 1 TO AMENDED & RESTATED CREDIT AGREEMENT

 

dated as of February 29, 2016

 

among

 

NISKA GAS STORAGE US, LLC,
as US Borrower,

 

AECO GAS STORAGE PARTNERSHIP,
as Canadian Borrower,

 

NISKA GAS STORAGE PARTNERS LLC,
as Holdings,

 

EACH OTHER LOAN PARTY PARTY HERETO,

 

ROYAL BANK OF CANADA,
as Administrative Agent,

 

and

 

THE LENDERS PARTY HERETO

 

 

RBC CAPITAL MARKETS*,

as Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO AMENDED & RESTATED CREDIT AGREEMENT, dated as of February 29,
2016 (this “Amendment”), among NISKA GAS STORAGE US, LLC, a Delaware limited
liability company (the “US Borrower”), AECO GAS STORAGE PARTNERSHIP, an Alberta
general partnership (the “Canadian Borrower” and, together with the US Borrower,
the “Borrowers”), NISKA GAS STORAGE PARTNERS LLC, a Delaware limited liability
company (“Holdings”), each other Loan Party party hereto, ROYAL BANK OF CANADA
(“Royal Bank”), as administrative agent (in such capacity, the “Administrative
Agent”), Royal Bank, as US L/C Issuer and Canadian L/C Issuer, THE BANK OF NOVA
SCOTIA, as US Swing Line Lender and Canadian Swing Line Lender, and each Lender
party hereto.  Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to such terms in the Amended Credit Agreement (as
defined below) referred to below.

 

WHEREAS, the Borrowers, Holdings, the Administrative Agent and the Lenders party
thereto entered into that certain Amended & Restated Credit Agreement (as in
effect on the date hereof, the “Credit Agreement” and, as amended by this
Amendment, the “Amended Credit Agreement”) dated as of June 29, 2012;

 

WHEREAS, the Borrowers, Holdings and the Lenders party hereto have agreed to
amend the Credit Agreement, but only on the terms and conditions herein set
forth;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                          Credit Agreement
Amendments.  Subject to the terms and conditions set forth in this Amendment,
effective on the Amendment No. 1 Effective Date (as defined below):

 

Section 1.1.                                 Each of the undersigned Lenders
irrevocably agrees to amend the Credit Agreement as provided in Section 2 hereof
to provide for (a) the extension of the Revolver Maturity Date, (b) reductions
of the Aggregate US Revolver Commitments and Aggregate Canadian Revolver
Commitments, (c) reductions of the US L/C Obligations and the Canadian L/C
Obligations, (d) reductions of the US Swing Line Sublimit and the Canadian Swing
Line Sublimit, (e) modifications to the definition of Applicable Rate and
(f) such other modifications as have been reasonably agreed by the Borrowers and
the Administrative Agent and set forth in this Amendment.

 

Section 1.2.                                 Except as modified pursuant to
Section 1.1 hereof, (a) Revolver Loans under the Facilities shall remain
outstanding and shall be continued and (b) Revolver Commitments under the
Facilities shall remain outstanding and shall be continued.

 

Section 2.                                          Amendments.

 

Section 2.1.                                 The Credit Agreement is, effective
as of the Amendment No. 1 Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example:  stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example:  double-underlined text) as set forth in the
pages of the Credit Agreement attached as Annex I hereto, except that any
Schedule or Exhibit to the Credit Agreement not amended pursuant to the terms of
this Amendment or otherwise included as part of said Annex I shall remain in
effect without any amendment or other modification thereto.

 

Section 2.2.                                 The Credit Agreement is, effective
as of the Amendment No. 1 Effective Date, hereby further amended by
(i) replacing Annex A-1 (US Commitments & Percentages) thereto with Annex A-1
hereto and (ii) replacing Annex A-2 (Canadian Commitments & Percentages)

 

--------------------------------------------------------------------------------


 

thereto with Annex A-2 hereto.

 

Section 3.                                          Representations and
Warranties.  Each of Holdings and the Borrowers represents and warrants to the
Administrative Agent and the Lenders as of the Amendment No. 1 Effective Date
that:

 

Section 3.1.                                 The execution, delivery and
performance of this Amendment by each Loan Party and the performance by each
Loan Party of the Loan Documents, as amended by this Amendment, to which such
Loan Party is party have been duly authorized by all necessary corporate or
other organizational action.  Each Loan Party has duly executed and delivered
this Amendment and each of this Amendment and the Loan Documents, as amended by
this Amendment, to which such Loan Party is a party, constitutes the legal,
valid and binding obligation of such Loan Party enforceable against each Loan
Party that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).  Each Loan Party (a) is in compliance with all applicable Laws and (b) is
duly qualified and is licensed and, to the extent such concept is applicable in
such jurisdiction, in good standing, under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (a) or (b) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.2.                                 The execution, delivery and
performance by each Loan Party of this Amendment and the performance by each
Loan Party of each Loan Document, as amended by this Amendment, to which such
Loan Party is a party, will not (a) violate any Law, except to the extent that
any such violation could not reasonably be expected to have a Material Adverse
Effect, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which such Loan Party is a party or affecting
such Loan Party or the properties of such Party or any of its Subsidiaries
(other than Liens permitted by the Credit Agreement) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, except to the extent that
any such violations could not reasonably be expected to have a Material Adverse
Effect or (c) contravene the terms of any of such Loan Party’s Organization
Documents.

 

Section 4.                                          Conditions to Effectiveness
of Amendment.  This Amendment, including the amendments set forth in Section 2,
shall become effective and the provisions set forth in Sections 1 and 2 shall
become operative on the date (the “Amendment No. 1 Effective Date”) on which
each of the following conditions are satisfied or waived by each applicable
party:

 

(A)                               the Administrative Agent shall have received
(i) executed signature pages to this Amendment from the US L/C Issuer, the
Canadian L/C Issuer, the US Swing Line Lender, the Canadian Swing Line Lender,
each Lender, Holdings, the Borrowers and each other Loan Party and (ii) executed
signature pages to the Intercreditor Agreement from the Last-Out Agent,
Holdings, the Borrowers and each other Loan Party;

 

(B)                               the representations and warranties set forth
in the Amended Credit Agreement and in the other Loan Documents, as amended by
this Amendment, are true and correct in all material respects (without
duplication of any materiality qualifier contained in such representations and
warranties) on and as of Amendment No. 1 Effective Date (both before and after
giving effect to the Amendment) with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 1
Effective Date, except to the extent such representations and warranties

 

2

--------------------------------------------------------------------------------


 

expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (without
duplication of any materiality qualifier contained in such representations and
warranties) as of such earlier date;

 

(C)                               at the time of and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing;

 

(D)                               the Administrative Agent shall have received
(A) a certified copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors, other
managers or general partner of each Loan Party (or a duly authorized committee
thereof) authorizing the execution, delivery and performance of this Amendment
and the performance of the Credit Agreement and the other Loan Documents, in
each case as modified by this Amendment, certified as of the Amendment No. 1
Effective Date by a Responsible Officer of each Loan Party as being in full
force and effect without modification or amendment and (B) good standing
certificates for each Loan Party for each jurisdiction in which such Loan Party
is organized;

 

(E)                                the Administrative Agent shall have received
from Latham & Watkins LLP, special counsel to the US Borrower, and Bennett Jones
LLP, special counsel to the Canadian Borrower, executed legal opinions covering
such matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent;

 

(F)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of Holdings (it being understood that,
with respect to the person executing such certificate as a Responsible Officer
of Holdings, such certificate is provided in such person’s capacity as an
officer of Holdings, and not in such person’s individual capacity), in
substantially the form of Exhibit I to the Credit Agreement, attesting to the
Solvency of the Loan Parties and their Subsidiaries, on a consolidated basis, as
of the Amendment No. 1 Effective Date;

 

(G)                               the Administrative Agent shall have received a
certificate signed by a Responsible Officer of Holdings (it being understood
that, with respect to such person executing such certificate as a Responsible
Officer, such certificate is provided in such person’s capacity as an officer of
the general partner of Holdings and not in such person’s individual capacity)
confirming satisfaction of the conditions set forth in clause (B) and (C) above;

 

(H)                              payment by the Borrowers to the Administrative
Agent, for the account of the Lenders party hereto, an amendment fee (the
“Amendment Fee”) in an amount equal to 0.50% of the aggregate amount of each
Lender’s Revolver Commitment under the Credit Agreement as in effect on the
Amendment No. 1 Effective Date (it being understood that the Borrowers shall
have no liability to pay the Amendment Fee if the Amendment No. 1 Effective Date
does not occur); and

 

(I)                                   payment by the Borrowers of the reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent in
connection with this Amendment (including the reasonable and documented fees,
disbursements and other charges of Paul Hastings LLP, as counsel to the
Administrative Agent, and Blake, Cassels & Graydon LLP, as Canadian counsel to
the Administrative Agent), in each case, to the extent required by Section 10.04
of the Credit Agreement.

 

Section 5.                                          Post-Effectiveness Covenant.
Within five (5) Business Days after the Amendment No. 1 Effective Date, the
Borrowers shall deliver to the Administrative Agent (a) a completed US Borrowing
Base Report, in compliance with the requirements set forth in
Section 6.01(f)(i) of the Credit Agreement, setting forth the US Borrowing Base
as of the close of March 1, 2016 and (b) a

 

3

--------------------------------------------------------------------------------


 

completed Canadian Borrowing Base Report, in compliance with the requirements
set forth in Section 6.01(f)(ii) of the Credit Agreement, setting forth the
Canadian Borrowing Base as of the close of March 1, 2016.

 

Section 6.                                          Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(i.e. a “PDF” or “TIF”) shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 7.                                          Applicable Law.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Section 8.                                          Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 9.                                          Notices.  All communications
and notices hereunder shall be given as provided in the Credit Agreement or, as
the case may be, the Guaranties.

 

Section 10.                                   Severability. The fact that any
term or provision of this Amendment is held invalid, illegal or unenforceable as
to any person in any situation in any jurisdiction shall not affect the
validity, enforceability or legality of the remaining terms or provisions hereof
or the validity, enforceability or legality of such offending term or provision
in any other situation, or jurisdiction or as applied to any person.

 

Section 11.                                   Successors. The terms of this
Amendment shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.

 

Section 12.                                   No Present Claims; Release.  Each
Loan Party hereby acknowledges and agrees that, as of the date hereof:  (a) no
Loan Party nor any of its Affiliates has any claim or cause of action against
any Agent or Lender (or any of their directors, officers, employees, attorneys
or agents); (b) no Loan Party has offset rights, counterclaims, rights of
recoupment or defenses of any kind against any of its obligations, indebtedness
or liabilities to any Agent or Lender; and (c) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties.  Each Loan Party, on its own behalf and on
behalf of each of its successors and assigns, hereby waives, releases and
forever discharges the Agents and the Lenders and all of their directors,
officers, employees, attorneys and agents (collectively, the “Released
Persons”), from any and all claims, demands, obligations, liabilities, damages,
losses, actions or causes of action, costs or expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected on or before the date hereof and arising out of or in any way
relating to the Credit Agreement, the Loan Documents and any other documents,
instruments, agreements (including this Amendment), dealings or other matters
connected with the Credit Agreement, including, without limitation, acts or
omissions of any Released Person, all known and unknown matters, claims,
transactions or things occurring on or prior to the Amendment No. 1 Effective
Date related to the Credit Agreement.  The waivers, releases, and discharges
contained in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.  As to
each and every claim released hereunder, each Loan Party hereby represents that
it has received the

 

4

--------------------------------------------------------------------------------


 

advice of legal counsel with regard to the releases contained herein and waives
the benefit of each provision of applicable federal or state law (including,
without limitation, the Laws of the State of New York), if any, pertaining to
general releases after having been advised by its legal counsel with respect
thereto.  Each Loan Party understands the facts which it believes to be true at
the time of making the release provided for herein may later turn out to be
different than it now believes, and that information which is not now known or
suspected may later be discovered.  Each Loan Party accepts this possibility,
and each Loan Party further agrees that the release provided for herein shall in
all respects continue to be effective and not subject to termination or
rescission because of any difference in such facts or any new information.

 

Section 13.                                   Effect of Amendment.  Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the other Secured Parties under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect.  Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Security Documents, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guaranties.  From and after the Amendment No. 1
Effective Date, all references to the Credit Agreement in any Loan Document
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.  In entering into this Amendment, each Lender has undertaken its own
analysis and has not relied on any other Lender in making its decision to enter
into this Amendment.  This Amendment constitutes a Loan Document.  The Borrowers
agree to pay all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution, delivery
and administration of this Amendment and the other instruments and documents to
be delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

NISKA GAS STORAGE US, LLC,

 

 

as US Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

AECO GAS STORAGE PARTNERSHIP,

 

 

as Canadian Borrower

 

 

 

 

 

By:

Niska Gas Storage Canada ULC,

 

 

its managing partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GAS STORAGE PARTNERS LLC,

 

 

as Holdings

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GS HOLDINGS I, L.P.,

 

 

as a Guarantor

 

 

 

 

 

By:

 Niska US GP LLC, its general partner

 

 

 

 

 

By:

/s/ William H. Shea Jr.

 

 

Name:

William H. Shea Jr.

 

 

Title:

Authorized Person

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NISKA GAS STORAGE LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GAS STORAGE US FINANCE CORP.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

SALT PLAINS STORAGE, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

WILD GOOSE STORAGE, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GAS TRANSPORT, INC.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STARKS GAS STORAGE L.L.C.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GAS STORAGE OPERATIONS LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ William H. Shea Jr.

 

 

Name:

William H. Shea Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

NISKA MIDSTREAM LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA US GP LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ William H. Shea Jr.

 

 

Name:

William H. Shea Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

COASTAL BEND GAS STORAGE, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NISKA GAS STORAGE CANADA ULC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA CANADA GP ULC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA GAS STORAGE CANADA FINANCE

 

 

CORP., as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA PARTNERS MANAGEMENT ULC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

ACCESS GAS SERVICES INC.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ACCESS GAS SERVICES (ONTARIO) INC.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

ENERSTREAM AGENCY SERVICES INC.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

 

NISKA PARTNERS COÖPERATIEF U.A.,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Vance E. Powers

 

 

Name:

Vance E. Powers

 

 

Title:

Managing Director A

 

 

 

 

 

 

 

 

 

By:

/s/ Tjalling Huisman

 

 

Name:

Tjalling Huisman

 

 

Title:

Managing Director B

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

 

Name:

Yvonne Brazier

 

 

Title:

Manager, Agency

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

as US L/C Issuer, Canadian L/C Issuer and a

 

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Name:

Leslie P. Vowell

 

 

Title:

Attorney-in-Fact

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

 

as US Swing Line Lender and Canadian Swing

 

 

Line Lender

 

 

 

By:

/s/ Mark Sparrow

 

 

Name:

Mark Sparrow

 

 

Title:

Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Morgan Stanley Bank, N.A.,

 

 

as a Lender

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA,

 

 

as a Lender

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

 

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

 

Name:

Vanessa A. Kurbatskiy

 

Title:

Vice President

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name: Stuart Murray

 

 

Title: Managing Director

 

 

 

By:

/s/ Jarrett Price

 

 

Name: Jarrett Price

 

 

Title: Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO Harris Financing, Inc.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Jerz

 

 

Name: James Jerz

 

 

Title: Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal,

as a Lender

 

 

 

 

 

 

By:

/s/ James Jerz

 

 

Name: James Jerz

 

 

Title: Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: BILL O’DALY

 

 

Title: AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name: Warren Van Heyst

 

 

Title: Authorized Signatory

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Toronto Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Alain Daoust

 

 

Name: Alain Daoust

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Chris Gage

 

 

Name: Chris Gage

 

 

Title: Authorized Signatory

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ M.Sparrow

 

 

Name:

M.Sparrow

 

 

Title:

Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Randall B Durant

 

 

Name: Randall B Durant

 

 

Title: Authorized Officer

 

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Deborah Booth

 

 

Name:

Deborah Booth

 

 

Title:

Executive Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryo Suzuki

 

 

Name:

Ryo Suzuki

 

 

Title:

General Manager

 

Amendment No.1 to Amended & Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation of Canada,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alfred Lee

 

 

Name:

Alfred Lee

 

 

Title:

Managing Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Margo Chen Campbell

 

 

Name:

Margo Chen Cambell

 

 

Title:

Vice President

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., CANADIAN BRANCH

 

 

as a Lender

 

 

 

 

 

By:

/s/ Jonathan Cain

 

 

Name:

Jonathan Cain

 

 

Title:

Authorized Signatory

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Caisse centrale Desjardins US Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Michel Brouillet

 

 

Name: Michel Brouillet

 

 

Title: Vice President

 

 

 

 

 

(if a second signature is necessary):

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAISSE CENTRALE DESJARDINS

 

as a Lender

 

 

 

 

 

By:

/s/ Oliver Sumugod

 

 

Name:

Oliver Sumugod

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Matt van Remmen

 

 

Name:

Matt van Remmen

 

 

Title:

Managing Director

 

[Amendment No.1 to Amended & Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Amended Credit Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1

DATED AS OF FEBRUARY 29, 2016

 

ADDED TEXT SHOWN DOUBLE-UNDERLINED

DELETED TEXT SHOWN STRIKETHROUGH

 

AMENDED & RESTATED CREDIT AGREEMENT

 

Dated as of June 29, 2012 and amended as of February 29, 2016
among

 

NISKA GAS STORAGE US, LLC,
as US Borrower,

 

AECO GAS STORAGE PARTNERSHIP,
as Canadian Borrower,

 

NISKA GAS STORAGE PARTNERS LLC,
as Holdings,

 

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

 

and

 

The Other Lenders Party Hereto

 

and

 

RBC CAPITAL MARKETS, MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS LENDING
PARTNERS, LLC, BARCLAYS BANK PLC, NATIXIS BANK, and BANK OF MONTREAL,

as Co-Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

2

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

5052

1.03

Accounting Terms

5053

1.04

Rounding

5153

1.05

Times of Day

5153

1.06

Letter of Credit Amounts

5153

1.07

Dollar Equivalents; Spot Rates

5153

1.08

Designation of Project Subsidiaries

5154

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

5254

2.01

Loans

5254

2.02

Borrowings, Conversions, Continuations of Loans

5355

2.03

Letters of Credit

5557

2.04

Swing Line Loans

6365

2.05

Prepayments

6668

2.06

Termination or Reduction of Commitments

6870

2.07

Repayment of Loans

6971

2.08

Interest

7072

2.09

Fees

7072

2.10

Computation of Interest and Fees

7274

2.11

Evidence of Debt

7274

2.12

Payments Generally; Administrative Agent’s Clawback

7375

2.13

Sharing of Payments by Lenders

7577

2.14

Borrowing Base Reporting

7578

2.15

Incremental Facilities

7679

2.16

Creation of Bankers’ Acceptances

7880

2.17

Terms of Acceptance by Canadian Revolver Lenders

7881

2.18

General Procedures for Bankers’ Acceptances

8083

2.19

Execution of Bankers’ Acceptances

8183

2.20

Prepayment of Bankers’ Acceptances

8184

2.21

Currency Fluctuation

8284

2.22

Canadian Revolver Adjustments

8284

2.23

US Revolver Adjustments

8385

2.24

Funding of Outstanding Loans under the Senior Credit Facilities

83 86

2.25

Outstanding Eurodollar Rate Loans

83 86

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

8486

3.01

Taxes

8486

3.02

Illegality

8688

3.03

Inability to Determine Rates

8688

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

8789

3.05

Compensation for Losses

8890

3.06

Mitigation Obligations; Replacement of Lenders

8991

3.07

Survival

89 91

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV. CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

8991

4.01

Conditions of Agreement

8991

4.02

Conditions to all Credit Extensions

9294

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

9295

5.01

Existence, Qualification and Power

9295

5.02

Authorization; No Contravention

9395

5.03

Governmental Authorization; Other Consents

9395

5.04

Binding Effect

9395

5.05

Financial Statements; No Material Adverse Effect

9396

5.06

Litigation

9496

5.07

No Default

9496

5.08

Ownership of Property; Liens

9496

5.09

Environmental Compliance

94 96

5.10

Insurance

9496

5.11

Taxes

9497

5.12

ERISA and Pension Plan Compliance

9597

5.13

Subsidiaries; Equity Interests

9598

5.14

Margin Regulations; Investment Company Act; Permits and Authorizations

9698

5.15

Disclosure

9698

5.16

Compliance with Laws

9698

5.17

Intellectual Property; Licenses, Etc.

9698

5.18

Labor Disputes

96 99

5.19

Solvency

9799

5.20

[Intentionally Omitted].97International Financial Reporting Standards

99

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

9799

6.01

Financial Statements

9799

6.02

Certificates; Other Information

98100

6.03

Notices

100102

6.04

Payment of Taxes

100103

6.05

Preservation of Existence, Etc.

100103

6.06

Maintenance of Properties

101103

6.07

Maintenance of Insurance

101103

6.08

Compliance with Laws

101103

6.09

Books and Records

101103

6.10

Inspection Rights; Commercial Finance Examinations

101104

6.11

Use of Proceeds

102104

6.12

Additional Guarantors and Grantors

102104

6.13

Further Assurances

103106

6.14

Environmental Matters; Environmental Reviews

103106

6.15

Deposit Accounts, Securities Accounts and Commodities Accounts

104106

6.16

Risk Management Review

105107

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

105108

7.01

Liens

105108

7.02

Investments

108111

7.03

Indebtedness

109112

7.04

Swap Contracts

112114

7.05

Fundamental Changes

112114

 

ii

--------------------------------------------------------------------------------


 

7.06

Dispositions

112115

7.07

Restricted Payments

113116

7.08

Change in Nature of Business

114117

7.09

Transactions with Affiliates

114117

7.10

Burdensome Agreements

115117

7.11

Prepayments, Etc. of Subordinated Debt

115118

7.12

Risk Management Compliance

116118

7.13

Use of Proceeds

116 118

7.14

[Intentionally Omitted]

116119

7.15

Subordinated Debt

116119

7.16

Fixed Charge Coverage Ratio

116119

7.17

Canadian Pension Plans

116119

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

116119

8.01

Events of Default

116119

8.02

Remedies Upon Event of Default

118121

8.03

Application of Funds

119121

 

 

 

ARTICLE IX. AGENTS

119122

9.01

Appointment and Authority

119122

9.02

Rights as a Lender

119122

9.03

Exculpatory Provisions

120122

9.04

Reliance by Agents

120123

9.05

Delegation of Duties

121123

9.06

Resignation of Agents

121123

9.07

Non-Reliance on Agents and Other Lenders

122124

9.08

No Other Duties, Etc.

122124

9.09

Administrative Agent May File Proofs of Claim

122125

9.10

Collateral and Guaranty Matters

123125

9.11

Enforcement Actions and Application of Proceeds

123126

9.12

Field Audit and Examination Reports; Disclaimer by Lenders By signing this
Agreement, each Lender:

124 127

 

 

 

ARTICLE X. MISCELLANEOUS

125128

10.01

Amendments, Etc.

125128

10.02

Notices; Effectiveness; Electronic Communication

127130

10.03

No Waiver; Cumulative Remedies

129132

10.04

Expenses; Indemnity; Waivers

129132

10.05

Payments Set Aside

131134

10.06

Successors and Assigns

131134

10.07

Right of Set-off

136139

10.08

Interest Rate Limitation

137140

10.09

Counterparts; Integration; Effectiveness

137140

10.10

Survival of Representations and Warranties

137140

10.11

Severability

137140

10.12

Replacement of Lenders

137140

10.13

Governing Law; Jurisdiction; Etc.

138141

10.14

No Advisory or Fiduciary Responsibility

139142

10.15

USA PATRIOT Act Notice

140143

10.16

Effect of Amendment and Restatement; Affirmation of Existing Loan Documents

140 143

10.17

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

144

 

iii

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

 

Annex A-1

US Commitments & Percentages

 

Annex A-2

Canadian Commitments & Percentages

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01A-1

Account Debtors (Affiliates)

 

Schedule 1.01A-2

Account Debtors (Excess Receivables)

 

Schedule 2.14

Borrowing Base Procedures

 

Schedule 5.06

Litigation

 

Schedule 5.08

Real Property

 

Schedule 5.11

Audits/Examinations of Tax Returns

 

Schedule 5.13

Subsidiaries; Other Equity Investments; Information Regarding Loan Parties

 

Schedule 7.01

Existing Liens

 

Schedule 7.02

Existing Investments

 

Schedule 7.03

Existing Indebtedness

 

Schedule 7.10

Burdensome Agreements

 

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B-1

Form of US Revolver Note

 

Exhibit B-2

Form of Canadian Revolver Note

 

Exhibit B-6

Form of US Swing Line Note

 

Exhibit B-7

Form of Canadian Swing Line Note

 

Exhibit C-1

Form of US Guaranty

 

Exhibit C-2

Form of Canadian Guarantee

 

Exhibit D

Form of Compliance Certificate

 

Exhibit E-1

Form of Loan Notice

 

Exhibit E-2

Form of Swing Line Loan Notice

 

Exhibit F-1

Form of US Security Agreement

 

Exhibit F-2

Form of Canadian Security Agreement

 

Exhibit G-1

Form of Opinion of Latham & Watkins L.L.P.

 

Exhibit G-2

Form of Opinion of Bennett Jones LLP

 

Exhibit G-3

Form of Opinion of Blake, Cassels & Graydon LLP

 

Exhibit I

Form of Solvency Certificate of Holdings

 

Exhibit K-1

Form of US Borrowing Base Report

 

Exhibit K-2

Form of Canadian Borrowing Base Report

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 29, 2012 among NISKA GAS STORAGE US, LLC, a Delaware limited liability
company (the “US Borrower”), AECO GAS STORAGE PARTNERSHIP, an Alberta general
partnership (the “Canadian Borrower” and, together with the US Borrower the
“Borrowers”), NISKA GAS STORAGE PARTNERS LLC, Delaware limited liability company
(“Holdings”), ROYAL BANK OF CANADA, as the Administrative Agent and Collateral
Agent, US L/C Issuer and Canadian L/C Issuer, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), GOLDMAN
SACHS LENDING PARTNERS, LLC, BARCLAYS BANK PLC, MORGAN STANLEY SENIOR
FUNDING, INC., and NATIXIS BANK, as co-documentation agents (the
“Co-Documentation Agents”).

 

RECITALS

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties signatory thereto, the
financial institutions signatory thereto as lenders and Royal Bank of Canada, as
administrative agent and collateral agent for the Existing Lenders, are a party
to that certain Credit Agreement dated as of March 5, 2010 (as amended,
restated, supplemented or otherwise modified from time to time prior to the
Restatement Effective Date, the “Existing Credit Agreement”);

 

WHEREAS Niska GS Holdings I, L.P. and Niska Gas Storage Canada ULC (as successor
to Niska GS Holdings II, L.P.) were parties to the Existing Credit Agreement and
have been replaced by Holdings as a party to this Agreement and are no longer
required to be parties to this Agreement;

 

WHEREAS, each of the parties hereto wishes to and agrees to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein;

 

WHEREAS, in connection with such amendment and restatement, the Borrowers have
requested that the Lenders provide a revolving credit facility to the US
Borrower and a revolving credit facility to the Canadian Borrower, and each
Lender is willing to provide the portion of each facility specified for such
Lender herein on the terms and conditions set forth herein;

 

WHEREAS, each Borrower and each other Loan Party desires to continue to guaranty
and secure all of the Obligations under the Loan Documents by granting to the
Collateral Agent, for the benefit of the Collateral Agent and the Lenders, a
security interest in and lien upon substantially all of its existing and
after-acquired personal and owned real property, in each case, subject to the
limitations set forth herein;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all such obligations and
liabilities, and that this Agreement amend and restated the Existing Credit
Agreement in its entirety.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
parties hereto agree that, effective on the Restatement Effective Date, the
Existing Credit Agreement shall be and hereby is amended and restated in its
entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Issuer” means (a) any national or state bank or trust company or
credit union or financial service cooperative which is organized under the laws
of the United States or any state thereof or under the laws of Canada or any
province or territory thereof or (b) any branch licensed to operate under the
laws of the United States or any state thereof or under the laws of Canada or
any province or territory thereof, which is a branch of a bank organized under
any country which is a member of the Organization for Economic Cooperation and
Development, in each case which has capital, surplus and undivided profits of at
least $500,000,000 (or the equivalent thereof in one or more other currencies)
and whose commercial paper is rated at least P-1 by Moody’s or A-1 by S&P.

 

“Account” has the meaning given such term in the PPSA or the UCC, as applicable.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.  For purposes of the determination of
Eligible Receivables, Account Debtors that are Affiliates of each other shall be
treated as a single Account Debtor unless otherwise consented to by the
Administrative Agent in its Permitted Discretion.

 

“Additional Lender” has the meaning specified in Section 2.15.

 

“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Borrowing Base” means, at any time, the sum of the US Borrowing Base
and the Canadian Borrowing Base.

 

“Aggregate Canadian Revolver Commitments” means, at any time, the sum of the
Canadian Revolver Commitments of all Canadian Revolver Lenders at such time, as
the same may be increased or reduced from time to time in accordance with
Sections 2.22 or 2.23 or reduced from time to time in accordance with
Section 2.06; provided that the Aggregate Canadian Revolver Commitments shall
not at any time exceed $300,000,000 plus any New Canadian Revolver Commitments. 
TheAs of the Amendment No. 1 Effective Date, the Aggregate Canadian Revolver
Commitments shall be $200,000,000 on the Restatement Effective Date.160,000,000.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Revolver Commitments” means, at any time, the sum of (a) the
Aggregate US Revolver Commitments at such time plus (b) the Aggregate Canadian
Revolver Commitments at such time.

 

“Aggregate US Revolver Commitments” means, at any time, the sum of the US
Revolver Commitments of all US Revolver Lenders at such time, as the same may be
increased or reduced from time to time in accordance with Sections 2.22 or 2.23
or reduced from time to time in accordance with Section 2.06; provided that the
Aggregate US Revolver Commitments shall not at any time exceed $300,000,000 plus
any New US Revolver Commitments.  TheAs of the Amendment No. 1 Effective Date,
the Aggregate US Revolver Commitments shall be $200,000,000 on the Restatement
Effective Date.160,000,000.

 

“Agreement” means this Amended and Restated Credit Agreement, as may be further
amended, supplemented, restated, increased, extended or otherwise modified from
time to time.

 

“Amendment No. 1” means that certain Amendment No. 1 to Amended & Restated
Credit Agreement dated as of February 29, 2016 among the US Borrower, the
Canadian Borrower, Holdings, the Administrative Agent, the US L/C Issuer, the
Canadian L/C Issuer, the US Swing Line Lender, the Canadian Swing Line Lender
and the Lenders party thereto.

 

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

 

“Applicable Canadian Pension Legislation” means, at any time, any applicable
Canadian federal or provincial pension benefits standards legislation, including
all regulations made thereunder and all legally enforceable rules, regulations,
rulings and interpretations made or issued by any Governmental Authority in
Canada having or asserting jurisdiction in respect thereof, each as amended or
replaced from time to time.

 

“Applicable Commitment Fee Rate” means, based upon the Consolidated Leverage
Ratio of Holdings as of the most recent date of determination:

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Applicable Commitment Fee
Rate

 

1

 

Greater than or equal to 5.0 to 1.0

 

0.75

%

2

 

Less than 5.0 to 1.0 but greater than or equal to 4.5 to 1.0

 

0.625

%

3

 

Less than 4.5 to 1.0

 

0.50

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each Fiscal Quarter and set forth in the Compliance
Certificate delivered to the Administrative Agent pursuant to
Section 6.02(b) and (ii) any increase or decrease in the Applicable Commitment
Fee Rate resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
(A) if a Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until such time as such Compliance Certificate is delivered, whereupon
the Applicable Commitment Fee Rate shall be determined as if such Compliance
Certificate had been timely delivered, and is to be effective as of the first
Business Day immediately following the date such Compliance Certificate was
delivered and (B) from the Restatement Effective Date through the first full
fiscal quarter following the Restatement Effective Date, the Applicable
Commitment Fee Rate shall be determined by reference to Pricing Level 1.  For
the avoidance

 

3

--------------------------------------------------------------------------------


 

of doubt, the Applicable Commitment Fee Rate for any period of time prior to the
Restatement Effective Date shall be determined in accordance with the Existing
Credit Agreement.

 

“Applicable L/C Issuer” means (a) with respect to a US Letter of Credit, the US
L/C Issuer and (b) with respect to a Canadian Letter of Credit, the Canadian L/C
Issuer.

 

“Applicable Percentage” means, with respect to any Lender at any time, such
Lender’s US Revolver Percentage or Canadian Revolver Percentage, as applicable,
at such time.

 

“Applicable Rate” means, for any day, with respect to Eurodollar Rate Loans, US
Letter of Credit Fees, Base Rate Loans, Canadian Prime Rate Loans, Canadian US
Dollar Base Rate Loans, Swing Line Loans, Bankers’ Acceptances or Canadian
Letter of Credit Fees, the applicable rate per annum set forth in the table
below under the caption “Eurodollar Rate Loans / US Letter of Credit Fees”,
“Base Rate Loans / Canadian Prime Rate Loans / Canadian US Dollar Base Rate
Loans / Swing Line Loans”, or “Bankers’ Acceptances Stamping Fee / Canadian
Letter of Credit Fees”, as the case may be, based upon the Consolidated Leverage
Ratio of Holdings as of the most recent date of determination:

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Loans /
US Letter of Credit
Fees

 

Base Rate Loans / Canadian
Prime Rate Loans / Canadian
US Dollar Base Rate Loans /
Swing Line Loans

 

Bankers’
Acceptances
Stamping
Fee/Canadian
Letter of Credit
Fees

 

1

 

Greater than or equal to 5.0 to 1.0

 

3.75

%

2.75

%

3.75

%

2

 

Less than 5.0 to 1.0 but greater than or equal to 4.5 to 1.0

 

3.50

%

2.5

%

3.5

%

3

 

Less than 4.5 to 1.0 but greater than or equal to 3.5 to 1.0

 

3.25

%

2.25

%

3.25

%

4

 

Less than 3.5 to 1.0

 

3.00

%

2.00

%

3.00

%

 

; provided that, following June 29, 2016, Pricing Level 1 shall increase by
1.00% per annum.

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each Fiscal Quarter and set forth in the Compliance
Certificate delivered to the Administrative Agent pursuant to
Section 6.02(b) and (ii) any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
(A) if a Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until such time as such Compliance Certificate is delivered, whereupon
the Applicable Rate shall be determined as if such Compliance Certificate had
been timely delivered, and is to be effective as of the first Business Day
immediately following the date such Compliance Certificate was delivered and
(B) from the Restatement Effective Date through the first full fiscal quarter
following the Restatement Effective Date, the Applicable Rate shall be
determined by reference to Pricing Level 1. For the avoidance of doubt, the
Applicable Rate for

 

4

--------------------------------------------------------------------------------


 

any period of time prior to the Restatement Effective Date shall be determined
in accordance with the Existing Credit Agreement.

 

“Applicable Swing Line Lender” means (a) with respect to a US Swing Line Loan,
the US Swing Line Lender and (b) with respect to a Canadian Swing Line Loan, the
Canadian Swing Line Lender.

 

“Approved Account” has the meaning set forth in Section 6.15(a).

 

“Approved Eligible Receivables” means each Eligible Receivable that is (a) from
a Person whose Debt Rating is either at least Baa3 by Moody’s or at least BBB-
by S&P, (b) fully and unconditionally guaranteed as to payment by a Person whose
Debt Rating is either at least Baa3 by Moody’s or at least BBB- by S&P, (c) from
any Person Currently Approved by the Administrative Agent, or (d) fully covered
by a letter of credit or cash collateral from an Acceptable Issuer; provided
that for purposes of this clause (d), such Eligible Receivable shall not
constitute an Approved Eligible Receivable to the extent such cash collateral
constitutes Eligible Cash Equivalents under the applicable Borrowing Base.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means RBC Capital Markets, Morgan Stanley Senior Funding, Inc.,
Goldman Sachs Lending Partners, LLC, Barclays Bank PLC, Natixis Bank and Bank of
Montreal, in their capacities as joint lead arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Available Amount” means as at any date, the sum of:  (a) $361,158,701 plus;
(b) 100% of the aggregate net cash proceeds or the fair market value of
property, assets or marketable securities received by Holdings (including the
fair market value of any Permitted Business or long-term assets that are used or
useful in a Permitted Business to the extent acquired in consideration of Equity
Interests of Holdings or any Subsidiary) since the Restatement Effective Date as
a contribution to its common equity capital, in each case, that has not been
previously applied pursuant to Section 7.02(f), 7.02(k), 7.02(s), 7.07(i) or
7.11(e).

 

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian
Revolver Lender on any date, (a) for a Canadian Revolver Lender that is listed
in Schedule I to the Bank Act (Canada) at such time, the average bankers’
acceptance discount rate as quoted on Reuters CDOR page (or such other page as
may, from time to time, replace such page on that service for the purpose of
displaying quotations for bankers’ acceptances accepted by leading Canadian
financial institutions) at approximately 10:00 a.m.

 

5

--------------------------------------------------------------------------------


 

(Toronto, Ontario time) on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such BA (the “CDOR Rate”); or,
if such rate is not available at or about such time, the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the
Administrative Agent by the Schedule I BA Reference Banks as of 10:00
a.m. (Toronto, Ontario time) on such drawdown date for bankers’ acceptances
having a comparable maturity date as the maturity date of such BA; (b) for a
Canadian Revolver Lender that is listed in Schedule II to the Bank Act (Canada)
or a Canadian Revolver Lender that is listed in Schedule III to the Bank Act
(Canada) that is not subject to the restrictions and requirements referred to in
subsection 524 (2) of the Bank Act (Canada), the rate established by the
Administrative Agent to be the lesser of (i) the CDOR Rate plus 0.10% per annum
and (ii) the average of the bankers’ acceptance rates (expressed to five decimal
places) as quoted to the Administrative Agent by the Schedule II BA Reference
Banks and the Schedule III BA Reference Banks as of 10:00 a.m. (Toronto, Ontario
time) on such drawdown date for bankers’ acceptances having a comparable
maturity date as the maturity date of such BA; and (c) for other Canadian
Revolver Lenders, the CDOR Rate plus 0.10% per annum.

 

“BA Equivalent Advance” means a loan provided hereunder by a Canadian Revolver
Lender in lieu of accepting a BA pursuant to Section 2.17(f).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of Canada Rate” means the “Noon Day Rate” as set by the Bank of Canada, as
quoted on Reuters Page BOFC.

 

“Bankers’ Acceptance” or “BA” means a draft in a Canadian Revolver Lender’s
usual form, including a depository bill within the meaning of the Depository
Bills and Notes Act (Canada) made originally payable to and deposited with the
Canadian Depository for Securities Limited, denominated in Canadian Dollars,
drawn by or on behalf of the Canadian Borrower, for a term selected by the
Canadian Borrower of either 30, 60, 90 or 180 days or, as agreed to by the
relevant Canadian Revolver Lenders, 14-29 days (in each case, as reduced or
extended by the Administrative Agent, acting reasonably, to allow the maturity
thereof to fall on a Business Day), or such other term as agreed to by the
Canadian Revolver Lenders, payable in Canada, and accepted by a Canadian
Revolver Lender in accordance with this Agreement.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the rate of interest in effect for such day as publicly announced from
time to time by Royal Bank of Canada as its “prime rate”, (ii) ½ of 1% per annum
above the Federal Funds Rate, and (iii) the Eurodollar Rate for an Interest
Period of one month in effect on such day plus 1%; provided that in any case if
such rate is negative, it shall be deemed to be 0.00%.

 

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

 

“Bcf” means billion cubic feet.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term

 

6

--------------------------------------------------------------------------------


 

is used in Section 13(d)(3) of the Exchange Act), such “person” will be deemed
to have beneficial ownership of all securities that such “person” has the right
to acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time (other
than any right conditioned upon the occurrence of events or circumstances
outside such person’s control).  The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Borrower” means the US Borrower or the Canadian Borrower, and “Borrowers”
means, collectively, the US Borrower and the Canadian Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a US Revolver Borrowing, a US Swing Line Borrowing, a Canadian
Revolver Borrowing or a Canadian Swing Line Borrowing, as the context may
require.

 

“Borrowing Base” means the US Borrowing Base or the Canadian Borrowing Base, as
applicable.

 

“Borrowing Base Parties” means the US Borrowing Base Parties and the Canadian
Borrowing Base Parties.

 

“Borrowing Base Reports” means the US Borrowing Base Reports and the Canadian
Borrowing Base Reports.

 

“Brookfield Acquisition” means the direct or indirect acquisition of Holdings by
Swan Holdings LP and/or one of its Affiliates.

 

“Brookfield Acquisition Agreement” means that certain Agreement and Plan of
Merger and Membership Interest Transfer Agreement, dated as of June 14, 2015, by
and among Holdings, Niska Gas Storage Management LLC, Niska Sponsor Holdings
Coöperatief U.A., Swan Holdings LP, and Swan Merger Sub LLC.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located;
provided that (i) when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank
eurodollar market and (ii) when used in connection with any Loan to the Canadian
Borrower, any Canadian Letter of Credit or any payment made in connection
therewith, the term “Business Day” shall also exclude any day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Provinces of Ontario, Alberta, Quebec or New York, New York.

 

“Calculation Date” has the meaning specified in the definition of “Fixed Charge
Coverage Ratio”.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Canadian Borrowing Base” means, at any time, the sum of the following:

 

(a)                                 100% of the Canadian Borrowing Base Parties’
Eligible Cash Equivalents at such time; plus

 

(b)                                 90% of the Canadian Borrowing Base Parties’
Approved Eligible Receivables at such time; plus

 

(c)                                  85% of the Canadian Borrowing Base Parties’
Other Eligible Receivables at such time; plus

 

7

--------------------------------------------------------------------------------


 

(d)                                 85% of the Net Liquidating Value of Hedge
Positions in Brokers Accounts of the Canadian Borrowing Base Parties at such
time; plus

 

(e)                                  90% of the value of the Canadian Borrowing
Base Parties’ Hedged Eligible Inventory at such time; plus

 

(f)                                   60% of the Other Eligible Inventory Value
of the Canadian Borrowing Base Parties at such time; plus

 

(g)                                  80% of the Issued but Unused Letter of
Credit Value in respect of Letters of Credit issued for the account of or on
behalf of the Canadian Borrowing Base Parties at such time (provided that such
amount shall be increased by the lesser of (i) 20% of any Issued but Unused
Letter of Credit Value of Letters of Credit issued for the benefit of Natural
Gas Exchange Inc. or any of its Affiliates and (ii) $5,000,000); plus

 

(h)(i)                      To the extent that the Net Liquidating Value of
Hedge Positions of the Canadian Borrowing Base Parties at such time is positive,
85% of such Net Liquidating value of Hedge Positions at such time or (ii) to the
extent that the Net Liquidating Value of Hedge Positions of the Canadian
Borrowing Base Parties at such time is negative, 115% of such Net Liquidating
Value of Hedge Positions at such time; plus

 

(i)                                     100% of the portion of the Fixed Asset
Amount not included in the US Borrowing Base designated by the Canadian Borrower
in the most recent Canadian Borrowing Base Report to be allocated to the
Canadian Borrowing Base; minus

 

(j)                                    100% of the Canadian Borrowing Base
Parties’ Other Priority Claims at such time.

 

“Canadian Borrowing Base Parties” means the Canadian Borrower and each other
Canadian Loan Party that is party to a Security Agreement as a “Grantor” or
“Debtor” thereunder.

 

“Canadian Borrowing Base Report” has the meaning specified in
Section 6.02(f)(ii).

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Canadian Guarantee” means a Guarantee made by the Canadian Loan Parties in
favor of the Secured Parties, substantially in the form of Exhibit C-2.

 

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Canadian Revolver Borrowing.

 

“Canadian L/C Issuer” means Royal Bank of Canada, in its capacity as the issuer
of Canadian Letters of Credit hereunder, and its successors and permitted
assigns in such capacity.  The Administrative Agent may, with the consent of the
Canadian Borrower and the Canadian Revolver Lender in question, or the Canadian
Borrower may, with the consent of Canadian Revolver Lender in question and
notice to the Administrative Agent, appoint any Canadian Revolver Lender as a
Canadian L/C Issuer in place of or in addition to Royal Bank of Canada.  A
Canadian L/C Issuer may, in its discretion, arrange for one or more Canadian
Letters of Credit to be issued by Affiliates of such Canadian L/C Issuer, in
which case the term “Canadian L/C Issuer” shall include any such Affiliate with
respect to Canadian Letters of Credit issued by such Affiliate.  The commitment
of each Canadian L/C Issuer shall be as set forth on Schedule A-2, as amended
from time to time.

 

8

--------------------------------------------------------------------------------


 

“Canadian L/C Obligations” means L/C Obligations in respect of Canadian Letters
of Credit, which amount shall not exceed $150,000,00075,000,000 minus the
outstanding aggregate amount of all US L/C BorrowingsObligations at such time.

 

“Canadian Letter of Credit” means any letter of credit issued by the Canadian
L/C Issuer hereunder upon the application of the Canadian Borrower.  A Canadian
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

 

“Canadian Letter of Credit Fee” has the meaning set forth in Section 2.09(a).

 

“Canadian Loan Parties” means the Canadian Borrower, Niska Partners Coöperatief
U.A. and each other Subsidiary of Holdings that (a) is organized under the laws
of any jurisdiction in Canada and (b) is or is required to be a party to any
Loan Document.

 

“Canadian Pension Plan” means any plan, program, agreement or arrangement that
is a pension plan for the purposes of Applicable Canadian Pension Legislation
which is maintained or contributed to, or to which there is or may be an
obligation to contribute, by any Canadian Loan Party in respect of their
respective employees in Canada, but excluding, for greater certainty, the Canada
and Quebec Pension Plans.

 

“Canadian Prime Rate” means, on any day, a fluctuating annual rate of interest
expressed on the basis of a year of 365 or 366 days equal on that day to the
higher of (i) the rate of interest per annum most recently announced by the
Administrative Agent as its reference rate for Canadian Dollar commercial demand
loans made to a Person in Canada; and (ii) the Administrative Agent’s BA
Discount Rate for Bankers’ Acceptances having a maturity of one month plus one
percent per annum; provided that in any case if such rate is negative, it shall
be deemed to be 0.00%.  The Canadian Prime Rate is not necessarily the lowest
rate that the Administrative Agent is charging to its corporate customers.

 

“Canadian Prime Rate Loan” means a Canadian Revolver Loan or portion of a
Canadian Revolver Loan that bears interest based on the Canadian Prime Rate.

 

“Canadian Revolver Adjustment” has the meaning set forth in Section 2.22(a).

 

“Canadian Revolver Adjustment Date” has the meaning set forth in
Section 2.22(a).

 

“Canadian Revolver Advance” has the meaning set forth in Section 2.01(b).

 

“Canadian Revolver Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Revolver Maturity Date,
(b) the date of termination of all Canadian Revolver Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Canadian
Revolver Lender to make Canadian Revolver Loans pursuant to Section 8.02.

 

“Canadian Revolver Borrowing” means (a) a borrowing or continuation or
conversion of loans consisting of simultaneous Canadian Revolver Loans made by
the Canadian Revolver Lenders pursuant to Section 2.01(b) and (b) the acceptance
or purchase by the Canadian Revolver Lenders of Bankers’ Acceptances issued by
the Canadian Borrower pursuant to Section 2.16, including pursuant to a rollover
of Bankers’ Acceptances.

 

“Canadian Revolver Commitment” means, as to each Canadian Revolver Lender, its
obligation to (a) make Canadian Revolver Advances to the Canadian Borrower
pursuant to Section 2.01(b), (b) acquire participations in Canadian Letters of
Credit and (c) acquire participations in Canadian Swing Line Loans,

 

9

--------------------------------------------------------------------------------


 

in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth as its “Canadian Revolver Commitment” opposite such Lender’s
name on Annex A-2 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Canadian Revolver Exposure” means, with respect to any Canadian Revolver Lender
at any time, the sum of (a) the Dollar Equivalent of the outstanding principal
amount of such Lender’s Canadian Revolver Advances at such time plus (b) such
Lender’s Canadian Revolver L/C Exposure at such time plus (c) such Lender’s
Canadian Revolver Percentage of the Dollar Equivalent of the outstanding
principal amount of all Canadian Swing Line Loans at such time.

 

“Canadian Revolver Facility” means, at any time, the aggregate amount of the
Canadian Revolver Lenders’ Canadian Revolver Commitments at such time.

 

“Canadian Revolver L/C Exposure” means, with respect to any Canadian Revolver
Lender at any time, such Lender’s Canadian Revolver Percentage of the Total
Canadian Revolver L/C Exposure at such time.

 

“Canadian Revolver Lender” means, at any time, any Lender that has a Canadian
Revolver Commitment at such time or, if the Canadian Revolver Commitments have
terminated or expired, a Lender with Canadian Revolver Exposure and, as the
context requires, includes a Canadian L/C Issuer.

 

“Canadian Revolver Loan” has the meaning set forth in Section 2.01(b).

 

“Canadian Revolver Maximum Available Amount” means, at any date, an amount equal
to the lesser of (a) the Aggregate Canadian Revolver Commitments as of such date
and (b) the Dollar Equivalent of the Canadian Borrowing Base on such date (as
determined by reference to the Canadian Borrowing Base Report most recently
delivered pursuant to Section 6.02(f)(ii)).

 

“Canadian Revolver Note” means a promissory note made by the Canadian Borrower
in favor of a Canadian Revolver Lender evidencing the Canadian Revolver Loans
made by such Lender, substantially in the form of Exhibit B-2.

 

“Canadian Revolver Obligations” means all indebtedness, liabilities and
obligations from time to time owing by any Loan Party to any Canadian Revolver
Lender or the Canadian Swing Line Lender under or pursuant to any Loan Document
with respect to any Canadian Revolver Advance, Canadian Letter of Credit or
Canadian Swing Line Loan, or under or pursuant to any guaranty of such
indebtedness, liabilities or obligations, or under or pursuant to any Security
Document which secures the payment and performance of such indebtedness,
liabilities and obligations, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  “Canadian Revolver Obligation” means any part of the Canadian
Revolver Obligations.

 

“Canadian Revolver Percentage” means, with respect to any Canadian Revolver
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate Canadian Revolver Commitments represented by such Lender’s
Canadian Revolver Commitment at such time.  If the commitment of each Canadian
Revolver Lender to make Canadian Revolver Advances has been terminated pursuant
to Section 8.02 or if the Aggregate Canadian Revolver Commitments have expired,
then the Canadian Revolver Percentage of each Canadian Revolver Lender shall be
determined based on the Canadian Revolver Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.

 

10

--------------------------------------------------------------------------------


 

The initial Canadian Revolver Percentage of each Canadian Revolver Lender is set
forth as its “Canadian Revolver Percentage” opposite the name of such Lender on
Annex A-2 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Canadian Revolver Required Lenders” means, as of any date of determination,
Canadian Revolver Lenders holding more than 50% of the sum of (a) the Total
Canadian Revolver Exposure (with the aggregate amount of each Canadian Revolver
Lender’s risk participation and funded participation in Canadian L/C Obligations
and Canadian Swing Line Loans being deemed “held” by such Canadian Revolver
Lender for purposes of this definition) as of such date and (b) the aggregate
unused Canadian Revolver Commitments as of such date; provided that the unused
Canadian Revolver Commitment of, and the portion of the Total Canadian Revolver
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Canadian Revolver Required Lenders.

 

“Canadian Revolver Supermajority Lenders” means, as of any date of
determination, Canadian Revolver Lenders holding more than 66 2/3% of the sum of
(a) the Total Canadian Revolver Exposure (with the aggregate amount of each
Canadian Revolver Lender’s risk participation and funded participation in
Canadian L/C Obligations and Canadian Swing Line Loans being deemed “held” by
such Canadian Revolver Lender for purposes of this definition) as of such date
and (b) the aggregate unused Canadian Revolver Commitments as of such date;
provided that the unused Canadian Revolver Commitment of, and the portion of the
Total Canadian Revolver Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Canadian Revolver
Required Lenders.

 

“Canadian Security Agreement” means that certain Canadian General Security
Agreement dated as of the Original Closing Date and executed by the Canadian
Loan Parties in favor of the Collateral Agent, for the benefit of itself and the
other Secured Parties, substantially in the form of Exhibit F-3.

 

“Canadian Subsidiary” means any Subsidiary of Holdings, in each case, that is
organized under the Laws of Canada or any province or territory thereof.

 

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.04.

 

“Canadian Swing Line Lender” means The Bank of Nova Scotia, in its capacity as
provider of Canadian Swing Line Loans, or any successor Canadian swing line
lender hereunder.

 

“Canadian Swing Line Loan” has the meaning set forth in Section 2.04(a)(ii).

 

“Canadian Swing Line Note” means a promissory note made by the Canadian Borrower
in favor of the Canadian Swing Line Lender evidencing the Canadian Swing Line
Loans made by such Swing Line Lender, substantially in the form of Exhibit B-7.

 

“Canadian Swing Line Sublimit” means an amount equal to the lesser of
(i) $20,000,00010,000,000 and (ii) the Canadian Revolver Facility.  The Canadian
Swing Line Sublimit is part of, and not in addition to, the Canadian Revolver
Facility.

 

“Canadian US Dollar Base Rate” means for any day a fluctuating rate per annum
equal to the highest of: (i) the rate of interest in effect for such day as
publicly announced from time to time by Royal Bank of Canada as its “U.S. Base
Rate”; (ii) ½ of 1% per annum above the Federal Funds Rate; and (iii) the
Eurodollar Rate for an Interest Period of one month in effect on such day plus
1%.

 

11

--------------------------------------------------------------------------------


 

“Canadian US Dollar Base Rate Loan” means a Loan or portion of a Loan that bears
interest based on the Canadian US Dollar Base Rate.

 

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by Holdings or any of its Subsidiaries, (b) acquisition (through an
asset acquisition, merger, amalgamation, stock acquisition or other form of
investment) of existing, or the construction of new, capital assets, or
(c) capital contribution by Holdings or any of its Subsidiaries to a Person that
is not a Subsidiary, in which Holdings or any of its Subsidiaries has an equity
interest (or after such capital contribution will have) to fund Holdings’ or any
Subsidiary’s pro rata share of the cost of the acquisition of existing, or the
construction of new or the improvement of existing, capital assets, in each case
if such addition, improvement, acquisition or construction is made to increase
the long term operating capacity or net income of Holdings and its Subsidiaries
from the long term operating capacity or net income of Holdings and its
Subsidiaries, in the case of clauses (a) and (b), or such Person, in the case of
clause (c), from that existing immediately prior to such addition, improvement,
acquisition or construction.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP. as in effect on December 31, 2015.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, as in effect on December 31,
2015, appear as a liability on a balance sheet of such Person as of the date of
any determination thereof.

 

“Cash Collateral” means the cash or deposit account balances referred to in the
definition of “Cash Collateralize”.

 

“Cash Collateralize” means (a) with respect to Letters of Credit, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Applicable L/C Issuer and the US Revolver Lenders or Canadian Revolver Lenders,
as applicable, as Collateral for the applicable L/C Obligations, cash or deposit
account balances or a back stop letter of credit pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
Applicable L/C Issuer (which documents are hereby consented to by the US
Revolver Lenders and Canadian Revolver Lenders) and (b) with respect to Bankers’
Acceptances, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the Canadian Revolver Lenders, as Collateral for the
applicable Bankers’ Acceptances, cash or deposit account balances or a back stop
letter of credit pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Canadian Revolver Lenders).

 

“Cash Equivalents” means Investments in:

 

(a)                                 marketable obligations, maturing within 12
months after acquisition thereof, issued or unconditionally guaranteed by the
United States or Canada or an instrumentality or agency thereof and entitled to
the full faith and credit of the United States or Canada;

 

(b)                                 overnight demand deposits, demand deposits
and time deposits (including certificates of deposit) maturing within 12 months
from the date of deposit thereof, (i) with any office of any Lender or (ii) with
a domestic office of any national or state bank or trust company which is
organized under the Laws of the United States or any state therein or Canada or
any province or territory thereof, which has capital, surplus and undivided
profits of at least $500,000,000 (or the equivalent thereof in Canadian
Dollars), and whose long-term certificates of deposit are rated at least Aa3 by
Moody’s or AA- by S&P;

 

12

--------------------------------------------------------------------------------


 

(c)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
subsection (a) above entered into with (i) any Lender or (ii) any other
commercial bank meeting the specifications of subsection (b) above;

 

(d)                                 open market commercial paper, maturing
within 270 days after acquisition thereof, which are rated at least P-1 by
Moody’s or A-1 by S&P; and

 

(e)                                  money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
subsections (a) through (d) above.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, electronic funds transfer
and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any one of the following events:

 

(i)                                     Holdings ceases to own, directly or
indirectly, 100% of the outstanding Equity Interests of the Borrowers; or

 

(ii)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (other than Holdings or
any Permitted Investor) shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
thirty-five percent (35%) of the then outstanding Voting Stock of the Borrowers.
;

 

provided that the occurrence of any of the foregoing events pursuant to the
Brookfield Acquisition Agreement shall not constitute a Change of Control.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” has the meaning specified in the introductory
paragraph hereto.

 

“Collateral” means all property of any kind which, under the terms of any
Security Document, (i) is subject to a Lien in favor of the Secured Parties (or
in favor of the Administrative Agent for the benefit of

 

13

--------------------------------------------------------------------------------


 

the Secured Parties) or (ii) is purported to be subject to such a Lien, in each
case granted or created to secure all or part of the Obligations.

 

“Collateral Agent” means Royal Bank of Canada, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

 

“Commences Commercial Service” means a Capital Improvement is first put into
commercial service following, if applicable, completion of construction and
testing.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consent and Reaffirmation Agreement” means that certain consent and
reaffirmation agreement dated as of the Restatement Effective Date by and
between Holdings, the Borrowers and the other Loan Parties party thereto.

 

“Consolidated EBITDA” means, without duplication, with respect to any specified
Person for any four Fiscal Quarter period, the Consolidated Net Income of such
Person for such period plus:

 

(a)                                 an amount equal to any net loss realized by
such Person or any of its Subsidiaries in connection with a Disposition, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

 

(b)                                 provision for taxes based on income or
profits of such Person and its Subsidiaries for such period, to the extent that
such provision for taxes was deducted in computing such Consolidated Net Income;
plus

 

(c)                                  Fixed Charges to the extent deducted in
computing such Consolidated Net Income; plus

 

(d)                                 depreciation and amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period), impairment and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of such Person and its
Subsidiaries for such period to the extent that such depreciation and
amortization, impairment and other non-cash expenses were deducted in computing
such Consolidated Net Income; plus

 

(e)                                  non-cash losses resulting from foreign
currency balance sheet adjustments required by GAAP to the extent such losses
were deducted in computing such Consolidated Net Income; plus

 

(f)                                   Transaction Costs; plus

 

(g)                                  all extraordinary, unusual or non-recurring
items of gain or loss, or revenue or expense; minus

 

(gh)                           non-cash items increasing such Consolidated Net
Income for such period, other than items that were accrued in the ordinary
course of business;

 

in each case, in respect of Holdings and its Subsidiaries, on a consolidated
basis and determined in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication):  (i) all Indebtedness which is classified as
“long-term indebtedness” on a consolidated

 

14

--------------------------------------------------------------------------------


 

balance sheet of Holdings and its Subsidiaries (other than any Project
Subsidiaries) prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, plus (ii) Indebtedness for borrowed money of Holdings and its
Subsidiaries (other than any Project Subsidiaries) outstanding as of such date
under a revolving credit or similar agreement providing for borrowings (and
renewals and extensions thereof) over a period of more than one year,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, plus (iii) Indebtedness in respect of Capital
Leases of Holdings and its Subsidiaries (other than any Project Subsidiaries) as
of such date, less (iv) to the extent covered by the foregoing clauses (i) or
(ii), (A) Inventory Loans and (B)  outstanding obligations of the types
described in clauses (b), (c) and (d) of the definition of “Indebtedness”
(including Letters of Credit).

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness of Holdings as of such date to
(b) Consolidated EBITDA of Holdings for the most recently completed four Fiscal
Quarters.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP,
provided that:

 

(a)                                 the Net Income (but not loss) of any Person
that is not a Subsidiary or that is accounted for by the equity method of
accounting will be included, but only to the extent of the amount of dividends
or distributions paid in cash to the specified Person or a Subsidiary of the
Person; provided that with respect to any joint venture, the aggregate Net
Income of such joint venture will be included to the extent of Holdings’ and a
Subsidiary’s percent ownership of such joint venture so long as the declaration
or payment of dividends or similar distributions by such joint venture of that
Net Income is at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that joint
venture or its stockholders, partners or members;

 

(b)                                 the Net Income of any Subsidiary (other than
the Borrowers) that is not a Guarantor will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that Net Income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
its stockholders, partners or members;

 

(c)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(d)                                 unrealized losses and gains under derivative
instruments included in the determination of Consolidated Net Income, including,
without limitation those resulting from the application of pre-codification
Statement of Financial Accounting Standards No. 133 will be excluded;

 

(e)                                  any nonrecurring charges relating to any
premium or penalty paid, write off of deferred finance costs or other charges in
connection with redeeming or retiring any Indebtedness prior to its stated
maturity will be excluded; and

 

(f)                                   any impairment charge or asset write-off
or write-down, including those pursuant to Financial Accounting Standards Board
Statement No. 142.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means, as to any Person, the aggregate amount of
total assets included in such Person’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with GAAP (less applicable
reserves reflected in such balance sheet) after deducting therefrom all
goodwill, trademarks, patents, unamortized debt discount and expenses and any
other like intangibles.

 

“Contractual Obligation” means, as to any Person, of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

 

“Countess Facility” means the natural gas storage facility located in south
central Alberta, Canada and having, as of the Restatement Effective Date, two
storage reservoirs with a total capacity of approximately 70 Bcf, and associated
compressors, compressor sites, pipeline headers, pipelines and other related
equipment and buildings.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Currently Approved by the Administrative Agent” means, with respect to any
matter relating to either the US Borrowing Base or the Canadian Borrowing Base,
such matter, as reflected in the most recent written notice given by the
Administrative Agent to the applicable Borrower as being approved by the
Administrative Agent.  Each such written notice will supersede and revoke (or
supplement, to the extent applicable) each prior notice that pertains to the
same subject matter.

 

“Cushion Gas” means the volume of gas needed as a permanent non-cycling
inventory to maintain adequate reservoir pressures and deliverability rates at a
Natural Gas Storage Facility.

 

“Debt Rating” means, as of any date of determination, a Person’s corporate
family credit rating or the corporate family rating as determined, respectively,
by either S&P or Moody’s (collectively, the “Debt Ratings”); provided that if a
Debt Rating is issued by each of the foregoing rating agencies, then the less
favorable of such Debt Ratings shall apply, unless there is a split in Debt
Ratings of more than one level, in which case the level that is one level better
than the less favorable of such Debt Ratings shall apply.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada (or any province
therein) or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than US
Letter of Credit Fees and Canadian Letter of Credit Fees, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum; provided that, with respect to a Eurodollar

 

16

--------------------------------------------------------------------------------


 

Rate Loan, a Bankers’ Acceptance or a Canadian Prime Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to US Letter of Credit Fees or Canadian Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in L/C
Obligations or participations in Swing Line Loans within onetwo Business DayDays
of the date required to be funded by it hereunder, (b) has notified the
Borrowers or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, (c) has failed, within onethree Business DayDays after request by
the Administrative Agent (whether acting on its own behalf or at the reasonable
request of the Borrowers (it being understood that the Administrative Agent
shall comply with any such reasonable request)), to confirm in a manner
satisfactory to the Administrative Agent and the Borrowers that it will comply
with its funding obligations or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or a custodian appointed for it or, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action, unless, in the case of this clause (d), the Borrowers and the
Administrative Agent are reasonably satisfied that such Lender will remain
capable of performing its obligations hereunder; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

If the Borrowers, the Administrative Agent, the Swing Line Lenders and one or
more applicable L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set for the therein (which may include arrangements with respect to
any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Lien
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

“Discount Proceeds” means, in respect of each Bankers’ Acceptance, funds in an
amount which is equal to:

 

 

Face Amount

 

 

 

1 + (Rate x Term/365)

 

 

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of such Bankers’ Acceptance).

 

17

--------------------------------------------------------------------------------


 

“Disposition” means the sale, transfer, license, or other disposition (including
any sale leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, and
the terms “Dispose” and “Disposing” have corresponding meanings.

 

“Disqualified Stock” means (a) in the case of Holdings or any of its
Subsidiaries, any Equity Interests that, by its terms (or by the terms of any
security into which it is convertible, or for which it is exchangeable, in each
case, at the option of the holder of the Equity Interests), or upon the
happening of any event, matures or is mandatorily redeemable for cash, pursuant
to a sinking fund obligation or otherwise, or redeemable for cash at the option
of the holder of the Equity Interests, in whole or in part, on or prior to the
date that is 91 days after the Revolver Maturity Date and (b) in the case of any
Subsidiary, any other Equity Interest other than any common equity with no
preferences, privileges, and no cash redemption or repayment provisions. 
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders of the Equity Interest
have the right to require the issuer thereof to repurchase such Equity Interest
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if (i) the terms of such Equity Interest provide that the
issuer thereof may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with the
requirements of Section 7.07 hereof or (ii) the terms of such Equity Interest
provide that the issuer thereof may not repurchase or redeem any such Equity
Interest prior to Holdings’ prepayment of the Revolver Loans hereunder.  The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
hereof will be the maximum amount that Holdings or any of its Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.  In making any determination of the
Dollar Equivalent, the Administrative Agent shall use the relevant Spot Rate in
effect on the date on which the Canadian Borrower delivers a Request for Credit
Extension or on such other date on which a Dollar Equivalent is required to be
determined pursuant to the provisions of this Agreement.  As appropriate,
amounts specified herein as amounts in Dollars shall be or include any relevant
Dollar Equivalent amount.

 

“Dollars”, “US Dollars” or “$” means the lawful currency of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

18

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Eligible Cash Equivalents” means Cash Equivalents (a) in which a Borrowing Base
Party has lawful and absolute title, (b) which are free from any express or
implied at law Lien, trust or other beneficial interest (other than (i) Liens in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) non-consensual Liens arising by operation of law for which amounts are not
yet due and owing), and (c) in which the Administrative Agent holds a fully
perfected first-priority security interest prior to the rights of, and
enforceable as such against, any other Persons pursuant to an account agreement
satisfactory to the Administrative Agent or any other legal requirement
necessary for perfecting a security interest in such assets with such priority.

 

“Eligible Inventory” means, at the time of any determination thereof, with
respect to any Borrowing Base Party, inventories of Natural Gas of such
Borrowing Base Party in good and saleable condition as to which the following
requirements have been fulfilled at the Permitted Discretion of the
Administrative Agent:

 

(a)                                 such Borrowing Base Party has sole, lawful
and absolute title to such inventories;

 

(b)                                 such inventories are located on or in:

 

(i)                                     a Natural Gas Storage Facility comprised
of real property owned by a Borrowing Base Party, provided that such real
property is not subject to any Lien in favor of any Person other than the
Administrative Agent (other than other Liens permitted by Section 7.01);

 

(ii)                                  a Natural Gas Storage Facility (other than
those Natural Gas Storage Facilities specifically addressed in other clauses of
this paragraph (b)) comprised of real property leased by a Borrowing Base Party
or as to which a Borrowing Base Party has been granted rights by easement,
license or otherwise to have access to and operate such Natural Gas Storage
Facility; provided that such real property is not subject to any Lien in favor
of any Person other than the Administrative Agent (other than other Liens
permitted by Section 7.01);

 

(iii)                               a Third-Party Location pursuant to an
agreement with the owner of such Third-Party Location providing for the storage
of such inventories at such Third-Party Location, provided that (A) such
agreement is subject to a valid and fully perfected first priority security
interest pursuant to the Security Documents, (B) such agreement is not subject
to any Lien in favor of any Person other than Liens permitted by Section 7.01,
and (C) such agreement is in full force and effect and the owner of such
Third-Party Location is not in material violation of its obligations thereunder;

 

(c)                                  such inventories are subject to a fully
perfected first priority security interest (subject only to (i) Permitted
Natural Gas Liens and (ii) non-consensual Liens arising by operation of law for
which amounts are not yet due and payable) in favor of the Administrative Agent
for the benefit of the Secured Parties pursuant to the Loan Documents, prior to
the rights of, and enforceable as such against, any other Person;

 

(d)                                 such inventories are not subject to any Lien
in favor of any Person other than the Administrative Agent (other than
(i) Permitted Natural Gas Liens and (ii) non-consensual Liens arising by
operation of law for which amounts are not yet due and payable);

 

(e)                                  such inventories are currently saleable in
the normal course of such Borrowing Base Party’s business without any notice to,
or consent of, any Governmental Authority (other than those already made

 

19

--------------------------------------------------------------------------------


 

or obtained), except for any immaterial notice or consent incident to such sale
where the failure to give such notice or consent does not prevent or rescind
such sale or materially adversely affect the security interest to be granted
therein pursuant to the Security Documents or the perfection thereof;

 

(f)                                   such inventories do not consist of Cushion
Gas, bill-and-hold goods (i.e., inventories which have been previously sold by a
Borrowing Base Party but which are being held by such Borrowing Base Party
pending delivery) or inventories on consignment;

 

(g)                                  such inventories are located in the United
States or Canada; and

 

(h)                                 as to inventories located at properties
subject to a lease, surface or access agreement referred to in items
(b)(ii) above, each such agreement is valid, in full force and effect and there
has been no material impairment to or interference with the applicable Loan
Parties’ rights thereunder;

 

provided that the amount of “Eligible Inventory” shall be reduced, without
duplication, by the amount of any “Eligible Inventory” owed in respect of
product exchange obligations; provided, further, that, for the avoidance of
doubt, “Eligible Inventory” shall exclude any inventory as to which a
corresponding Eligible Receivable is accounted for in the applicable Borrowing
Base.

 

“Eligible Receivables” at the time of any determination thereof (the
“Determination Date”), and without duplication, with respect to any Borrowing
Base Party, each Account of such Borrowing Base Party under any firm written
agreement with respect to injection, withdrawal, sale, delivery of or other
service relating to Natural Gas as to which the following requirements have been
fulfilled (or as to future Accounts, will be fulfilled):

 

(a)                                 such Borrowing Base Party has lawful and
absolute title to such Account;

 

(b)                                 such Account is a valid, legally enforceable
obligation of an Account Debtor payable in US Dollars (in the case of a US
Borrowing Base Party) or payable in Canadian Dollars or US Dollars (in the case
of a Canadian Borrowing Base Party), arising from storage, injection,
withdrawal, sale, delivery of or other service relating to Natural Gas to such
Person in the United States or Canada in the ordinary course of business of such
Borrowing Base Party;

 

(c)                                  there has been excluded from such Account
(i) any portion of such Account that is subject to any dispute, rejection, loss,
non-conformance, counterclaim or other claim or defense on the part of any
Account Debtor or to any claim on the part of any Account Debtor denying
liability under such Account, and (ii) the amount of any account payable or
other liability owed by such Borrowing Base Party to the Account Debtor on such
Account, whether or not a specific netting agreement may exist (other than any
liability consisting of an obligation of such Borrowing Base Party to re-deliver
Natural Gas of such Account Debtor that is stored in any Natural Gas Storage
Facility), excluding, however, any portion of any such account payable or other
liability which is at the time in question covered by a Letter of Credit;

 

(d)                                 such Borrowing Base Party has the full and
unqualified right to grant a valid and enforceable security interest in such
Account to the Administrative Agent for the benefit of the Secured Parties as
security for the Obligations;

 

(e)                                  such Account (i) (A) is evidenced by an
invoice rendered to the applicable Account Debtor or (B) represents the unbilled
amount that will be invoiced and due in the current or next two (or as may be
limited to one succeeding calendar month in clause (g)) succeeding calendar
months, (ii) is governed by a written Storage Services Agreement, Gas EDI, NAESB
or is with NGX (or similar exchange) which is in

 

20

--------------------------------------------------------------------------------


 

full force and effect and which constitutes the valid, legally enforceable
obligation of the applicable Account Debtor and (iii) is not evidenced by any
promissory note or other instrument;

 

(f)                                   such Account (and any letter of credit
securing it) is not subject to any Lien in favor of any Person (other than
(i) Liens in favor of the Administrative Agent and (ii) non-consensual Liens
arising by operation of law for which amounts are not yet due and payable) and
is subject to a fully perfected first priority security interest (or, in the
case of a letter of credit, assignment of proceeds) in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the Loan
Documents, prior to the rights of, and enforceable as such against, any other
Person;

 

(g)                                  if the Determination Date occurs on or
before the Settlement Date for the month in which such Determination Date
occurs, such Account is due in such month or the immediately following month;
and if the Determination Date occurs after the Settlement Date for the month in
which such Determination Date occurs, such Account is due in the next succeeding
two months;

 

(h)                                 such Account is not owed by an Account
Debtor with respect to which five percent (5%) or more of its Accounts have not
been settled in the month originally invoiced;

 

(i)                                     the Account Debtor in respect of such
Account (A) is located, is conducting significant business or has significant
assets in the United States or Canada or is a Person Currently Approved by the
Administrative Agent, (B) is not an Affiliate of any Borrowing Base Party (or,
if such Account Debtor is an Affiliate of any Borrowing Base Party, such Account
Debtor is either listed on Schedule 1.01A-1 or is otherwise approved by the
Administrative Agent), and (C) is not the subject of any event of the type
described in Section 8.01(f), (g) or, to the extent that such Account is
materially impaired, (h);

 

(j)                                    in the case of US government contracts,
such Account is subject to a properly filed and acknowledged assignment in
accordance with the Assignment of Claims Act, if applicable, and, in the case of
Canadian government contracts, such Account is subject to all notification,
consent, filing and other requirements under the Financial Administration Act
(Canada), if applicable, and under all other applicable Laws for the perfection
and enforceability of the first priority security interest under the Loan
Documents, in each case, prior to the rights of, and enforceable as such
against, any other Person;

 

(k)                                 such Account is not an Account with respect
to which the Administrative Agent determines in its Permitted Discretion is not
collectable within the time periods otherwise required hereby; and

 

(l)                                     there has been excluded from such
Account any portion of such Account representing sales tax, excise tax or any
other Taxes or collections on behalf of any Governmental Authority which such
Borrowing Base Party is obligated to distribute to such Governmental Authority;

 

provided that, in the determination of Eligible Receivables, there shall be
excluded the portion of any Accounts owed by any Account Debtor exceeding (x) in
the event that the such Account Debtor has received either a Debt Rating by S&P
of at least A- or a Debt Rating by Moody’s of at least A3, twenty percent (20%)
of the total Eligible Receivables and (y) otherwise, ten percent (10%) of the
total Eligible Receivables, in each case, other than the Account Debtors listed
on Schedule 1.01A-2 (as such Schedule 1.01A-2 may be amended from time to time
at the request of the applicable Borrower with the approval of the
Administrative Agent) or Account Debtors otherwise approved by the
Administrative Agent in its Permitted Discretion.

 

“Enforcement Action” shall mean, collectively, or individually, any of the
following:  (a) to demand, sue for, take or receive from or on behalf of any
Loan Party of any of the Obligations, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by any Loan

 

21

--------------------------------------------------------------------------------


 

Party with respect to the Obligations, (b) to initiate or participate with
others in any suit, action or proceeding against any Loan Party to (i) enforce
payment of or to collect the whole or any part of the Obligations, or
(ii) commence judicial enforcement of any of the rights and remedies under the
Loan Documents or applicable law with respect to the Obligations, (c) to
accelerate any of the Obligations, or (d) to participate in any Insolvency
Proceeding against, or with respect to any of the assets of, any Loan Party
instituted by any creditor thereof or taking any action to institute, or joinder
with other creditors of any Loan Party for the purpose of instituting, any
Insolvency Proceeding against any Loan Party or of any portion of the assets of
any Loan Party; and such term shall include the exercise of remedies provided
for in Section 8.02.

 

“Environmental Laws” means any and all applicable federal, state, provincial,
territorial, local, or foreign statutes, Laws (including common law), judgments,
orders, decrees, concessions, grants, franchises, licenses, certificates,
entitlements, agreements or governmental authorizations or restrictions, or
other legal requirement, regulating or prohibiting releases of materials into
any part of the workplace or the environment, or pertaining to the protection or
improvement of natural resources or wildlife, the environment or public and
employee health and safety, or pollution or exposure to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the
Clean Water Act (33 U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 7401
et seq.), the Atomic Energy Act (42 U.S.C. Section 2014 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et seq.), the
Communications Act (47 U.S.C. Section 151 et seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et seq.) (“OSHA”), the Canadian Environmental
Protection Act, 1999, the Navigable Waters Protection Act, the Canadian
Environmental Assessment Act, the Species at Risk Act, the Fisheries Act, the
Hazardous Products Act, the Hazardous Materials Information Review Act, the
Nuclear Safety and Control Act, the Transportation of Dangerous Goods Act, 1992,
the Environmental Protection and Enhancement Act (Alberta), the Water Act
(Alberta), the Dangerous Goods Transportation and Handling Act (Alberta), the
Safety Codes Act (Alberta), the Occupational Health and Safety Act (Alberta),
the Climate Change and Emissions Management Act (Alberta), the Oil and Gas
Conservation Act (Alberta), the Energy Resources Conservation Act (Alberta), the
Pipeline Act (Alberta), the Municipal Government Act (Alberta), the Forest and
Prairie Protection Act (Alberta), and the regulations promulgated pursuant
thereto, and any such applicable foreign, state, provincial, or local statutes,
and the regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs or expenses related to environmental
studies, assessments and remediation, fines, penalties, indemnities or
consulting or legal fees), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, recycling or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests

 

22

--------------------------------------------------------------------------------


 

in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate” shall mean, for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum equal to the higher of: 
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period or (b) if the rates referenced in the
preceding subsection (a) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the nearest
whole multiple of one-sixteenth of one percent (1/16th %) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period; provided that in any case if such rate is negative, it shall be
deemed to be 0.00%.

 

“Eurodollar Rate Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate for the particular interest period.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Accounts” means (a) all payroll, withholding tax and other fiduciary
accounts and (b) all other accounts as long as the aggregate balance for all
Loan Parties in all such other accounts does not exceed $5,000,000 at any time.

 

23

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary for so long as such
Subsidiary remains an Immaterial Subsidiary, (b) each Subsidiary that is not a
wholly-owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements hereof (for so long as such
Subsidiary remains a non-wholly-owned Subsidiary) and (c) each Subsidiary to the
extent that (i) such Subsidiary is prohibited by any applicable Contractual
Obligation or Laws from guaranteeing the Obligations, (ii) any Contractual
Obligation prohibits such guarantee without the consent of the other party or
(iii) a guarantee of the Obligations would give any other party to a Contractual
Obligation the right to terminate its obligation thereunder; provided that
(x) (i) the aggregate assets and aggregate revenues of any Subsidiary so
designated as at the end of and for any Fiscal Year may not exceed,
respectively, 3% of the Consolidated Tangible Assets of Holdings and 3% of
aggregate revenues of Holdings as reflected on the most recent financial
statements delivered pursuant to Section 6.01(a), and (ii) the aggregate assets
and aggregate revenues of all such Subsidiaries so designated as at the end of
and for any Fiscal Year may not exceed, respectively, 5% of the Consolidated
Tangible Assets of Holdings and 5% of total revenues of Holdings as reflected on
the most recent financial statements delivered pursuant to Section 6.01(a), and
(y) no such Subsidiary or the assets thereof may be components of any Borrowing
Base.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income, profits or capital (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), in the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized, is
resident, carries on business (other than executing, delivering or performing
its obligations or receiving a payment under, or enforcing, any Loan Document)
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any withholding tax that is
imposed under the provisions of the Income Tax Act (Canada) on amounts paid or
payable to any Person that is attributable to such Person not dealing at arm’s
length (within the meaning of the Income Tax Act (Canada) with the Person making
the payment hereunder, (c) in the case of a Non-US Lender (other than an
assignee pursuant to a request by such Borrower under Section 10.12), any
withholding tax that is imposed on amounts payable to such Non-US Lender at the
time such Non-US Lender becomes a party hereto or designates a new Lending
Office that is attributable to such Non-US Lender’s failure or inability (other
than as a result of a Change in Law that occurred after the date such Non-US
Lender or its assignee, if any, becomes a party to this Agreement) to comply
with Section 3.01(e), except to the extent that such Non-US Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a), and (d) interest
and penalties with respect to taxes referred to in subsections (a)-(c) hereof.

 

“Expansion Capital Expenditures” means cash expenditures for Capital
Improvements. Expansion Capital Expenditures shall not include Maintenance
Capital Expenditures or Investment Capital Expenditures. Expansion Capital
Expenditures shall include interest (and related fees) on debt incurred to
finance the construction of a Capital Improvement and paid in respect of the
period beginning on the date that any of Holdings or its Subsidiaries enters
into a binding obligation to commence construction of a Capital Improvement and
ending on the earlier to occur of (a) the date that such Capital Improvement
Commences Commercial Service and (b) the date that such Capital Improvement is
abandoned or disposed of.  Debt incurred or equity issued to fund interest
payments described in the immediately preceding sentence or incurred to fund
distributions in respect of equity issued (including incremental incentive
distributions related thereto) to fund the construction of a Capital Improvement
as described in clause (a)(iv) of the definition of Operating Surplus shall also
be deemed to be debt incurred to finance the construction of a Capital
Improvement.  Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, Holdings shall determine the
allocation between the amounts paid for each.

 

24

--------------------------------------------------------------------------------


 

“Facility” means the US Revolver Facility or the Canadian Revolver Facility, as
the context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of June 29, 2012, among the
Administrative Agent and the Borrowers, as the same may be amended, amended and
restated, supplemented or modified from time to time.

 

“Fiscal Quarter” means any fiscal quarter of Holdings.

 

“Fiscal Year” means any fiscal year of Holdings ending March 31.

 

“Fixed Asset Amount” means (a) prior to any Fixed Asset Financing Date, an
amount equal to $150,000,000 and (b) following any Fixed Asset Financing Date,
an amount not less than zero equal to $150,000,000 minus the aggregate amount of
Fixed Asset Collateral Value relating to each Fixed Asset Financing occurring
after the Restatement Effective Date.

 

“Fixed Asset Collateral Value” means an amount, not less than zero, equal to the
aggregate of (a)(i) the book value of any property, plant or equipment (which,
for the avoidance of doubt, shall include Cushion Gas) of any Loan Party as
reflected on the financial statements most recently delivered pursuant to
Section 6.01, which, prior to the applicable Fixed Asset Financing Date,
constituted Collateral and which, in connection with one or more Fixed Asset
Financings, was subordinated on a second priority basis and/or released by the
Administrative Agent from the Liens in favor of the Secured Parties and used to
secure such Fixed Asset Financing minus (ii) the sum of (x) $50,000,000 and
(y) the book value of any property, plant and equipment (which, for the
avoidance of doubt, shall include Cushion Gas) of any Loan Party as reflected on
the financial statements most recently delivered pursuant to Section 6.01,
which, following the repayment or termination of any applicable Fixed Asset
Financing, becomes Collateral subject to Liens in favor of the Secured Parties
and (b) the amount (if positive) by which Fixed Asset Value is less than
$600,000,000; provided, however, that, to the extent that Cushion Gas at a
Natural Gas Storage Facility is subject to any sale leaseback transaction
permitted by Section 7.03, the book value of all Cushion Gas at such Natural Gas
Storage Facility shall be excluded from any determination of “Fixed Asset
Collateral Value”.

 

“Fixed Asset Financing” means the incurrence of any (i) Indebtedness of the type
referred to in clauses (a), (c) and (f) of the definition thereof by any Loan
Party that is secured by property, plant or equipment (which, for the avoidance
of doubt, shall include Cushion Gas) of any Loan Party, (ii) any Attributable
Indebtedness in connection with the sale-leaseback of Cushion Gas and
(iii) guarantees of the Indebtedness set forth in clauses (i) and (ii).

 

“Fixed Asset Financing Date” means the date on which any Loan Party incurs
Indebtedness in respect of a Fixed Asset Financing.

 

25

--------------------------------------------------------------------------------


 

“Fixed Asset Value” means an amount, not less than zero, equal to the book value
of any property, plant and equipment (which, for the avoidance of doubt, shall
include Cushion Gas) of any Loan Party as reflected on the financial statements
most recently delivered pursuant to Section 6.01.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (a) the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings), and
net of the effect of all payments made or received pursuant to interest rate
Hedging Obligations; plus (b) the consolidated interest expense of such Person
and its Subsidiaries that was capitalized during such period; plus (c) any
interest expense on Indebtedness of another Person that is guaranteed by such
Person or one of its Subsidiaries or secured by a Lien on assets of such Person
or one of its Subsidiaries, whether or not such guarantee or Lien is called
upon; plus (d) all dividends, whether paid or accrued and whether or not in
cash, on any series of Disqualified Stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of Holdings (other than Disqualified Stock) or to Holdings or a
Subsidiary of Holdings, in each case, on a consolidated basis and in accordance
with GAAP; plus (e) any lease payments in connection with sale-leaseback
transactions of Cushion Gas; provided, that any amounts otherwise constituting
Fixed Charges under this clause (e) shall be disregarded for purposes of
Section 7.07(i) hereof.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person
(including Holdings) for any four-quarter reference period, the ratio of the
Consolidated EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.  In the event that the specified Person or any of its
Subsidiaries incurs, assumes, guarantees, repays, repurchases, defeases or
otherwise discharges or redeems any Indebtedness (other than ordinary working
capital borrowings) or issues, repurchases or redeems preferred stock subsequent
to the commencement of the applicable four-quarter reference period and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance of other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom as if the same had
occurred at the beginning of such period.  In addition, for purposes of
calculating the Fixed Charge Coverage Ratio: (a) acquisitions that have been
made by the specified Person or any of its Subsidiaries, including through
mergers, consolidations or otherwise (including acquisitions of assets used in a
Permitted Business and increases in ownership of Subsidiaries), and including in
each case any related financing transactions (including repayment of
Indebtedness) during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date, will be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period, including any Consolidated EBITDA and any pro forma expense
and cost reductions that have occurred or are reasonably expected to occur, in
the reasonable judgment of the chief financial or accounting officer of the
Person (regardless of whether those cost savings or operating improvements could
then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the Commission related thereto); (b) the Consolidated EBITDA
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the Calculation Date, will be
excluded; (c) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Subsidiaries following the Calculation Date; and
(d) interest income reasonably anticipated by such Person to be received during
the applicable four-quarter period from cash or Cash

 

26

--------------------------------------------------------------------------------


 

Equivalents held by such Person or any Subsidiary of such Person, which cash or
Cash Equivalents exist on the Calculation Date or will exist as a result of the
transaction giving rise to the need to calculate the Fixed Charge Coverage
Ratio, will be included.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.; provided, however, that if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Amendment No. 1 Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  At any time after the Amendment No. 1 Effective Date, the Borrowers
may elect to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP and, upon any such election, “GAAP” shall
mean generally accepted accounting principles pursuant to IFRS; provided, that
any calculation or determination in this Agreement that requires the application
of GAAP for periods that include fiscal quarters ended prior to the Borrowers’
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP.  The Borrowers shall give written notice of any such
election made in accordance with this definition to the Administrative Agent. 
For the avoidance of doubt, solely making an election (without any other action)
referred to in this definition will not be treated as an incurrence of
Indebtedness.  Notwithstanding any other provision contained herein, (a) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB Accounting Standards Codification
825-Financial Instruments, or any successor thereto (including pursuant to the
FASB Accounting Standards Codification), to value any Indebtedness of Holdings,
the Borrowers or any Subsidiary at “fair value,” as defined therein and (b) the
amount of any Indebtedness under GAAP with respect to Capital Lease Obligations
shall be determined in accordance with the definition of Capital Lease
Obligations.

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or

 

27

--------------------------------------------------------------------------------


 

lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the US Guaranty, the Canadian Guarantee and each other
guaranty agreement made by a Loan Party in favor of the Administrative Agent,
for the benefit of the Secured Parties, and “Guaranty” means any of the
foregoing.

 

“Guarantors” means, collectively, Holdings and each additional Subsidiary that
executes and delivers to the Administrative Agent a Guaranty (or an applicable
supplement thereto) unless released from such Guaranty pursuant to the
provisions hereof.

 

“Hazardous Materials” means all explosive or radioactive substances, wastes or
recyclables and all hazardous or toxic substances, wastes, recyclables or other
pollutants, and all substances which, if released, may cause impairment of or
damage to the environment, human health or safety or property, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes or recyclables of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Positions in Brokers Accounts” means all investments by the Borrowing
Base Parties in commodities futures accounts in which the Administrative Agent,
for the benefit of the Secured Parties, has been granted an exclusive security
interest in a manner reasonably satisfactory to the Administrative Agent and
pursuant to a control agreement (to the extent applicable) in form and substance
reasonably satisfactory to the Administrative Agent, with such interest being
subject only to the rights of the broker under such account.

 

“Hedged Eligible Inventory” means Eligible Inventory with respect to which the
price risk has been:

 

(a)                                 hedged for delivery by either:

 

(i)                                     a NYMEX contract arranged through
brokers approved by the Administrative Agent and with whom a three-party
agreement among a Borrowing Base Party, the Administrative Agent and such broker
has been entered in form and substance reasonably satisfactory to the
Administrative Agent; or

 

(ii)                                  a contract for a specified price for
physical delivery of such inventory to a counterparty whose Account would
qualify as an Approved Eligible Receivable; or

 

(b)                                 hedged pursuant to an over-the-counter put
option with a floor price and with a counterparty whose Account would qualify as
an Approved Eligible Receivable; or

 

28

--------------------------------------------------------------------------------


 

(c)                                  otherwise hedged in a manner reasonably
satisfactory to the Administrative Agent;

 

provided, however, that (x) no more than 10% of Hedged Eligible Inventory in the
applicable Borrowing Base shall consist of Hedged Eligible Inventory that has
been hedged for a term of more than twenty-four (24) months and (y) the amount
of any Hedged Eligible Inventory excluded from the applicable Borrowing Base on
account of clause (x) of this proviso shall nonetheless be included in the
calculation of the Other Eligible Inventory Value for such Borrowing Base.

 

The value of Hedged Eligible Inventory shall be the forward inventory value,
which for any day shall be determined as the total of the monthly future
scheduled withdrawal quantity times the corresponding appropriate forward month
price on such day.  The forward month price shall be the NYMEX forward price
plus (or minus) the forward location basis at the applicable Natural Gas Storage
Facility (and adjusted for any transportation differential not captured by the
forward location basis) as set forth below:

 

Natural Gas Storage Facility

 

Location Basis

AECO (Countess and Suffield) Facility

 

AECO C Basis

Salt Plains Facility

 

Panhandle Basis

Wild Goose Facility

 

PG&E Citigate Basis

NGPL (TexOk) Leased Storage Facility

 

NGPL TXOK Basis

NGPL (Mid Con) Leased Storage Facility

 

NGPL Midcon Basis

 

“Hedging Obligations” of any Person means the obligations of such Person under
Swap Contracts dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies.

 

“Hedge Positions” means all positions held by the Borrowing Base Parties to
hedge the price risk of Eligible Inventory in (i) NYMEX contracts with a
counterparty whose Account would qualify as an Approved Eligible Receivable;
(ii) contracts for a specified price for physical delivery of inventory to a
counterparty whose Account would qualify as an Approved Eligible Receivable;
(iii) over-the-counter put options with a floor price and with a counterparty
whose Account would qualify as an Approved Eligible Receivable; and (iv) such
other instruments that hedge the price risk of Eligible Inventory in a manner
reasonably satisfactory to the Administrative Agent, and, in each case, (x) in
which the Administrative Agent, for the benefit of the Secured Parties, has been
granted an exclusive security interest in a manner satisfactory to the
Administrative Agent and (y) without duplication of any positions that qualify
as Hedge Positions in Brokers Accounts.

 

“Holdings” means has the meaning specified in the introductory paragraph hereto.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Immaterial Subsidiary” means, as at any date, any Subsidiary of Holdings (other
than the Borrowers) designated as such by Holdings in a certificate delivered by
Holdings to the Administrative Agent on the Restatement Effective Date or at any
time thereafter (and which designation has not been rescinded in a

 

29

--------------------------------------------------------------------------------


 

subsequent certificate of Holdings delivered to the Administrative Agent);
provided that (a) the aggregate assets of all such Subsidiaries so designated as
at the end of and for any Fiscal Year may not exceed 5.0% of Consolidated
Tangible Assets of Holdings as reflected on the most recent financial statements
delivered pursuant to Section 6.01(a), and (b) no such Subsidiary and assets
thereof may be components of any Borrowing Base.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), including the
regulations made and, from time to time, in force under that Act.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.15.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business that are not unpaid for more than 60
days after the date on which such trade account payable was created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capital Lease Obligations and Synthetic
Lease Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that, such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.06.

 

30

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” shall mean, with respect to any Person, any involuntary
or voluntary liquidation, dissolution, or any sale of all or substantially all
of the assets in connection with any reorganization of such Person following a
default, marshaling of assets or liabilities, receivership, conservatorship,
assignment for the benefit of creditors, insolvency, bankruptcy, reorganization,
arrangement or composition of such Person (whether or not pursuant to Debtor
Relief Laws) and any other proceeding, whether voluntary or involuntary, under
Debtor Relief Laws for the protection of debtors involving such Person or any of
its assets.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement between the
Administrative Agent and the Last-Out Agent and acknowledged by the Loan
Parties.

 

“Interest Act (Canada)” means the Interest Act (Canada), including the
regulations made and, from time to time, in force under that Act.

 

“Interest Payment Date” means:

 

(a)                                 as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolver Maturity Date;
provided that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates;

 

(b)                                 as to any Base Rate Loan, Canadian Prime
Rate Loan, Canadian US Dollar Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Revolver
Maturity Date; and

 

(c)                                  as to any BA or BA Equivalent Advance, on
the first day of the term of the applicable BA or BA Equivalent Advance, as the
case may be.

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan, and ending on the date one, two, three or six months
thereafter, or, if requested by the US Borrower and so long as at such time
nine-month or twelve-month deposits (as the case may be) in the London Interbank
market in Dollars are available to all affected Lenders, nine or twelve months,
in each case, as selected by the US Borrower or the Canadian Borrower, as
applicable, in the applicable Loan Notice; provided that (i) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the last calendar month of such Interest
Period, and (iii) no Interest Period shall extend beyond the Revolver Maturity
Date.

 

“Interim Capital Transactions” means the following transactions:

 

(a)                                 borrowings, refinancings or refundings of
Indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by Holdings or any of its Subsidiaries, and sales of debt
securities of Holdings or any of its Subsidiaries;

 

(b)                                 sales of Equity Interests by Holdings or any
of its Subsidiaries; and

 

31

--------------------------------------------------------------------------------


 

(c)                                  sales or other voluntary or involuntary
dispositions of any assets of Holdings or any of its Subsidiaries (other than
sales or other dispositions of inventory, accounts receivable and other assets
in the ordinary course of business, sales or other dispositions of assets as a
part of normal retirements or replacements).

 

“Inventory Loan” means any Revolver Loan hereunder requested for Inventory
Purposes.

 

“Inventory Purposes” means financing the purchase for storage and future
deliveries of Natural Gas.

 

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but shall be reduced by the amount of any returns on such
Investment.

 

“Investment Capital Expenditures” means capital expenditures that are neither
Expansion Capital Expenditures or Maintenance Capital Expenditures.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issued but Unused Letter of Credit Value” means an amount, not less than zero,
equal to the face amount of Letters of Credit reduced by any net exchange
payable and further reduced by any forward Mark-to-Market losses.  “Issued but
Unused Letter of Credit Value” cannot simultaneously be included in Eligible
Receivables.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the applicable Borrower (or any
Subsidiary) or in favor of the Applicable L/C Issuer and relating to any such
Letter of Credit.

 

“Judgment Interest Act (Alberta)” means the Judgment Interest Act of Alberta,
including the regulations made and, from time to time, in force under that Act.

 

“L/C Advance” means, with respect to each US Revolver Lender or Canadian
Revolver Lender, as applicable, such Lender’s funding of its participation in
any US L/C Borrowing or Canadian L/C Borrowing, as applicable, in accordance
with Section 2.03(c)(iii).

 

“L/C Borrowing” means a US L/C Borrowing or a Canadian L/C Borrowing.

 

“L/C Credit Extension” means, with respect to any US Letter of Credit or
Canadian Letter of Credit, as applicable, the issuance thereof or extension of
the expiry date thereof, or the increase of the amount thereof.

 

32

--------------------------------------------------------------------------------


 

“L/C Issuer” means the US L/C Issuer or the Canadian L/C Issuer.

 

“L/C Disbursement Loan” has the meaning set forth in Section 2.03(c)(ii).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Last-Out Agent” means Swan Finance LP, as administrative agent and collateral
agent under the Last-Out Credit Agreement, together with its successors and
permitted assigns under the Last-Out Credit Agreement exercising substantially
the same rights and powers.

 

“Last-Out Credit Agreement” means that certain Credit Agreement dated as of
July 28, 2015 among Holdings, the lenders from time to time party thereto and
the Last-Out Agent, as amended on or about the Amendment No. 1 Effective Date
and as further amended, restated, supplemented or otherwise modified from time
to time in accordance with the Intercreditor Agreement.

 

“Last-Out Loan Documents” means the “Loan Documents” as defined in the Last-Out
Credit Agreement.

 

“Last-Out Loans” means the “Loans” as defined in the Last-Out Credit Agreement.

 

“Last-Out Maturity Date” means the “Maturity Date” as defined in the Last-Out
Credit Agreement as in effect on the Amendment No. 1 Effective Date.

 

“Last-Out Obligations” means the “Obligations” as defined in the Last-Out Credit
Agreement.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local laws, statutes, treaties, rules, guidelines,
directives, guides, bulletins, interpretations, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes (a) the successors of each such party as Lenders hereunder pursuant to
Section 10.06 and (b) as the context requires, the US Swing Line Lender and the
Canadian Swing Line Lender.

 

“Lender Party Accounts” has the meaning set forth in Section 6.15(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.

 

“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.

 

33

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolver Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fees” means the US Letter of Credit Fees and the Canadian
Letter of Credit Fees.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, floating charge or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever, whether
arising under any Law or by contract (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means a US Revolver Loan, a US Swing Line Loan, a Canadian Revolver
Advance or a Canadian Swing Line Loan, as the context may require.

 

“Loan Documents” means this Agreement, each Note, each BA, the Guaranties, the
Security Documents, the Letters of Credit, the Intercreditor Agreement, each
amendment, supplement, joinder, modification, consent or waiver of, to or in
respect of any of the foregoing entered into from time to time, and all other
agreements and instruments at any time delivered in connection herewith or
therewith (exclusive of term sheets, the Fee Letter and any engagement letter).

 

“Loan Notice” means a notice of (a) a Borrowing pursuant to Section 2.01, (b) a
conversion of Loans from one Type to another pursuant to Section 2.02(a) or
(c) a continuation of Eurodollar Rate Loans pursuant to Section 2.02(a) or
rollover of Bankers’ Acceptances pursuant to Section 2.18(a), in each case
which, if in writing, shall be substantially in the form of Exhibit E-1.

 

“Loan Parties” means, collectively, the US Loan Parties, the Canadian Loan
Parties and each other Subsidiary of Holdings that is or is required to be a
party to any Loan Document.

 

“Long Term Hedge Contract”  refers to any Swap Agreement with a specified
termination date more than twelve months after the date the Swap Agreement is
entered into.

 

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by Holdings or its Subsidiaries or for the acquisition of existing,
or the construction of new, capital assets) made to maintain the operating
capacity, revenues or asset base of Holdings and its Subsidiaries.

 

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, in each case relating to Natural
Gas, and which contracts may have a fixed price, a floating price and fixed
differential, or other pricing basis, to the current market prices for such
contracts, and determining the gain or loss on such contracts, on an aggregate
net trading basis for all such contracts of such Person, by comparing the
original prices of such contracts to the market prices on the date of
determination.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of Holdings and its Subsidiaries, taken as a whole;

 

34

--------------------------------------------------------------------------------


 

(b) a material impairment of the rights and remedies of any Agent or any Lender
under any Loan Document; or (c) a material impairment of the ability of Holdings
and its Subsidiaries, taken as a whole, to perform their obligations under the
Loan Documents; or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Maximum Rate” has the meaning set forth in Section 10.08.

 

“MLP Distribution Amount” means (a) if the Fixed Charge Coverage Ratio for
Holdings’ most recently ended four full fiscal quarters for which internal
financial statements are available at the time of such Restricted Payment is not
less than 1.75 to 1.0, Restricted Payments in an aggregate amount not to exceed
(i) (A) Operating Surplus calculated as of the end of Holdings’ preceding fiscal
quarter, plus (B) (x) for purposes of determination for any period prior to the
Restatement Effective Date, $344,458,701 and, in addition, (y) for purposes of
determination for any period from and after the Restatement Effective Date, to
the extent not included in the calculation of Operating Surplus calculated as of
the end of the Holdings’ preceding fiscal quarter, 100% of the aggregate net
cash proceeds received by Holdings (including the fair market value of any
Permitted Business or long-term assets that are used or useful in a Permitted
Business to the extent acquired in consideration of Equity Interests of Holdings
(other than Disqualified Stock)) after the Restatement Effective Date as a
contribution to its common equity capital or from the issue or sale of Equity
Interests of Holdings (other than Disqualified Stock) or from the issue or sale
of convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of Holdings that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of Holdings), plus (C) to the extent not
included in the calculation of Operating Surplus calculated as of the end of
Holdings’ preceding fiscal quarter, to the extent that any Investment that was
made after the Restatement Effective Date is sold for cash or Cash Equivalents
or otherwise liquidated or repaid for cash, the lesser of (i) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (ii) the initial amount of such Investment, plus (D) to the extent not
included in the calculation of Operating Surplus calculated as of the end of
Holdings’ preceding fiscal quarter, the net reduction in Investments or
Restricted Payments permitted hereunder resulting from dividends, repayments of
loans or advances, or other transfers of assets in each case to Holdings or any
of its Subsidiaries from any Person (including, without limitation, Project
Subsidiaries) or from redesignations of Project Subsidiaries as Subsidiaries, to
the extent such amounts have not been included in Operating Surplus for any
period commencing on or after the date of the indenture (items (B), (C) and
(D) being referred to as “Incremental Funds”) and (b) if the Fixed Charge
Coverage Ratio for Holdings’ most recently ended four full fiscal quarters for
which internal financial statements are available at the time of such Restricted
Payment is less than 1.75 to 1.00, Restricted Payments in an aggregate amount
not to exceed (i) $75,000,000 less the aggregate amount of all Restricted
Payments made by Holdings and its Restricted Subsidiaries pursuant to this
clause (b)(i), plus (ii) (x) for purposes of determination for any period prior
to the Restatement Effective Date, $196,807,132  and (y) for purposes of
determination for any period from and after the Restatement Effective
Date, Incremental Funds to the extent not previously expended pursuant to this
clause (b) or clause (a) above.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Natural Gas” means any mixture of hydrocarbons or hydrocarbons and
noncombustible gases, in a gaseous state, consisting primarily of methane.

 

35

--------------------------------------------------------------------------------


 

“Natural Gas Storage Facility” means any Natural Gas storage facility now or
hereafter owned, leased or utilized by any Loan Party and operated by a Loan
Party, other than the NGPL Facility; provided that, for the avoidance of doubt,
the Countess Facility and the Suffield Facility shall each be deemed to be a
separate Natural Gas Storage Facility.

 

“Net BA Proceeds” means, with respect to any Bankers’ Acceptance, the Discount
Proceeds thereof less the amount equal to the stamping fee paid in respect
thereto at the Applicable Rate as provided in Section 2.09(d).

 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

 

(1)                                 any gain (but not loss), together with any
related provision for taxes on such gain (but not loss), realized in connection
with:  (a) any Disposition; or (b) the disposition of any securities by such
Person or any of its Subsidiaries or the extinguishment of any Indebtedness of
such Person or any of its Subsidiaries; and

 

(2)                                 any extraordinary gain (but not loss),
together with any related provision for taxes on such extraordinary gain (but
not loss).

 

“Net Liquidating Value of Hedge Positions” means, as of any date of
determination thereof, the value of all Hedge Positions at such time as
determined based on a then current Mark-to-Market value net of margin paid or
received.

 

“Net Liquidating Value of Hedge Positions in Brokers Accounts” means, as of any
date of determination thereof, the aggregate of the cash posted to commodities
futures accounts in which the Administrative Agent, for the benefit of the
Secured Parties, has been granted an exclusive security interest and the trade
equity in such commodities futures accounts as determined by the applicable
brokers of such accounts.

 

“New Canadian Revolver Commitments” has the meaning specified in Section 2.15.

 

“New Revolver Commitments” has the meaning specified in Section 2.15.

 

“New US Revolver Commitments” has the meaning specified in Section 2.15.

 

“NGPL Facility” means the storage facilities owned or operated by Natural Gas
Pipeline Company of America in respect of which the Loan Parties have rights to
store Natural Gas pursuant to one or more contracts with Natural Gas Pipeline
Company of America.

 

“Non-BA Lender” means a Canadian Revolver Lender that (a) is not a bank
chartered under the Bank Act (Canada) or (b) has notified the Administrative
Agent that it is unable to accept Bankers’ Acceptances or does not customarily
stamp, for purposes of subsequent sale, or accept, Bankers’ Acceptances.

 

“Non-Ordinary Course Asset Disposition” means any Disposition other than in the
ordinary course of business by one or more Loan Parties of inventory with a
contribution to any Borrowing Base in excess of 25% of such Borrowing Base.

 

“Non-Ordinary Course Borrowing Base Certificate” means a Borrowing Base Report
delivered in connection with a Non-Ordinary Course Asset Disposition pursuant to
Section 7.06.

 

36

--------------------------------------------------------------------------------


 

“Non-US Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Note” means a US Revolver Note, a Canadian Revolver Note, a US Swing Line Note
or a Canadian Swing Line Note, as the context may require.

 

“Notice of Exclusive Control” has the meaning set forth in Section 6.15(b).

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligation Currency” has the meaning set forth in Section 2.12(f).

 

“Obligations” means all advances to, and debts, liabilities, obligations and
covenants of, any Loan Party arising under any Loan Document with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including without limitation, US Revolver Obligations,
Canadian Revolver Obligations and interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Operating Expenditures” means cash expenditures of Holdings and its
Subsidiaries (or Holdings’ proportionate share of expenditures in the case of
Subsidiaries that are not wholly owned), including taxes, payments made in the
ordinary course of business underlying Swap Agreements, repayment of Working
Capital Borrowings, debt service payments and capital expenditures, subject to
the following:

 

(1)                                 repayment of Working Capital Borrowings
deducted from Operating Surplus pursuant to clause (b)(iii) of the definition of
Operating Surplus shall not constitute Operating Expenditures when actually
repaid;

 

(2)                                 payments (including prepayments and
prepayment penalties) of principal of and premium on indebtedness other than
Working Capital Borrowings shall not constitute Operating Expenditures;

 

(3)                                 Operating Expenditures shall not include
(i) Expansion Capital Expenditures or Investment Capital Expenditures,
(ii) payment of transaction expenses relating to Interim Capital Transactions,
(iii) distributions by Holdings to its members or (iv) repurchases of membership
interests of Holdings of any class, other than repurchases of membership
interests to satisfy obligations under employee benefit plans.  Where capital
expenditures are made in part for Expansion Capital Expenditures and in part for
other purposes, Holdings shall determine the allocation between the amounts paid
for each; and

 

(4)                                 payments made in connection with the
termination of any Long Term Hedge Contract prior to the expiration of its
stipulated settlement or termination date shall be excluded and amounts paid in
connection with the initial purchase of a Long Term Hedge Contract shall be
amortized over the life of the applicable Long Term Hedge Contract.

 

“Operating Surplus” means, (a) the sum of:

 

(i) $50,000,000; plus

 

(ii) all cash receipts of Holdings and its Subsidiaries (or Holdings’
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) for the period beginning on the date of consummation

 

37

--------------------------------------------------------------------------------


 

of the Qualified MLP IPO and ending on the last day of such period, but
excluding cash receipts from Interim Capital Transactions and the termination of
Long Term Hedge Contracts; provided that cash receipts from the termination of a
Long Term Hedge Contracts prior to its specified termination date shall be
included in Operating Surplus in equal quarterly installments over the remaining
scheduled life of such Long Term Hedge Contract; plus

 

(iii) all cash receipts of Holdings and its Subsidiaries (or Holdings’
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings; plus

 

(iv) the amount of distributions paid on equity (including incremental incentive
distributions) issued to finance all or a portion of the construction,
acquisition or improvement of a Capital Improvement and paid in respect of the
period beginning on the date that Holdings or one of its Subsidiaries enters
into a binding obligation to commence construction or improvement of, or to
acquire, such Capital Improvement and ending on the earlier to occur of (A) the
date that such Capital Improvement Commences Commercial Service and (B) the date
that it is abandoned or disposed of (equity issued to fund the construction
period interest payments on debt incurred (including periodic net payments under
related interest rate swap agreements), or construction period distributions on
equity issued, to finance the construction, acquisition or improvement of a
Capital Improvement shall also be deemed to be equity issued to finance the
construction, acquisition or improvement of a Capital Improvement for purposes
of this clause (iv)); less

 

(b) the sum of:

 

(i) all Operating Expenditures of Holdings and its Subsidiaries for the period
beginning on the date of consummation of a Qualified MLP IPO and ending on the
last day of such period; plus

 

(ii) the amount of cash reserves established by Holdings (or Holdings’
proportionate share of cash reserves in the case of Subsidiaries that are not
wholly owned) to provide funds for future Operating Expenditures; plus

 

(iii) all Working Capital Borrowings not repaid within twelve months after
having been incurred; plus

 

(iv) any loss realized on disposition of an Investment Capital Expenditure;

 

provided, however, that disbursements made (including contributions to Holdings
of any of its Subsidiaries or disbursements on behalf of Holdings of any of its
Subsidiaries) or cash reserves established, increased or reduced after the end
of such period but on or before the date of determination of cash to be
distributed with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if Holdings so determines; receipts from an
Investment Capital Expenditures shall be treated as cash receipts only to the
extent they are a return on principal, but return of principal shall not be
treated as cash receipts.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

38

--------------------------------------------------------------------------------


 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Original Closing Date” means March 5, 2010.

 

“Other Currency” has the meaning set forth in Section 2.12(f).

 

“Other Eligible Inventory Value” means the quantity of Inventory, other than
Hedged Eligible Inventory (except as contemplated by clause (y) of the proviso
contained in the definition of “Hedged Eligible Inventory”), multiplied by the
Prompt Market Price.

 

“Other Eligible Receivable” means any Eligible Receivable which is not an
Approved Eligible Receivable.

 

“Other Priority Claims” means, without duplication, (a) any account payable,
obligation or liability which the Administrative Agent has determined in its
Permitted Discretion has or will have a Lien upon or claim against any Cash
Equivalent, account or inventory of any Borrowing Base Party senior or equal in
priority to the security interests in favor of the Administrative Agent for the
benefit of the Secured Parties, in each case to the extent such Cash Equivalent,
account or inventory of such Borrowing Base Party is otherwise included in the
determination of the applicable Borrowing Base and the included portion thereof
has not already been reduced by such Lien or claim; and (b) other Reserves.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to US Revolver Loans, US Swing Line
Loans, Canadian Revolver Advances or Canadian Swing Line Loans, on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent of the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.  L. No. 107-56 (signed into law on October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan

 

39

--------------------------------------------------------------------------------


 

described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permits and Authorizations” means all permits, licenses, approvals,
certificates, entitlements, exemptions and other authorizations issued by
Governmental Authorities, including those required under Environmental Laws,
certificates of occupancy, those permits required in connection with the
ownership and operation of the Loan Parties’ respective businesses (including
all Natural Gas Storage Facilities and applicable pipelines), and all
amendments, modifications, consolidations, replacements, supplements, general
and specific terms and conditions and addenda thereto.

 

“Permitted Acquisitions” means any acquisition or series of related acquisitions
by any Loan Party of (a) all or substantially all of the capital stock or other
Equity Interests in a Person which has been approved or recommended by the board
of directors or similar governing body of such Person, including an acquisition
through a merger or consolidation of such Person with or into a Loan Party,
(b) all or substantially all of the business, assets or operations of a Person
or (c) a portion of the business, assets or operations of a Person constituting
one or more divisions, business units or business lines of such Person; provided
that (i) prior to and after giving effect to such acquisition or series of
related acquisitions, no Default or Event of Default shall have occurred and be
continuing; (ii) all representations and warranties contained in the Loan
Documents shall be true and correct in all material respects as if made
immediately following the consummation of such acquisition or series of related
acquisitions, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; (iii) substantially all of such business,
assets and operations so acquired, or of the Person so acquired, consists of a
Permitted Business; (iv) the aggregate purchase price for all such acquisitions
of Persons that do not become Loan Parties and assets that will not be owned by
a Loan Party does not exceed $400,000,000 plus the Available Amount; and
(v) prior to and after giving effect to such acquisition or series of related
acquisitions, the Fixed Charge Coverage Ratio shall be at least 2.0 to 1.0 on a
pro forma basis as at the end of the trailing four Fiscal Quarters most recently
ended.

 

“Permitted Business” means either (1) purchasing, gathering, transporting,
marketing, selling, distributing, storing or otherwise handling or providing
services relating to Hydrocarbons or activities or services reasonably related
or ancillary thereto, including entering into Hedging Obligations to support
these businesses, (2) or any other activity consistent with the Risk Management
Policy or (3) any other business that generates gross income that constitutes
“qualifying income” under Section 7704(d) of the Code.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

 

“Permitted Investors” means the Sponsor and its affiliates (but excluding
Holdings and its Subsidiaries) for so long as a Permitted Investor is an
affiliate of Holdings.

 

“Permitted Natural Gas Lien” means any Lien on Natural Gas of the type described
in Section 7.01(c) (so long as such Lien is inchoate), Section 7.01(d),
Section 7.01(t) and Section 7.01(x).

 

“Person” means any natural person, corporation (including an unlimited liability
corporation), limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Holdings Entity or any Borrower, or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

40

--------------------------------------------------------------------------------


 

“Platform” means IntraLinks or another similar electronic system on which
information provided by the Loan Parties is made available to the Lenders by the
Administrative Agent.

 

“Pledge Agreements” means the US Pledge Agreement, the Canadian Security
Agreement and each other pledge agreement executed and delivered by a Loan Party
in favor of the Administrative Agent.

 

“Position” means (a) any physically owned Natural Gas constituting inventory,
(b) any obligation to purchase or sell Natural Gas constituting inventory,
however evidenced, whether for the then current or forward time, (c) any
exchange or over-the-counter put, call or other options or any forward or
futures contract relating to Natural Gas that constitutes inventory, (d) any
type of Swap Contract relating to Natural Gas constituting inventory and (e) any
other arrangement relating to Natural Gas constituting inventory that has price
or spread risk.

 

“PPSA” means the Personal Property Security Act (Alberta).

 

“Project Subsidiary” means any Subsidiary of Holdings that is designated as a
Project Subsidiary pursuant to a resolution of the board of directors or similar
governing body, and any Subsidiary thereof, but only to the extent that such
Subsidiary: (a) has no Indebtedness that is recourse to any Loan Party;
(b) except as permitted hereunder, is not party to any agreement, contract,
arrangement or understanding with Holdings or any Subsidiary unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to Holdings or such Subsidiary than those that might be obtained at the time
from Persons who are not Affiliates of Holdings; (c) is a Person with respect to
which neither Holdings nor any Subsidiary has any direct or indirect obligation
(i) to subscribe for additional Equity Interests or (ii) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results; and (d) has not guaranteed or otherwise
directly or indirectly provided credit support for any Indebtedness of Holdings
or any Subsidiary.

 

“Prompt Market Price” means the market price of the front month at each
appropriate pricing location. For purpose of calculating the foregoing, the
prompt month price shall be the NYMEX prompt month price plus the prompt
location basis at the applicable Natural Gas Storage Facility as set forth
below:

 

Natural Gas Storage Facility

 

Location Basis

AECO (Countess and Suffield) Facility

 

AECO C Basis

Salt Plains Facility

 

Panhandle Basis

Wild Goose Facility

 

PG&E Citigate Basis

NGPL (TexOk) Leased Storage Facility

 

NGPL TXOK Basis

NGPL (Mid Con) Leased Storage Facility

 

NGPL Midcon Basis

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Qualified MLP IPO” means the initial offer and sale of common units of Holdings
in an underwritten public offering for cash pursuant to a registration statement
that was declared effective by the SEC pursuant to the Securities Act following
which Holdings was treated as a partnership for U.S. federal income tax purposes
and qualifies for the exception contained in Section 7704(c) of the Code for
partnerships with “qualifying income” (as defined in Section 7704(d) of the
Code).

 

“Register” has the meaning set forth in Section 10.06(c).

 

41

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, seepage, spill, emission, leak, escape, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, dumping or
migration into the environment, including the movement of Hazardous Materials
through ambient air, soil, surface water, ground water, wetlands, land or
sub-surface strata.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolver Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate Outstanding Amount of all Loans and all
L/C Obligations as of such date (with the aggregate amount of each Revolver
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolver Lender for purposes of
this definition) and (b) the aggregate unused Revolver Commitments; provided
that the unused Revolver Commitment of, and the portion of the Outstanding
Amount of any Loan or L/C Obligation held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless such Defaulting Lender is otherwise permitted to vote any
proposed amendment pursuant to the penultimate sentence of Section 10.01.

 

“Reserves” means:

 

(a) at any time when a Fixed Asset Amount constitutes a portion of the Borrowing
Base, and without duplication of any items that are otherwise addressed or
excluded through eligibility criteria such reserves as the Administrative Agent
from time to time and upon not less than five Business Days’ notice to the
Borrowers (unless an Event of Default exists and is continuing) determines in
its Permitted Discretion as being appropriate to reflect any impediments arising
after the Restatement Effective Date to the Administrative Agent’s ability to
realize upon the Collateral included in any Borrowing Base; and

 

(b) at any time when a Fixed Asset Amount does not constitute a portion of the
Borrowing Base, and without duplication of any items that are otherwise
addressed or excluded through eligibility criteria such reserves as the
Administrative Agent from time to time and upon not less than ten Business Days’
notice to the Borrowers (unless an Event of Default exists and is continuing)
determines in its Permitted Discretion as being appropriate (x) to reflect any
impediments arising after the Restatement Effective Date to the Administrative
Agent’s ability to realize upon the Collateral included in any Borrowing Base,
(y) to reflect claims and liabilities that the Administrative Agent determines
will need to be satisfied in connection with the realization of the realization
upon the Collateral included in any Borrowing Base or (z) to reflect certain
criteria, events, conditions, contingencies or risks which adversely affect any
component of the applicable Borrowing Base;

 

provided, however, that any reserve shall bear a reasonable relationship as
determined by the Administrative Agent in its Permitted Discretion to the event,
condition or other matter that is the basis for the reserve; and provided,
further, that for purposes of this clause (b), the following reserves shall be
deemed to be a reasonable exercise of the Administrative Agent’s Permitted
Discretion: (a) a reserve for accrued, unpaid interest then due on the
Obligations, (b) reserves for rent at a leased Natural Gas Storage Facility or
bailment location for which the Administrative Agent has not received a
collateral access or

 

42

--------------------------------------------------------------------------------


 

similar agreement, and reserves for other statutory liens (including, without
limitation, for liens arising from the non-payment of claims or demands, when
due), in an aggregate amount not to exceed $1,000,000 for all such locations (as
such amount shall be reduced as agreed to by the Borrowers and the
Administrative Agent upon obtaining any such collateral access or similar
agreement), (c) reserves for taxes, assessments, charges and other governmental
levies which are delinquent, (d) $2,000 per Canadian employee, and (e) 
additionally, reserves established by the Administrative Agent for amounts
payable by each of the Borrowers and secured by any Liens, choate or inchoate,
on assets which comprise the applicable Borrowing Base and that rank and that
could reasonably be expected to rank in priority to the Administrative Agent’s
and/or Lenders’ Liens and/or for amounts that represent costs relating to the
enforcement of the Administrative Agent’s Liens.

 

“Responsible Officer” means with respect to any Loan Party, the chief executive
officer, president, a vice president, chief financial officer, treasurer or
assistant treasurer of such Loan Party (or, if such Loan Party is managed by a
third party, such as a general partner, manager or managing member, the persons
performing comparable roles).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party (a) shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party (or, if such Loan Party is a general partnership,
on the part of such Loan Party’s general partner), (b) such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party (or,
if such Loan Party is a limited partnership, on behalf of such Loan Party’s
general partner) and (c) such Responsible Officer shall be conclusively presumed
to have acted in his or her capacity as an officer of such Loan Party (or, if
such Loan Party is limited partnership, as an officer of such Loan Party’s
general partner), and not in his or her individual capacity.

 

“Restatement Effective Date” means June 29, 2012.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such

 

capital stock or other Equity Interest, or on account of any return of capital
to any Loan Party’s or any Subsidiary’s stockholders, partners or members (or
the equivalent of any thereof).

 

“Revaluation Date” means (a) with respect to any Canadian Revolver Advance,
(i) each date of a Canadian Revolver Borrowing and (ii) such additional dates as
any Agent shall determine or the Required Canadian Revolver Lenders shall
require; and (b) with respect to any Canadian Letter of Credit, (i) each date of
issuance of a Canadian Letter of Credit, (ii) each date of an amendment to a
Canadian Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Canadian L/C Issuer under any Canadian Letter of Credit and (iv) such
additional dates as any Agent or the Canadian L/C Issuer shall determine or the
Required Canadian Revolver Lenders shall require.

 

“Revolver Commitment” means a US Revolver Commitment or a Canadian Revolver
Commitment.

 

“Revolver Exposure” means, as to any Revolver Lender, such Revolver Lender’s US
Revolver Exposure and Canadian Revolver Exposure.

 

“Revolver Lender” means a US Revolver Lender or a Canadian Revolver Lender.

 

“Revolver Loans” means the US Revolver Loans and the Canadian Revolver Loans.

 

43

--------------------------------------------------------------------------------


 

“Revolver Maturity Date” means June 29, 2016.the earlier to occur of
(x) September 30, 2016 (or, if the Borrowers have provided written notice to the
Administrative Agent on or prior to September 16, 2016 that the Brookfield
Acquisition has closed, December 31, 2016) and (y) the Last-Out Maturity Date.

 

“Risk Management Policy” means the Risk Management Policy, which has been
adopted by the Loan Parties on or prior to the Original Closing Date, as such
policy may be amended, supplemented or otherwise modified from time to time by
the Loan Parties to the extent consistent with customary industry practice and,
in all cases, reasonably satisfactory to the Administrative Agent.

 

“Riverstone” means Riverstone Equity Partners LP.

 

“Riverstone Monitoring Fee” means an annual monitoring fee of $1,000,000 payable
by Holdings to Riverstone, plus Riverstone’s reasonable expenses incurred in
connection with the monitoring services it performs with respect to Holdings and
its Subsidiaries during such Fiscal Year.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Salt Plains Facility” means the natural gas storage facility located in Grant
County, Oklahoma and having, as of the Restatement Effective Date, one storage
reservoir with a total capacity of approximately 13 Bcf, and associated
compressors, compressor sites, pipeline headers, pipelines and other related
equipment and buildings.

 

“Schedule I BA Reference Banks” means, at any time, the Lenders listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule I BA Reference Banks.

 

“Schedule II BA Reference Banks” means, at any time, the Lenders listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule II BA Reference Banks.

 

“Schedule III BA Reference Banks” means, at any time, the Lenders listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule III BA Reference Banks.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower and any Cash Management Bank.

 

“Secured Cash Management Obligations” means all amounts owing under Secured Cash
Management Agreements.

 

“Secured Obligations” means the Obligations and the Secured Cash Management
Obligations.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, each
Lender, each L/C Issuer and each other Person to which any of the Secured
Obligations is owed.

 

“Security Agreements” means the US Security Agreement, the Canadian Security
Agreement and each other security agreement entered into by any Loan Party and
the Administrative Agent to secure the payment of any part of the Secured
Obligations or the performance of any Loan Party’s other duties and obligations
under the Loan Documents.

 

44

--------------------------------------------------------------------------------


 

“Security Documents” means the Security Agreements, the Pledge Agreements, any
mortgages and all other security agreements, deeds of trust, mortgages, chattel
mortgages, pledges, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore or hereafter
delivered by any Loan Party to the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure the payment of any
part of the Secured Obligations or the performance of any Loan Party’s other
obligations under the Loan Documents.

 

“Senior Credit Facilities” means the revolving credit facilities provided under
this Agreement.

 

“Senior Notes” means $800 million principal amount of 8.875% senior notes due
2018 of US Borrower, Niska Gas Storage US Finance Corp., Niska Gas Storage
Canada ULC and Niska Gas Storage Canada Finance Corp.

 

“Senior Notes Documents” means, collectively, the senior notes indenture, any
supplemental indentures relating thereto, the Senior Notes and any other
agreement or document related thereto.

 

“Settlement Date” means the 25th of every month; provided, however, that in the
circumstance when the 25th of a month is not a Business Day, the Settlement Date
shall be the Business Day before or after such date as determined by the
applicable Borrower.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Sponsor” means, (i) for any date prior to the date on which the Brookfield
Acquisition is consummated, collectively, Carlyle/Riverstone Global Energy and
Power Fund II, L.P., Carlyle/Riverstone Global Energy and Power Fund III, L.P.
and their respective Control Investment Affiliates, or (ii) thereafter,
Brookfield Asset Management, Inc. and any of its Affiliates.

 

“Spot Rate” means, on any day, the Bank of Canada noon rate quoted or published
by the Bank of Canada at which Canadian Dollars may be exchanged into Dollars
with respect to any Outstanding Amounts.

 

“Storage Services Agreements” means any agreement between any Loan Party and any
third party relating to the storage, injection, withdrawal, delivery or other
service relating to Natural Gas, including, without limitation, any long term
firm or short term firm contracts.

 

“Subordinated Debt” means Indebtedness subordinated to the Obligations on terms
and pursuant to agreements reasonably acceptable and satisfactory to the
Administrative Agent, including the Last-Out Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary

 

45

--------------------------------------------------------------------------------


 

voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.  Notwithstanding the foregoing, a
Project Subsidiary shall be deemed not to be a Subsidiary of Holdings or any of
its Subsidiaries for purposes of Articles V, VI (other than Section 6.01), VII
and VIII of this Agreement.

 

“Suffield Facility” means the natural gas storage facility located in
southeastern Alberta, Canada near the CFB Suffield military range and having, as
of the Restatement Effective Date, five storage reservoirs with a total capacity
of approximately 80 Bcf, and associated compressors, compressor sites, pipeline
headers, pipelines and other related equipment and buildings.

 

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 662/3% of the sum of (a) the aggregate Outstanding Amount of all Loans
and all L/C Obligations as of such date (with the aggregate amount of each
Revolver Lender’’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolver Lender for
purposes of this definition) and (b) the aggregate unused Revolver Commitments;
provided that the unused Revolver Commitment of, and the portion of the
Outstanding Amount of any Loan or L/C Obligation held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Lenders unless such Defaulting Lender is otherwise permitted to
vote any proposed amendment pursuant to the penultimate sentence of
Section 10.01.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any international foreign exchange master agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a US Swing Line Borrowing or a Canadian Swing Line
Borrowing.

 

“Swing Line Lender” means the US Swing Line Lender or the Canadian Swing Line
Lender.

 

46

--------------------------------------------------------------------------------


 

“Swing Line Loan” means a US Swing Line Loan or a Canadian Swing Line Loan.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit E-2.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Tax Returns” has the meaning set forth in Section 5.11(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including all income, sales, use, goods and services, value added,
capital, capital gains, alternative, net worth, transfer, profits, withholding,
payroll, employer health, excise, real property and personal property taxes, and
any other taxes, customs duties, fees, assessments or similar charges in the
nature of a tax, including Canada Pension Plan, Quebec Pension Plan, Canadian
Pension Plan and provincial pension plan contributions, unemployment insurance
payments and workers’ compensation premiums, in each case together with any
installments or estimated payments with respect thereto, and any interest, fines
and penalties with respect thereto.

 

“Third-Party Location” means any Natural Gas storage facility that is neither
owned nor leased nor licensed by a Borrowing Base Party, including the NGPL
Facility.

 

“Threshold Amount” means $25,000,000.

 

“Total Canadian Revolver Exposure” means at any time, the sum of (a) the Dollar
Equivalent of the aggregate outstanding principal amount of all Canadian
Revolver Lenders’ Canadian Revolver Advances at such time plus (b) the Total
Canadian Revolver L/C Exposure at such time plus (c) the Dollar Equivalent of
the aggregate outstanding principal amount of all Canadian Swing Line Loans at
such time.

 

“Total Canadian Revolver L/C Exposure” means, at any time, the Dollar Equivalent
of the aggregate amount of all Canadian L/C Obligations at such time.

 

“Total Revolver Exposure” means the sum of the Total Canadian Revolver Exposure
and the Total US Revolver Exposure.

 

“Total Revolver Maximum Available Amount” means the sum of the US Revolver
Maximum Available Amount plus the Canadian Revolver Maximum Available Amount.

 

“Total US Revolver Exposure” means at any time, the sum of (a) the aggregate
outstanding principal amount of all US Revolver Loans at such time plus (b) the
Total US Revolver L/C Exposure at such time plus (c) the aggregate outstanding
principal amount of all US Swing Line Loans at such time.

 

“Total US Revolver L/C Exposure” means, at any time, the aggregate amount of all
US L/C Obligations at such time.

 

“Transaction Costs” has the meaning assigned to such term in the definition of
“Transactions”.

 

“Transactions” means, collectively, (a) the Brookfield Acquisition, (b) the
entry into, negotiation and effectiveness of Amendment No. 1, the Last-Out
Credit Agreement, the Intercreditor Agreement and all documents related thereto,
(c) the consummation of any other transactions in connection with the foregoing
(including in connection with the Brookfield Acquisition Agreement) and (d) the
payment of

 

47

--------------------------------------------------------------------------------


 

reasonable and documented or invoiced fees and expenses incurred in connection
with any of the foregoing (such fees and expenses, the “Transaction Costs”).

 

“Trigger Event Period” means (a) any period commencing on the date on which the
Total Revolver Exposure is greater than 85% of the Aggregate Borrowing Base and
ending on the date on which the Total Revolver Exposure shall have been less
than 85% of the Aggregate Borrowing Base for 30 consecutive calendar days or
(b) any period during which an Event of Default shall have occurred and be
continuing.

 

“Type”, (a) when used in reference to any US Revolver Loan or any portion
thereof, refers to its character as a Base Rate Loan or a Eurodollar Rate Loan,
and (b) when used in reference to any Canadian Revolver Advance or any portion
thereof, refers to its character as a Canadian Prime Rate Loan, a Canadian US
Dollar Base Rate Loan, a Eurodollar Rate Loan or a Bankers’ Acceptance.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“UCP” has the meaning set forth in Section 2.03(h).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsupported Amount” means on any date of determination, an amount (not less
than zero) equal to the difference between (a) the Total Revolver Exposure in
respect of L/C Obligations and Swingline Loans and (b) the amount equal to
(i) the aggregate Revolver Commitments of the Revolver Lenders which are not
Defaulting Lenders minus (ii) the aggregate amount of outstanding Revolver Loans
of such Lenders.

 

“US Borrower” has the meaning specified in the introductory paragraph hereto.

 

“US Borrowing Base” means, at any time, the sum of the following:

 

(a)                                 100% of the US Borrowing Base Parties’
Eligible Cash Equivalents at such time; plus

 

(b)                                 90% of the US Borrowing Base Parties’
Approved Eligible Receivables at such time; plus

 

(c)                                  85% of the US Borrowing Base Parties’ Other
Eligible Receivables at such time; plus

 

(d)                                 85% of the Net Liquidating Value of Hedge
Positions in Brokers Accounts of the US Borrowing Base Parties at such time;
plus

 

(e)                                  90% of the value of the US Borrowing Base
Parties’ Hedged Eligible Inventory at such time; plus

 

(f)                                   60% of the Other Eligible Inventory Value
of the US Borrowing Base Parties at such time; plus

 

(g)                                  80% of the Issued but Unused Letter of
Credit Value in respect of Letters of Credit issued for the account of or on
behalf of the US Borrowing Base Parties at such time (provided that such amount
shall be increased by the lesser of (i) 20% of any Issued by Unused Letter of
Credit Value

 

48

--------------------------------------------------------------------------------


 

of Letters of Credit issued for the benefit of Natural Gas Exchange Inc. or any
of its Affiliates and (ii) $5,000,000); plus

 

(h)                                 (i)                                     To
the extent that the Net Liquidating Value of Hedge Positions of the US Borrowing
Base Parties is positive, 85% of such Net Liquidating Value of Hedge Positions
at such time or (ii) to the extent that the Net Liquidating Value of Hedge
Positions of the US Borrowing Base Parties at such time is negative, 115% of
such Net Liquidating Value of Hedge Positions at such time; plus

 

(i)                                     100% of the portion of the Fixed Asset
Amount not included in the Canadian Borrowing Base designated by the US Borrower
in the most recent US Borrowing Base Report to be allocated to the US Borrowing
Base; minus

 

(j)                                    100% of the US Borrowing Base Parties’
Other Priority Claims at such time.

 

“US Borrowing Base Parties” means the US Borrower and each other US Loan Party
that is party to the US Security Agreement as a “Grantor” thereunder.  For the
avoidance of doubt, the term “US Borrowing Base Parties” does not include any
Project Subsidiary.

 

“US Borrowing Base Report” has the meaning specified in Section 6.02(f)(i).

 

“US Guaranty” means a Guaranty made by the US Loan Parties in favor of the
Secured Parties, substantially in the form of Exhibit C-1.

 

“US L/C Borrowing” means an extension of credit resulting from a drawing under
any US Letter of Credit which has not been reimbursed on the date when made or
refinanced as a US Revolver Borrowing.

 

“US L/C Issuer” means Royal Bank of Canada in its capacity as issuer of US
Letters of Credit hereunder, or any successor or permitted assigns as issuer of
US Letters of Credit hereunder.  The commitment of each US L/C Issuer shall be
as set forth on Schedule A-1, as amended from time to time.

 

“US L/C Obligations” means L/C Obligations in respect of US Letters of Credit,
which amount shall not exceed $150,000,00075,000,000 minus the outstanding
aggregate amount of all Canadian L/C BorrowingsObligations at such time.

 

“US Letter of Credit” means any letter of credit issued by the US L/C Issuer
hereunder upon the application of the US Borrower.  A US Letter of Credit may be
a commercial letter of credit or a standby letter of credit.

 

“US Letter of Credit Fee” has the meaning set forth in Section 2.09(a).

 

“US Loan Parties” means Holdings, the US Borrower, and each other Subsidiary of
Holdings that (a) is organized under the laws of any jurisdiction of the United
States and (b) is or is required to be a party to any Loan Document.

 

“US Pledge Agreement” means a Pledge Agreement executed and delivered by the US
Loan Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties, substantially in the form of Exhibit H-1.

 

“US Revolver Adjustment” has the meaning set forth in Section 2.23(a).

 

49

--------------------------------------------------------------------------------


 

“US Revolver Adjustment Date” has the meaning set forth in Section 2.23(a).

 

“US Revolver Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Revolver Maturity Date,
(b) the date of termination of all US Revolver Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each US
Revolver Lender to make US Revolver Loans pursuant to Section 8.02.

 

“US Revolver Borrowing” means a borrowing or continuation or conversion of loans
consisting of simultaneous US Revolver Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by the Lenders
pursuant to Section 2.02(a).

 

“US Revolver Commitment” means, as to each US Revolver Lender, its obligation to
(a) make US Revolver Loans to the US Borrower pursuant to Section 2.01(a),
(b) acquire participations in US Letters of Credit and (c) acquire
participations in US Swing Line Loans, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth as its “US Revolver
Commitment” opposite such Lender’s name on Annex A-1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“US Revolver Exposure” means, with respect to any US Revolver Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s US
Revolver Loans at such time plus (b) such Lender’s US Revolver L/C Exposure at
such time plus (c) such Lender’s US Revolver Percentage of the outstanding
principal amount of all US Swing Line Loans at such time.

 

“US Revolver Facility” means, at any time, the aggregate amount of the US
Revolver Lenders’ US Revolver Commitments at such time.

 

“US Revolver L/C Exposure” means, with respect to any US Revolver Lender at any
time, such Lender’s US Revolver Percentage of the Total US Revolver L/C Exposure
at such time.

 

“US Revolver Lender” means, at any time, any Lender that has a US Revolver
Commitment at such time or, if the US Revolver Commitments have terminated or
expired, a Lender with US Revolver Exposure and, as the context requires,
includes the US L/C Issuer.

 

“US Revolver Loan” has the meaning set forth in Section 2.01(a).

 

“US Revolver Maximum Available Amount” means, at any date, an amount equal to
the lesser of (a) the Aggregate US Revolver Commitments as of such date and
(b) the US Borrowing Base on such date (as determined by reference to the US
Borrowing Base Report most recently delivered pursuant to Section 6.02(f)(i)).

 

“US Revolver Note” means a promissory note made by the US Borrower in favor of a
US Revolver Lender evidencing the US Revolver Loans made by such Lender,
substantially in the form of Exhibit B-1.

 

“US Revolver Obligations” means all indebtedness, liabilities and obligations
from time to time owing by any Loan Party to any US Revolver Lender or the US
Swing Line Lender under or pursuant to any Loan Document with respect to any US
Revolver Loan, US Letter of Credit or US Swing Line Loan, or under or pursuant
to any guaranty of such indebtedness, liabilities or obligations, or under or
pursuant to any Security Document which secures the payment and performance of
such indebtedness, liabilities and obligations, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after

 

50

--------------------------------------------------------------------------------


 

the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  “US Revolver Obligation” means any part of the US Revolver
Obligations.

 

“US Revolver Percentage” means, with respect to any US Revolver Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
US Revolver Commitments represented by such Lender’s US Revolver Commitment at
such time.  If the commitment of each US Revolver Lender to make US Revolver
Loans has been terminated pursuant to Section 8.02 or if the Aggregate US
Revolver Commitments have expired, then the US Revolver Percentage of each US
Revolver Lender shall be determined based on the US Revolver Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial US Revolver Percentage of each US Revolver Lender is set forth as
its “US Revolver Percentage” opposite the name of such Lender on Annex A-1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“US Revolver Required Lenders” means, as of any date of determination, US
Revolver Lenders holding more than 50% of the sum of (a) the Total US Revolver
Exposure (with the aggregate amount of each US Revolver Lender’s risk
participation and funded participation in US L/C Obligations and US Swing Line
Loans being deemed “held” by such US Revolver Lender for purposes of this
definition) as of such date and (b) the aggregate unused US Revolver Commitments
as of such date; provided that the unused US Revolver Commitment of, and the
portion of the Total US Revolver Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of US Revolver
Required Lenders.

 

“US Revolver Supermajority Lenders” means, as of any date of determination, US
Revolver Lenders holding more than 66 2/3% of the sum of (a) the Total US
Revolver Exposure (with the aggregate amount of each US Revolver Lender’s risk
participation and funded participation in US L/C Obligations and US Swing Line
Loans being deemed “held” by such US Revolver Lender for purposes of this
definition) as of such date and (b) the aggregate unused US Revolver Commitments
as of such date; provided that the unused US Revolver Commitment of, and the
portion of the Total US Revolver Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of US Revolver
Supermajority Lenders.

 

“US Security Agreement” means a Security Agreement among the US Loan Parties in
favor of Administrative Agent, for the benefit of the Secured Parties,
substantially in the form of Exhibit F-1.

 

“US Swing Line Borrowing” means a borrowing of a US Swing Line Loan pursuant to
Section 2.04.

 

“US Swing Line Lender” means The Bank of Nova Scotia, in its capacity as
provider of US Swing Line Loans, or any successor US swing line lender
hereunder.

 

“US Swing Line Loan” has the meaning set forth in Section 2.04(a)(i).

 

“US Swing Line Note” means a promissory note made by the US Borrower in favor of
the US Swing Line Lender evidencing the US Swing Line Loans made by such Swing
Line Lender, substantially in the form of Exhibit B-6.

 

“US Swing Line Sublimit” means an amount equal to the lesser of
(i) $20,000,00010,000,000 and (ii) the US Revolver Facility.  The US Swing Line
Sublimit is part of, and not in addition to, the US Revolver Facility.

 

51

--------------------------------------------------------------------------------


 

“Voting Stock” of any specified Person as of any date, means the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors or any similar governing body of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding stock, membership interests, partnership interests or other
equity interests of which (including all rights or options to acquire such stock
or interests) are directly or indirectly (through one or more Subsidiaries)
owned by such Person.

 

“Wild Goose Facility” means the natural gas storage facility located in Butte
County, California and having, as of the Restatement Effective Date, two storage
zones and a total capacity of approximately 50 Bcf, and associated compressors,
compressor sites, pipeline headers, pipelines and other related equipment and
buildings.

 

“Working Capital Borrowings” means borrowings that Holdings intends to use for
working capital purposes or to pay distributions to its members, made pursuant
to a credit facility, commercial paper facility or similar financing
arrangement; provided that when incurred it is the intent of the borrower to
repay such borrowings within 12 months from sources other than additional
Working Capital Borrowings.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning specified in Section 2.15.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions

 

52

--------------------------------------------------------------------------------


 

consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.(a)                     
Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by any Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time.

 

1.07                        Dollar Equivalents; Spot Rates.

 

(a)                                 Unless otherwise specified herein, (i) all
dollar amounts expressed herein shall refer to Dollars and (ii) for purposes of
calculating compliance with the terms of this Agreement and the other Loan
Documents (including for purposes of calculating compliance with the covenants),
each obligation or calculation shall be converted to its Dollar Equivalent. 
Unless otherwise provided, dollar ($) baskets set forth in the representations
and warranties, covenants and events of default provisions of

 

53

--------------------------------------------------------------------------------


 

this Agreement and other similar baskets (it being understood that this sentence
does not apply to Article II of this Agreement) are calculated as of each date
of measurement by the Dollar Equivalent thereof as of such date of measurement;
provided that if any such baskets are exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
baskets were accessed, such baskets will not be deemed to have been exceeded
solely as a result of such fluctuations in currency exchange rates.

 

(b)                                 The Administrative Agent or the Applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Canadian Dollars.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Holdings hereunder and calculating financial covenants hereunder,
and except as otherwise provided herein, the applicable amount of Canadian
Dollars for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Applicable L/C
Issuer, as applicable.

 

1.08                        Designation of Project Subsidiaries.

 

(a)                                 Holdings or any Subsidiary may designate any
Subsidiary (other than any Borrower) to be a Project Subsidiary (i) if such
designation would not result in a Default or an Event of Default and (ii) upon
delivery of Borrowing Base Reports with pro forma calculations of such
designation.  If a Subsidiary is designated as a Project Subsidiary, the
aggregate fair market value of all outstanding Investments owned by Holdings or
any of its other Subsidiaries in the subsidiary designated as a Project
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Investments permitted
hereunder.  That designation will only be permitted if the Investment would be
permitted at that time and if such Subsidiary otherwise meets the definition of
a Project Subsidiary.  Any Project Subsidiary may be redesignated to be a
Subsidiary if that redesignation would not cause a Default or an Event of
Default upon such redesignation.

 

(b)                                 Holdings will notify the Administrative
Agent promptly following the designation of any Project Subsidiary, which
notification shall include a certification by a Responsible Officer to the
effect that such designation complied with the preceding conditions and was
permitted by Section 7.02.  If, at any time, any Project Subsidiary fails to
meet the preceding requirements of a Project Subsidiary, it will thereafter
cease to be a Project Subsidiary for purposes hereof and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Subsidiary of Holdings as of
the date of such determination.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.

 

(a)                                 US Revolver Loans.  Subject to the terms and
conditions set forth herein, each US Revolver Lender severally agrees to make
loans (each such loan, a “US Revolver Loan”) to the US Borrower, denominated in
Dollars, from time to time on any Business Day during the US Revolver
Availability Period, in an aggregate principal amount that will not result in
(i) such Lender’s US Revolver Exposure exceeding such Lender’s US Revolver
Commitment, or (ii) the Total US Revolver Exposure exceeding the US Revolver
Maximum Available Amount.  Within the foregoing limits and subject to the other
terms and conditions set forth herein, the US Borrower may borrow, prepay and
reborrow US Revolver Loans.  US Revolver Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

54

--------------------------------------------------------------------------------


 

(b)                                 Canadian Revolver Advances.  Subject to the
terms and conditions set forth herein, each Canadian Revolver Lender severally
agrees to extend credit (each such extension of credit, a “Canadian Revolver
Advance”) to the Canadian Borrower, denominated in Canadian Dollars or Dollars,
from time to time on any Business Day during the Canadian Revolver Availability
Period, by (i) making loans (each such loan, a “Canadian Revolver Loan”) to the
Canadian Borrower and (ii) accepting and purchasing or selling, at such Canadian
Revolver Lender’s sole discretion, Bankers’ Acceptances issued under this
Agreement by the Canadian Borrower, in each case in an aggregate principal
amount that will not result in (x) such Lender’s Canadian Revolver Exposure
exceeding such Lender’s Canadian Revolver Commitment or (y) the Total Canadian
Revolver Exposure exceeding the Canadian Revolver Maximum Available Amount. 
Within the foregoing limits and subject to the other terms and conditions set
forth herein, the Canadian Borrower may (A) borrow, prepay and reborrow Canadian
Revolver Loans and (B) issue BAs, rollover BAs, repay maturing BAs and issue new
BAs.  Canadian Revolver Loans denominated in Canadian Dollars shall only be
Canadian Prime Rate Loans.  Canadian Revolver Loans denominated in Dollars may
be Canadian US Dollar Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02                        Borrowings, Conversions, Continuations of Loans.

 

(a)                                 Notice of Borrowing, Conversion,
Continuation.  Each Borrowing, each conversion of Loans from one Type to
another, each continuation of Eurodollar Rate Loans and each issuance (including
pursuant to any rollover) of Bankers’ Acceptances shall be made upon the US
Borrower’s or the Canadian Borrower’s, as applicable, notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than (i) 1:00 p.m. three Business
Days prior to the requested date of (x) any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or (y) any conversion of Eurodollar Rate
Loans to Base Rate Loans or Canadian US Dollar Base Rate Loans, (ii) 1:00
p.m. two Business Days prior to the requested date of any issuance (including
pursuant to any rollover) of Bankers’ Acceptances, (iii) 1:00 p.m. one Business
Day prior to the requested date of any Borrowing of Canadian US Dollar Base Rate
Loans or Canadian Prime Rate Loans, and (iv) 10:00 a.m. on the requested date of
any Borrowing of Base Rate Loans (other than Canadian US Dollar Base Rate
Loans).  Each telephonic notice by a Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of such Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in
Section 2.03(c), each Borrowing of or conversion to (i) Base Rate Loans or
Canadian US Dollar Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof and (ii) Canadian Prime Rate
Loans shall be in a principal amount of C$1,000,000 or a whole multiple of
C$100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) the identity of the Borrower that is requesting, as the case
may be, a Borrowing, a conversion of Loans from one Type to another, a
continuation of Eurodollar Rate Loans or a rollover of Bankers’ Acceptances,
(ii) the requested date of the Borrowing, conversion, continuation or rollover,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Loans to be borrowed, converted or continued or the principal amount of
Bankers’ Acceptances to be issued (including pursuant to any rollover), (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period or term with respect
thereto, (vi) whether such Loans are US Revolver Loans or Canadian Revolver
Advances, and (vii) if such Loans are Canadian Revolver Loans, whether such
Loans are to be denominated in Canadian Dollars or Dollars.  Notwithstanding
anything to the contrary contained herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan or a Borrowing by way of Bankers’
Acceptances.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Incomplete Loan Notice; Failure to Deliver
Timely Loan Notice.  If any Borrower fails to specify a Type of Loan in a Loan
Notice relating to Loans other than Canadian Revolver Loans, or if any Borrower
fails to give a timely notice requesting a conversion or continuation of Loans
other than Canadian Revolver Loans, then the applicable Loans shall be made as,
or converted to, Base Rate Loans.  If the Canadian Borrower fails to specify a
Type of Canadian Revolver Advance in a Loan Notice relating to Canadian Revolver
Advances, or if the Canadian Borrower fails to give a timely notice requesting a
conversion or continuation of Eurodollar Rate Loans or a conversion or rollover
of Bankers’ Acceptances, then the applicable Canadian Revolver Advances shall be
made as, or converted to, Canadian US Dollar Base Rate Loans or Canadian Prime
Rate Loans, as applicable.  Any such automatic conversion or continuation to
Eurodollar Rate Loans, Base Rate Loans, Canadian US Dollar Base Rate Loans or
Canadian Prime Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans or
the maturity date of the applicable Bankers’ Acceptances, as applicable.  If any
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any Loan Notice, but fails to specify an Interest Period, such
Borrower will be deemed to have specified an Interest Period of one month.  If
the Canadian Borrower requests a Borrowing by way of, conversion to, or rollover
of Bankers’ Acceptances in any Loan Notice, but fails to specify a term
therefor, the Canadian Borrower will be deemed to have specified a term of 30
days.

 

(c)                                  Funding of Loans.  Following receipt of a
Loan Notice, the Administrative Agent shall promptly notify each US Revolver
Lender of the amount of its US Revolver Percentage and each Canadian Revolver
Lender of the amount of its Canadian Revolver Percentage, as the case may be, of
the applicable Loans, and if no timely notice of a conversion, continuation or
rollover is provided by the applicable Borrower with respect to an expiring
Eurodollar Loan or Bankers’ Acceptance, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans, Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans described
in the preceding subsection.  In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of the Administrative Agent, with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided that (x) if, on the date a Loan
Notice with respect to a US Revolver Borrowing is given by the US Borrower,
there are US L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such US L/C Borrowings,
and second, shall be made available to the US Borrower as provided above and
(y) if, on the date a Loan Notice with respect to a Canadian Revolver Borrowing
is given by the Canadian Borrower, there are Canadian L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such Canadian L/C Borrowings, and second, shall be made
available to the Canadian Borrower as provided above.

 

(d)                                 Continuation and Conversion of Eurodollar
Rate Loans.  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted either (i) on the last day of an Interest Period for such
Eurodollar Rate Loan or (ii) subject to the payment of any amounts owing under
Section 3.05, on any other Business Day during an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(e)                                  Notification of Interest Rates.  The
Administrative Agent shall promptly notify the applicable Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period

 

56

--------------------------------------------------------------------------------


 

for Eurodollar Rate Loans upon determination of such interest rate in accordance
with the terms hereof.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the US Borrower and the US Revolver Lenders of
any change in Royal Bank of Canada’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.  At any time
that Canadian Prime Rate Loans are outstanding, the Administrative Agent shall
notify the Canadian Borrower and the Canadian Revolver Lenders of any change in
Royal Bank of Canada’s reference rate for Canadian Dollar commercial demand
loans made to a Person in Canada used in determining the Canadian Prime Rate
promptly following the public announcement of such change.  At any time that
Canadian US Dollar Base Rate Loans are outstanding, the Administrative Agent
shall notify the Canadian Borrower and the Canadian Revolver Lenders of any
change in the Administrative Agent’s reference rate for US Dollar commercial
loans made to a Person in Canada used in determining the Canadian US Dollar Base
Rate promptly following the public announcement of such change.

 

(f)                                   Separate Nature of Types of Loans; Limits
on Certain Types of Loans.  The interest rate on each Type of Loan shall be
determined (as stated in Section 2.08(a)) separately, and for this purpose, each
Borrowing of a Eurodollar Rate Loan shall be elected separately for US Revolver
Loans and Canadian Revolver Loans.  No continuation of a Eurodollar Rate Loan or
conversion of a Base Rate Loan or Canadian US Dollar Base Rate Loan into a
Eurodollar Rate Loan may combine a US Revolver Loan or a Canadian Revolver Loan
into a single Eurodollar Rate Loan.  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations and
rollovers of Loans as the same Type, there shall not be more than twenty (20)
Eurodollar Rate Loans outstanding at any time and no more than five
(5) Borrowings in effect with respect to Bankers’ Acceptances at any time.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the US L/C Issuer agrees, in reliance upon the agreements of
the US Revolver Lenders set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Restatement Effective Date through
the Letter of Credit Expiration Date, to issue US Letters of Credit for the
account of the US Borrower in support of obligations of the US Borrower or one
or more of its Subsidiaries, and to amend US Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the US Letters of Credit; and (B) each US Revolver Lender severally agrees to
participate in US Letters of Credit issued for the account of the US Borrower
and any drawings thereunder; provided that, after giving effect to any L/C
Credit Extension with respect to any US Letter of Credit, (x) the Total US
Revolver Exposure shall not exceed the US Revolver Maximum Available Amount and
(y) the US Revolver Exposure of any US Revolver Lender shall not exceed such
Lender’s US Revolver Commitment.  Each request by the US Borrower for the
issuance or amendment of a US Letter of Credit shall be deemed to be a
representation by the US Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the US Borrower’s ability to obtain US Letters of Credit shall be fully
revolving, and accordingly the US Borrower may, during the period from the
Restatement Effective Date through the Letter of Credit Expiration Date, obtain
US Letters of Credit to replace US Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                                  Subject to the terms and conditions set
forth herein, (A) the Canadian L/C Issuer agrees, in reliance upon the
agreements of the Canadian Revolver Lenders set

 

57

--------------------------------------------------------------------------------


 

forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effectve Date through the Letter of Credit
Expiration Date, to issue Canadian Letters of Credit for the account of the
Canadian Borrower in support of obligations of the Canadian Borrower or one or
more of its Subsidiaries, and to amend Canadian Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Canadian Letters of Credit; and (B) each Canadian Revolver Lender
severally agrees to participate in Canadian Letters of Credit issued for the
account of the Canadian Borrower and any drawings thereunder; provided that,
after giving effect to any L/C Credit Extension with respect to any Canadian
Letter of Credit, (x) the Total Canadian Revolver Exposure shall not exceed the
Canadian Revolver Maximum Available Amount and (y) the Canadian Revolver
Exposure of any Canadian Revolver Lender shall not exceed such Lender’s Canadian
Revolver Commitment.  Each request by the Canadian Borrower for the issuance or
amendment of a Canadian Letter of Credit shall be deemed to be a representation
by the Canadian Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, the
Canadian Borrower’s ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly the Canadian Borrower may, during the period from the
Restatement Effective Date through the Letter of Credit Expiration Date, obtain
Canadian Letters of Credit to replace Canadian Letters of Credit that have
expired or that have been drawn upon and reimbursed.

 

(A)                               The Applicable L/C Issuer shall not issue any
Letter of Credit if the expiry date of such requested Letter of Credit would
occur later than the earlier of (x) fifteen months after the date of issuance
and (y) unless the Borrower Cash Collateralizes the Outstanding Amount of the
L/C Obligation, five Business Days prior to the Revolver Maturity Date, unless
the US Revolver Required Lenders or Canadian Revolver Required Lenders, as
applicable, have approved such expiry date.

 

(iii)                               The Applicable L/C Issuer shall not be under
any obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such L/C
Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Restatement Effective Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               in the case of a US Letter of Credit, such
Letter of Credit is to be denominated in a currency other than Dollars, and in
the case of a Canadian Letter of Credit, such Letter of Credit is to be
denominated in a currency other than Canadian Dollars or Dollars; or

 

(C)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

58

--------------------------------------------------------------------------------


 

(iv)                              The Applicable L/C Issuer shall not amend any
Letter of Credit if such L/C Issuer would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The Applicable L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(vi)                              The US L/C Issuer shall act on behalf of the
US Revolver Lenders with respect to any US Letters of Credit issued by it and
the documents associated therewith, the Canadian L/C Issuer shall act on behalf
of the Canadian Revolver Lenders with respect to any Canadian Letters of Credit
issued by it and the documents associated therewith, and each L/C Issuer shall
have all of the benefits and immunities (A) provided to the Agents in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Agent” as used in Article IX included such L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to such
L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower, and
delivered to the Applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower making such request.  Such
Letter of Credit Application must be received by the Applicable L/C Issuer and
the Administrative Agent not later than 1:00 p.m. at least three Business Days
(or such later date and time as the Administrative Agent and the Applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Applicable L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Applicable L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Applicable L/C Issuer may reasonably require.  Additionally, the
requesting Borrower shall furnish to the Applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Applicable L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the Applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the

 

59

--------------------------------------------------------------------------------


 

requesting Borrower and will provide the Administrative Agent with a copy
thereof.  Unless the Applicable L/C Issuer has received written notice from any
US Revolver Lender or Canadian Revolver Lender, as applicable, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the requesting Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the Applicable L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each US Letter
of Credit, each US Revolver Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, severally purchase from the US L/C Issuer a risk
participation in such US Letter of Credit in an amount equal to the product of
such Lender’s US Revolver Percentage times the amount of such Letter of Credit. 
Immediately upon the issuance of each Canadian Letter of Credit, each Canadian
Revolver Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, severally purchase from the Canadian L/C Issuer a risk participation
in such Canadian Letter of Credit in an amount equal to the product of such
Lender’s Canadian Revolver Percentage times the amount of such Letter of Credit.

 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Applicable L/C Issuer will also
deliver to the applicable Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Applicable L/C Issuer shall notify the applicable Borrower and the
Administrative Agent thereof.  Not later than 1:00 p.m. on the date of any
payment by the Applicable L/C Issuer under a Letter of Credit (each such date of
payment, an “Honor Date”), the applicable Borrower shall reimburse the
Applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing; provided that, in the event that the drawing occurs
after 11:00 a.m. on the Honor Date, the Borrower shall reimburse the Applicable
L/C Issuer through the Administrative Agent no later than 1:00 p.m. one Business
Day immediately following the Honor Date, together with interest accrued on the
amount thereof at the rate then applicable to Base Rate Loans. If such Borrower
fails to so reimburse the Applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each US Revolver Lender or Canadian Revolver Lender,
as applicable, of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Lender’s US Revolver Percentage or
Canadian Revolver Percentage, as applicable, thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans in the case of a US Letter of Credit, or a Borrowing of Canadian Prime
Rate Loans or Canadian US Dollar Base Rate Loans, as applicable, in the case of
a Canadian Letter of Credit, to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, Canadian
Prime Rate Loans or Canadian US Dollar Base Rate Loans, but subject to the US
Revolver Maximum Available Amount or Canadian Revolver Maximum Available Amount,
as the case may be, and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by any L/C Issuer or any Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if

 

60

--------------------------------------------------------------------------------


 

immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall, upon receipt of a notice pursuant to
Section 2.03(c)(i), make funds available to the Administrative Agent for the
account of the Applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its US Revolver Percentage or Canadian Revolver Percentage, as
applicable, of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each US Revolver Lender or Canadian
Revolver Lender, as applicable, that so makes funds available shall be deemed to
have made (A) in the case of a US Letter of Credit, a Base Rate Loan, or (B) in
the case of a Canadian Letter of Credit, a Canadian Prime Rate Loan or Canadian
US Dollar Base Rate Loan (each such Loan, an “L/C Disbursement Loan”), to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of L/C Disbursement Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
Applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each US Revolver Lender’s or Canadian Revolver Lender’s, as
applicable, payment to the Administrative Agent for the account of the
Applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03(c).

 

(iv)                              Until each US Revolver Lender or Canadian
Revolver Lender, as applicable, funds its L/C Disbursement Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the Applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s US
Revolver Percentage or Canadian Revolver Percentage, as applicable, of such
amount shall be solely for the account of the Applicable L/C Issuer.

 

(v)                                 Each US Revolver Lender’s or Canadian
Revolver Lender’s, as applicable, obligation to make L/C Disbursement Loans or
L/C Advances to reimburse the Applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Applicable L/C Issuer, the applicable Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each US Revolver Lender’s or
Canadian Revolver Lender’s, as applicable, obligation to make L/C Disbursement
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the Applicable L/C Issuer for
the amount of any payment made by the Applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

61

--------------------------------------------------------------------------------


 

(vi)                              If any US Revolver Lender or Canadian Revolver
Lender, as applicable, fails to make available to the Administrative Agent for
the account of the Applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the Applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Applicable L/C Issuer at a rate per annum equal to the greater of the Federal
Funds Rate (or, as to Canadian Dollar-denominated obligations, the Bank of
Canada Rate) and a rate determined by the Applicable L/C Issuer in accordance
with banking industry rules on interbank compensation.  A certificate of the
Applicable L/C Issuer submitted to any US Revolver Lender or Canadian Revolver
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the Applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
US Revolver Lender or Canadian Revolver Lender, as applicable, such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the Applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its US Revolver Percentage
or Canadian Revolver Percentage, as applicable, thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the Applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Applicable L/C Issuer in its discretion), each US Revolver Lender or
Canadian Revolver Lender, as applicable, shall pay to the Administrative Agent
for the account of the Applicable L/C Issuer its US Revolver Percentage or
Canadian Revolver Percentage, as applicable, thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate (or, as to Canadian Dollar-denominated obligations, the Bank
of Canada Rate) from time to time in effect.  The obligations of the US Revolver
Lenders and Canadian Revolver Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the US Borrower or Canadian Borrower, as applicable, to reimburse the Applicable
L/C Issuer for each drawing under each US Letter of Credit or Canadian Letter of
Credit, as applicable, and to repay each US L/C Borrowing or Canadian L/C
Borrowing, as applicable, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement regardless
of any circumstances, including any of the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

62

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the applicable Borrower or any Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Applicable L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the Applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the Applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the applicable Borrower or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the Applicable L/C Issuer thereof.  The
applicable Borrower shall be conclusively deemed to have waived any such claim
against the Applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each of the US
Revolver Lenders, the Canadian Revolver Lenders, the US Borrower and the
Canadian Borrower agrees that, in paying any drawing under a Letter of Credit,
the Applicable L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
of any such document or the authority of the Person executing or delivering any
such document.  Neither the L/C Issuers, the Agents, any of their respective
Related Parties nor any correspondent, participant or assignee of any L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the US Revolver Lenders, the
Canadian Revolver Lenders, the US Revolver Required Lenders, the Canadian
Revolver Required Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The applicable Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude such Borrower from pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement. 
Neither the L/C Issuers, the Agents, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided that, anything in such clauses to the contrary
notwithstanding, the applicable Borrower may have a claim against the Applicable
L/C Issuer, and the Applicable L/C Issuer may be liable to the applicable
Borrower, to the extent, but only

 

63

--------------------------------------------------------------------------------


 

to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft, certificate(s) and documents expressly required by
the Letter of Credit strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
Applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and, in the event a Letter of Credit
allows for transfer or assignment of such Letter of Credit, the Applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign such
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The Applicable L/C Issuer shall deliver to the applicable Borrower copies of any
documents purporting to assign or transfer a Letter of Credit issued for the
account of such Borrower.  The failure of such L/C Issuer to deliver such
documents will not relieve such Borrower of its obligations hereunder.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the applicable Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  The US Borrower hereby grants to the Administrative Agent, for the
benefit of the US L/C Issuer and the US Revolver Lenders, a security interest in
all Cash Collateral pledged and deposited with or delivered to the
Administrative Agent as Collateral for the US L/C Obligations, and all proceeds
of the foregoing.  The Canadian Borrower hereby grants to the Administrative
Agent, for the benefit of the Canadian L/C Issuer and the Canadian Revolver
Lenders, a security interest in all Cash Collateral pledged and deposited with
or delivered to the Administrative Agent as Collateral for the Canadian L/C
Obligations, and all proceeds of the foregoing.  Cash Collateral pledged and
deposited by the US Borrower shall be maintained in blocked deposit accounts at
a financial institution that has agreed with the US Borrower and the
Administrative Agent to enter into an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent and will bear
interest at prevailing rates for similar deposits.  Cash Collateral pledged and
deposited by the Canadian Borrower shall be maintained in blocked deposit
accounts at a financial institution that has agreed with the Canadian Borrower
and the Administrative Agent to enter into an account control agreement in form
and substance reasonably satisfactory to the Administrative Agent and will bear
interest at prevailing rates for similar deposits.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Applicable L/C Issuer and the applicable
Borrower, when a Letter of Credit is issued, (i) such Borrower may specify that
either the rules of the ISP or the rules of the Uniform Customs and Practice for
Documentary Credits (“UCP”), as most recently published by the International
Chamber of Commerce at the time of issuance, apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.

 

(i)                                     Conflict with Letter of Credit
Applications.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with this Agreement
or contains defaults, covenants or grants of security not found in this
Agreement, such provisions shall be deemed ineffective and the provisions of
this Agreement shall apply and control.

 

(j)                                    US Letters of Credit Issued for
Subsidiaries of the US Borrower.  Notwithstanding that a US Letter of Credit
issued or outstanding hereunder is in support of any obligations of a Subsidiary
of the US Borrower, the US Borrower shall be obligated to reimburse the US L/C
Issuer hereunder for any and all drawings under such US Letter of Credit.  The
US Borrower hereby acknowledges that the issuance of US Letters of Credit for
the account of its Subsidiaries inures to the

 

64

--------------------------------------------------------------------------------


 

benefit of the US Borrower, and that its business derives substantial benefits
from the businesses of such Subsidiaries.

 

(k)                                 Canadian Letters of Credit Issued for
Subsidiaries of the Canadian Borrower.  Notwithstanding that a Canadian Letter
of Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary of the Canadian Borrower, the Canadian Borrower shall be obligated to
reimburse the Canadian L/C Issuer hereunder for any and all drawings under such
Canadian Letter of Credit.  The Canadian Borrower hereby acknowledges that the
issuance of Canadian Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Canadian Borrower, and that its business derives
substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.

 

(i)                                     Subject to the terms and conditions set
forth herein, the US Swing Line Lender agrees, in reliance upon the agreements
of the other US Revolver Lenders set forth in this Section 2.04, to make loans
(each such loan, a “US Swing Line Loan”) to the US Borrower, denominated in
Dollars, from time to time on any Business Day during the US Revolver
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the US Swing Line Sublimit, notwithstanding the fact that such US
Swing Line Loans, when aggregated with the outstanding principal amount of US
Revolver Loans of, and the US Revolver L/C Exposure of, the Lender acting as US
Swing Line Lender, may exceed the amount of such Lender’s US Revolver
Commitment; provided that after giving effect to any US Swing Line Loan, (A) the
Total US Revolver Exposure shall not exceed the US Revolver Maximum Available
Amount, and (B) the US Revolver Exposure of any US Revolver Lender shall not
exceed such Lender’s US Revolver Commitment; and provided further that the US
Borrower shall not use the proceeds of any US Swing Line Loan to refinance any
outstanding US Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the US Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each US Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a US Swing Line Loan, each US Revolver
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the US Swing Line Lender a risk participation in such US Swing
Line Loan in an amount equal to the product of such US Revolver Lender’s US
Revolver Percentage times the amount of such US Swing Line Loan.

 

(ii)                                  Subject to the terms and conditions set
forth herein, the Canadian Swing Line Lender agrees, in reliance upon the
agreements of the other Canadian Revolver Lenders set forth in this
Section 2.04, to make loans (each such loan, a “Canadian Swing Line Loan”) to
the Canadian Borrower, denominated in Canadian Dollars or Dollars, from time to
time on any Business Day during the Canadian Revolver Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Canadian Swing Line Sublimit, notwithstanding the fact that such Canadian Swing
Line Loans, when aggregated with the outstanding principal amount of Canadian
Revolver Loans of, and the Canadian Revolver L/C Exposure of, the Lender acting
as Canadian Swing Line Lender, may exceed the amount of such Lender’s Canadian
Revolver Commitment; provided that after giving effect to any Canadian Swing
Line Loan, (A) the Total Canadian Revolver Exposure shall not exceed the
Canadian Revolver Maximum Available Amount, and (B) the Canadian Revolver
Exposure of any Canadian Revolver Lender shall not exceed such Lender’s Canadian
Revolver Commitment; and provided further that the Canadian Borrower shall not
use the proceeds of

 

65

--------------------------------------------------------------------------------


 

any Canadian Swing Line Loan to refinance any outstanding Canadian Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Canadian Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Canadian
Swing Line Loan denominated in Canadian Dollars shall bear interest only at a
rate based on the Canadian Prime Rate, and each Canadian Swing Line Loan
denominated in Dollars shall bear interest only at a rate based on the Canadian
US Dollar Base Rate.  Immediately upon the making of a Canadian Swing Line Loan,
each Canadian Revolver Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Canadian Revolver Lender’s Canadian Revolver Percentage times the amount
of such Canadian Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the applicable Borrower’s irrevocable notice to the
Applicable Swing Line Lender, which notice may be given by telephone.  Each such
notice must be received by the Applicable Swing Line Lender not later than
(x) 1:00 p.m. on the requested borrowing date in the case of a US Swing Line
Borrowing and (y) 1:00 p.m. on the requested borrowing date in the case of a
Canadian Swing Line Borrowing, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $500,000 (or, if denominated in Canadian Dollars,
C$500,000), (ii) the requested borrowing date, which shall be a Business Day,
and (iii) in the case of a Canadian Swing Line Borrowing, whether the Canadian
Swing Line Loans to be included therein are to be denominated in Canadian
Dollars or Dollars.  Each such telephonic notice must be confirmed promptly by
delivery to the Applicable Swing Line Lender of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower.  Promptly after receipt by the Applicable Swing Line Lender
of any telephonic Swing Line Loan Notice, the Applicable Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Applicable Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Applicable Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any applicable Revolver
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Applicable Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, or (B) that one or
more of the applicable conditions contained in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Applicable
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the applicable Borrower; provided that if either the US Borrower or the
Canadian Borrower maintains a deposit account with the Swing Line Lender, any
overdraft on such account shall automatically be converted into a US Swing Line
Loan or a Canadian Swing Line Loan, as applicable, hereunder, subject only to
the US Swing Line Sublimit or the Canadian Swing Line Sublimit, as applicable.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     (A) The US Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the US Borrower
(which hereby irrevocably authorizes the US Swing Line Lender to so request on
its behalf), that each US Revolver Lender make a Base Rate Loan in an amount
equal to such Lender’s US Revolver Percentage of the amount of US Swing Line
Loans then outstanding, and (B) the Canadian Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Canadian Borrower
(which hereby irrevocably authorizes the Canadian Swing Line Lender to so
request on its behalf), that each Canadian Revolver Lender make a Canadian Prime
Rate Loan or a

 

66

--------------------------------------------------------------------------------


 

Canadian US Dollar Base Rate Loan, as applicable, in an amount equal to such
Lender’s Canadian Revolver Percentage of the amount of Canadian Swing Line Loans
then outstanding.  Any such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans, but
subject to the US Revolver Maximum Available Amount or Canadian Revolver Maximum
Available Amount, as the case may be, and the conditions set forth in
Section 4.02.  The Applicable Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the
Applicable Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolver Lender that so makes funds available shall be
deemed to have made a Base Rate Loan, Canadian Prime Rate Loan or Canadian US
Dollar Base Rate Loan, as applicable, to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Applicable Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by a Borrowing of US Revolver Loans or Canadian Revolver
Loans, as applicable, in accordance with Section 2.04(c)(i), the request for
Base Rate Loans, Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans
submitted by the Applicable Swing Line Lender as set forth in
Section 2.04(c)(i) shall be deemed to be a request by the Applicable Swing Line
Lender that each of the US Revolver Lenders or Canadian Revolver Lenders, as
applicable, fund its risk participation in the relevant Swing Line Loan and each
such Revolver Lender’s payment to the Administrative Agent for the account of
the Applicable Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Revolver Lender fails to make
available to the Administrative Agent for the account of the Applicable Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), then the Applicable Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Applicable Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate (or, as to Canadian Swing Line Loans denominated in Canadian
Dollars, the Bank of Canada Rate) and a rate determined by the Applicable Swing
Line Lender in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
Applicable Swing Line Lender in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Applicable Swing Line Lender submitted to any US Revolver
Lender or Canadian Revolver Lender, as applicable (through the Administrative
Agent), with respect to any amounts owing under this Section 2.04(c)(iii) shall
be conclusive absent manifest error.

 

(iv)                              Each Revolver Lender’s obligation to make
Revolver Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) 

 

67

--------------------------------------------------------------------------------


 

shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Applicable Swing Line Lender,
the applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolver Lender’s obligation to make Revolver Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of any Borrower to repay Swing Line Loans made to it, together with interest as
provided herein.

 

(d)                                 Repayment of Participations.  (i)  At any
time after any Revolver Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Applicable Swing Line Lender receives any payment on
account of such Swing Line Loan, the Applicable Swing Line Lender will
distribute to such Revolver Lender its Applicable Percentage thereof in the same
funds as those received by the Applicable Swing Line Lender.

 

(ii)                                  If any payment received by the Applicable
Swing Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by such Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall pay to the Applicable Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate (or, as to
Canadian Swing Line Loans denominated in Canadian Dollars, the Bank of Canada
Rate).  The Administrative Agent will make such demand upon the request of the
Applicable Swing Line Lender.  The obligations of the Revolver Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Applicable Swing Line Lender shall be responsible for invoicing the
applicable Borrower for interest on the Swing Line Loans made to it.  Until each
US Revolver Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04, or each Canadian Revolver Lender funds its Canadian Prime
Rate Loan or Canadian US Dollar Base Rate Loan, as applicable, or risk
participation pursuant to this Section 2.04, in each case to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Applicable
Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The applicable Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans made to it directly to the Applicable Swing Line
Lender.

 

2.05                        Prepayments.

 

(a)                                 Optional Prepayments.  (i)  Any Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay (x) Loans (other than BAs) made to it and (y) in accordance
with Section 2.20, BAs with terms of 30 days or longer issued by it, in each
case in whole or in part, without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 1:00 p.m.: 
(1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, (2) one Business Day prior to any date of prepayment of Canadian US
Dollar Base Rate Loans or Canadian Prime Rate Loans and (3) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or

 

68

--------------------------------------------------------------------------------


 

a whole multiple of $1,000,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding; (C) any prepayment of Base Rate Loans
or Canadian US Dollar Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and (D) any prepayment of
Canadian Prime Rate Loans shall be in a principal amount of C$1,000,000 or a
whole multiple of C$100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify whether such
notice relates to US Revolver Loans or Canadian Revolver Loans, and the date and
amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and the amount of such Lender’s US Revolver Percentage or
Canadian Revolver Percentage, as applicable, of such prepayment.  The applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  For greater certainty, in the event of any prepayment of BAs with
a term of 30 days or longer issued by the Canadian Borrower in accordance with
this Section 2.05(a) and Section 2.20, the Canadian Borrower shall not be
entitled to any refund or adjustment in respect of Bankers’ Acceptances Stamping
Fees or interest (discount) already paid in respect of the BAs that are being
prepaid.

 

(ii)                                  The US Borrower or the Canadian Borrower
may, upon notice to the Applicable Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans made to it in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Applicable Swing Line
Lender and the Administrative Agent not later than (x) 1:00 p.m. on the date of
prepayment in the case of a prepayment of US Swing Line Loans and (y) 11:00
a.m. on the date of prepayment in the case of a prepayment of Canadian Swing
Line Loans, and (B) any such prepayment shall be in a minimum principal amount
of (x) $500,000 in the case of Swing Line Loans denominated in Dollars and
(y) C$500,000 in the case of Swing Line Loans denominated in Canadian Dollars. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the US Borrower or the Canadian Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(b)                                 Mandatory Prepayments of US Revolver Loans
Due to Excess Total US Revolver Exposure.  If at any time the Total US Revolver
Exposure exceeds the US Revolver Maximum Available Amount (including by reason
of the delivery of a Non-Ordinary Course Borrowing Base Certificate), the US
Borrower shall immediately (or, if such excess is due to a reduction by the
Administrative Agent in the amount of the US Borrowing Base pursuant to
Section 2.14, within five Business Days) apply an amount equal to such excess to
prepay the US Revolver Loans, the US Swing Line Loans and the US L/C Borrowings
and/or Cash Collateralize the US L/C Obligations (other than the US L/C
Borrowings) until the Total US Revolver Exposure, net of the amount of Cash
Collateral applied to Cash Collateralize the US L/C Obligations (other than the
US L/C Borrowings), does not exceed the US Revolver Maximum Available Amount.

 

(c)                                  Mandatory Prepayments of Canadian Revolver
Loans Due to Excess Total Canadian Revolver Exposure.  If at any time the Total
Canadian Revolver Exposure exceeds the Canadian Revolver Maximum Available
Amount (including by reason of the delivery of a Non-Ordinary Course Borrowing
Base Certificate) (other than as a result of fluctuations in currency exchange
rates), the Canadian Borrower shall immediately (or, if such excess is due to a
reduction by the Administrative Agent in the amount of the Canadian Borrowing
Base pursuant to Section 2.14, within five Business Days) apply an amount equal
to such excess to prepay the Canadian Revolver Loans, the Canadian Swing Line
Loans and the Canadian L/C Borrowings and/or Cash Collateralize outstanding BAs
and the

 

69

--------------------------------------------------------------------------------


 

Canadian L/C Obligations (other than the Canadian L/C Borrowings) until the
Total Canadian Revolver Exposure, net of the amount of Cash Collateral applied
to Cash Collateralize BAs and the Canadian L/C Obligations (other than the
Canadian L/C Borrowings), does not exceed the Canadian Revolver Maximum
Available Amount.

 

(d)                                 General Provisions Relating to Prepayments. 
Each prepayment of the Loans under Section 2.05(a), (b), or (c), shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid,
together with any additional amounts required pursuant to Section 3.05.  Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment.  Each such prepayment shall be applied
to the US Revolver Loans or Canadian Revolver Loans, as applicable, of the
Lenders in accordance with their respective US Revolver Percentage or Canadian
Revolver Percentage, as applicable.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Termination or Reduction of US Revolver
Commitments.  The US Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate US Revolver Commitments or the US Swing Line Sublimit,
or from time to time permanently reduce the Aggregate US Revolver Commitments or
the US Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than (i) 1:00 p.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, and (iii) the US Borrower shall not terminate or reduce
(A) the Aggregate US Revolver Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total US Revolver Exposure would
exceed the US Revolver Maximum Available Amount or (B) the US Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of US Swing Line Loans would exceed the US
Swing Line Sublimit.  If after giving effect to any reduction or termination of
the Aggregate US Revolver Commitments under this Section 2.06(a), the US Swing
Line Sublimit exceeds the US Revolver Facility at such time, the US Swing Line
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the US Revolver Lenders of any such
notice of termination or reduction of the Aggregate US Revolver Commitments or
the US Swing Line Sublimit.  Any reduction of the Aggregate US Revolver
Commitments shall be applied to the US Revolver Commitment of each US Revolver
Lender according to its US Revolver Percentage.  All fees accrued until the
effective date of any termination of the Aggregate US Revolver Commitments shall
be paid on the effective date of such termination.

 

(b)                                 Termination or Reduction of Canadian
Revolver Commitments.  The Canadian Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Canadian Revolver Commitments or
the Canadian Swing Line Sublimit, or from time to time permanently reduce the
Aggregate Canadian Revolver Commitments or the Canadian Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof, and (iii) the
Canadian Borrower shall not terminate or reduce (A) the Aggregate Canadian
Revolver Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Canadian Revolver Exposure would exceed the
Aggregate Canadian Revolver Commitments or (B) the Canadian Swing Line Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Canadian Swing Line Loans would exceed the Canadian Swing
Line Sublimit.  If after giving effect to any reduction or termination of the
Aggregate Canadian Revolver Commitments under this Section 2.06(b), the Canadian
Swing Line Sublimit exceeds the Canadian Revolver Facility at such time,

 

70

--------------------------------------------------------------------------------


 

the Canadian Swing Line Sublimit shall be automatically reduced by the amount of
such excess.  The Administrative Agent will promptly notify the Canadian
Revolver Lenders of any such notice of termination or reduction of the Aggregate
Canadian Revolver Commitments or the Canadian Swing Line Sublimit.  Any
reduction of the Aggregate Canadian Revolver Commitments shall be applied to the
Canadian Revolver Commitment of each Canadian Revolver Lender according to its
Canadian Revolver Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Canadian Revolver Commitments shall be paid on the
effective date of such termination.

 

(c)                                  Termination or Reduction of Commitment of
any Defaulting Lenders.  If any Revolver Lender becomes a Defaulting Lender
hereunder, then, in addition to its rights under Section 10.12, the applicable
Borrower and the Administrative Agent (in consultation with the Required
Lenders) may, upon notice to such Defaulting Lender, terminate the applicable
Revolver Commitment, whether used or unused, of such Defaulting Lender; provided
that (i) at the time thereof, no Event of Default shall have occurred and be
continuing and (ii) after giving effect thereto, including the adjustment to the
Applicable Percentage of each other Revolver Lender resulting therefrom as
provided below, and to any concurrent prepayment of the applicable Revolver
Loans and Swingline Loans, the applicable Revolver Exposure of any Revolver
Lender (excluding any portion thereof attributable to the Revolver Loans of such
Defaulting Lender) shall not exceed the applicable Revolver Commitment of such
Revolver Lender prior to the termination of the Revolver Commitment of the
Defaulting Lender.  It is agreed and understood that (x) upon any such
termination of the Revolver Commitment of any Defaulting Lender, the Applicable
Percentage of such Defaulting Lender and each other Revolver Lender shall, at
such time, automatically be adjusted for purposes of determining the applicable
Revolver Exposure at such time of such Defaulting Lender and such other Revolver
Lender in respect of L/C Obligations and Swingline Loans and for the purpose of
determining the respective principal amounts of any new Revolver Loans to be
made by the Revolver Lenders (other than the Defaulting Lender), (y) any such
termination of the applicable Revolver Commitment of any Defaulting Lender shall
not require a prepayment of any Revolver Loan of such Defaulting Lender then
outstanding, and (z) each outstanding Revolver Loan of such Defaulting Lender
shall continue to be outstanding as part of the applicable borrowing in
accordance with the terms hereof and such Defaulting Lender shall be entitled to
its pro rata share of any principal or interest payments made on account
thereof.  In the event that any Revolver Lender shall have become a Defaulting
Lender and the Revolver Commitment of such Defaulting Lender shall not have been
terminated as provided above within 20 days after receipt by the applicable
Borrower of a notice from the Administrative Agent that such Defaulting Lender
has become a Defaulting Lender, then such Borrower shall promptly deposit in a
collateral deposit account in the name and under the control of Administrative
Agent, cash in an amount equal to the Unsupported Amount.  Amounts so deposited
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Lenders and the Swingline Lender for any participation required to be funded by
such Defaulting Lender.  In the event amounts so deposited with respect to any
such Defaulting Lender exceed the Unsupported Amount at any time, the
Administrative Agent shall give prompt notice thereof to the applicable Borrower
and, unless otherwise specified in writing by such Borrower, shall promptly
return to such Borrower cash in an amount of such excess.

 

2.07                        Repayment of Loans.

 

(a)                                 Repayment of US Revolver Loans.  The US
Borrower shall repay on the Revolver Maturity Date the aggregate principal
amount of US Revolver Loans outstanding on such date.

 

(b)                                 Repayment of Canadian Revolver Advances. 
The Canadian Borrower shall repay on the Revolver Maturity Date the aggregate
principal amount of Canadian Revolver Advances outstanding on such date.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Repayment of Swing Line Loans.

 

(i)                                     The US Borrower shall repay each US
Swing Line Loan on the earlier to occur of (A) the date that is ten Business
Days after such Loan is made and (B) the Revolver Maturity Date.

 

(ii)                                  The Canadian Borrower shall repay each
Canadian Swing Line Loan on the earlier to occur of (A) the date that is ten
Business Days after such Loan is made and (B) the Revolver Maturity Date.

 

2.08                        Interest.

 

(a)                                 Rates of Interest.  Subject to the
provisions of subsection (b) below, (i) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan and each US Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Canadian US Dollar Base Rate Loan and each Canadian Swing Line
Loan denominated in Dollars shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Canadian US Dollar Base Rate plus the Applicable Rate; (iv) each Canadian
Prime Rate Loan and each Canadian Swing Line Loan denominated in Canadian
Dollars shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Canadian Prime Rate
plus the Applicable Rate.

 

(b)                                 Increased Rates of Interest in Certain
Circumstances.  (i)  So long as an Event of Default has occurred and is
continuing under Section 8.01(a) and (f) or so long as any other Event of
Default has occurred and is continuing and upon the request of the Required
Lenders, each Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Payment of Interest.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any Insolvency Proceeding. 
The covenant to pay interest at the rates provided hereunder shall not merge in
any judgment relating to the Obligations.

 

2.09                        Fees.

 

(a)                                 Letter of Credit Fees.  The US Borrower
shall pay to the Administrative Agent for the account of each US Revolver Lender
(other than any Defaulting Lender) in accordance with its US Revolver Applicable
Percentage a Letter of Credit fee (the “US Letter of Credit Fee”) for each US
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such US Letter of Credit.  The Canadian Borrower shall pay to
the Administrative Agent for the account of each Canadian Revolver Lender (other
than any Defaulting Lender) in accordance with its Canadian Revolver Applicable
Percentage a Letter of Credit fee (the “Canadian Letter of Credit Fee”) for each
Canadian Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Canadian Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. 

 

72

--------------------------------------------------------------------------------


 

Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable (x) within fifteen (15) days after the last Business Day of
each March, June, September and December in respect of the most recently ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, (y) on the Letter of Credit Expiration Date and (z) thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, (1) upon the request of the US Revolver Required
Lenders, while any Event of Default exists, all US Letter of Credit Fees shall
accrue at the Default Rate and (ii) upon the request of the Canadian Revolver
Required Lenders, while any Event of Default exists, all Canadian Letter of
Credit Fees shall accrue at the Default Rate to the fullest extent permitted by
applicable Laws.

 

(b)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The US Borrower shall pay directly to the US L/C
Issuer for its own account a fronting fee with respect to each US Letter of
Credit, equal to the greater of (i) $500 and (ii) 0.25% per annum, computed on
the daily amount available to be drawn under such US Letter of Credit on a
quarterly basis in arrears.  The Canadian Borrower shall pay directly to the
Canadian L/C Issuer for its own account a fronting fee with respect to each
Canadian Letter of Credit, equal to the greater of (i) $500 and (ii) 0.25% per
annum, computed on the daily amount available to be drawn under such Canadian
Letter of Credit on a quarterly basis in arrears.  Such fronting fees with
respect to each Letter of Credit shall be due and payable (x) within fifteen
(15) days after the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, (y) on the Letter of
Credit Expiration Date and (z) thereafter on demand.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, (i) the US Borrower shall pay directly to the US L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the US L/C Issuer relating to
letters of credit as from time to time in effect and (ii) the Canadian Borrower
shall pay directly to the Canadian L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Canadian L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(c)                                  Revolver Commitment Fees.  The US Borrower
shall pay to the Administrative Agent for the account of each US Revolver Lender
(other than any Defaulting Lender), in accordance with its US Revolver
Percentage, a commitment fee equal to the Applicable Commitment Fee Rate times
the actual daily amount by which the Aggregate US Revolver Commitments exceed
the Total US Revolver Exposure (calculated without giving effect to clause
(c) of the definition thereof).  The Canadian Borrower shall pay to the
Administrative Agent for the account of each Canadian Revolver Lender (other
than any Defaulting Lender), in accordance with its Canadian Revolver
Percentage, a commitment fee equal to the Applicable Commitment Fee Rate times
the actual daily amount by which the Aggregate Canadian Revolver Commitments
exceed the Total Canadian Revolver Exposure (calculated without giving effect to
clause (c) of the definition thereof).  Such commitment fees shall accrue at all
times during the US Revolver Availability Period and the Canadian Revolver
Availability Period, as applicable, including at any time during which one or
more of the conditions in Section 4.02 are not met, and shall be due and payable
quarterly in arrears within fifteen (15) days after the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Restatement Effective Date, and on the Revolver Maturity Date.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Stamping Fees.  In consideration of each
Canadian Revolver Lender’s commitment to accept or participate in Bankers’
Acceptances or BA Equivalent Advances under this Agreement, the Canadian
Borrower will pay to the Administrative Agent for the account of such Canadian
Revolver Lender a stamping fee equal to the Applicable Rate per annum indicated
as the “Bankers’ Acceptances Stamping Fee” multiplied by the face amount of each
Bankers’ Acceptance or BA Equivalent Advances, as the case may be, accepted by
such Canadian Revolver Lender on behalf of the Canadian Borrower under this
Agreement, calculated for the number of days in the term of such Bankers’
Acceptance or BA Equivalent Advances, as the case may be, and on the basis of a
year of 365 days or 366 days, as the case may be.  Such stamping fee shall be
due and payable on the date on which such Bankers’ Acceptances or BA Equivalent
Advances, as the case may be, are accepted and shall be deducted from the
Discount Proceeds paid to the Canadian Borrower.  If the Default Rate is in
effect pursuant to Section 2.08 while an Event of Default exists, the Applicable
Rate in respect of BAs shall be increased by two percent (2%) per annum.

 

(e)                                  Other Fees.  The Borrowers shall pay to the
Administrative Agent for its account fees in the amounts and at the times
specified in the Fee Letter or as otherwise agreed.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Royal Bank
of Canada’s “prime rate”, all computations of interest for Canadian US Dollar
Base Rate Loans when the Canadian US Dollar Base Rate is determined by Royal
Bank of Canada’s “reference rate”, all computations of interest for Canadian
Prime Rate Loans and all computations of fees with respect to BAs and Canadian
Letters of Credit denominated in Canadian Dollars shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).  For
the purposes of the Interest Act (Canada), whenever interest payable pursuant to
this Agreement is calculated on the basis of a period other than a calendar
year, each rate of interest determined pursuant to such calculation expressed as
an annual rate is equivalent to such rate as so determined multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by the number of days in such period.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusively correct and binding for all purposes, absent manifest
error.

 

2.11                        Evidence of Debt.

 

(a)                                 Accounts or Records Evidencing Credit
Extensions; Promissory Notes.  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business in accordance with
its usual practice.  The accounts or records maintained by the Administrative
Agent and each Lender shall be presumed correct, absent manifest error, of the
amount of the Credit Extensions made by the applicable Lenders to the applicable
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
US Revolver Lender made through the Administrative Agent, the US Borrower shall
execute and deliver to such Lender (through the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent) a US Revolver Note, which shall evidence such Lender’s US
Revolver Loans, in addition to such accounts or records.  Upon the request of
any Canadian Revolver Lender made through the Administrative Agent, the Canadian
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Canadian Revolver Note, which shall evidence such Lender’s Canadian
Revolver Loans in addition to such accounts or records.  Upon the request of the
US Swing Line Lender or the Canadian Swing Line Lender, the US Borrower or the
Canadian Borrower, as applicable, shall execute and deliver to such Swing Line
Lender a US Swing Line Note or Canadian Swing Line Note, as applicable, which
shall evidence such Swing Line Lender’s US Swing Line Loans or Canadian Swing
Line Loans, as applicable, in addition to such accounts or records.  Each Lender
may attach schedules to each of its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 Accounts or Records Evidencing
Participations in Letters of Credit.  In addition to the accounts and records
referred to in subsection (a), each US Revolver Lender or Canadian Revolver
Lender, as applicable, and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any US Revolver Lender or
Canadian Revolver Lender, as applicable, in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by any
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or set-off.  All payments of principal and interest on each
Loan shall be made in the currency in which the principal amount of such Loan
was funded.  All fees in respect of BAs and Canadian Letters of Credit shall be
paid in Canadian Dollars and all other fees shall be paid in Dollars.  Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office and
in immediately available funds not later than 1:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each applicable
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 1:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, Canadian US
Dollar Base Rate Loans or Canadian Prime Rate Loans, or any Borrowing by way of
Bankers’ Acceptances, prior to 1:00 p.m. on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, Canadian US Dollar Base Rate
Loans or Canadian Prime Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower

 

75

--------------------------------------------------------------------------------


 

severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower, to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate (or, as to Canadian Dollar-denominated amounts, the Bank of
Canada Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans, Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as
applicable.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the US Borrower or the Canadian Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the applicable Lenders or the Applicable L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Lenders or the Applicable
L/C Issuer, as the case may be, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Applicable L/C Issuer, in immediately available funds with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate (or, as to Canadian Dollar-denominated amounts, the Bank of Canada
Rate) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower, as
applicable, with respect to any amount owing under this subsection (b) shall be
conclusively correct, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Section 4.02 are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

76

--------------------------------------------------------------------------------


 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Currency Indemnity.  If a payment relative
to any of the Obligations is made to any Agent, any L/C Issuer or any Lender in
a currency (the “Other Currency”) other than the currency in which such
Obligation is denominated (the “Obligation Currency”), whether voluntarily or
pursuant to an order of judgment of a court or tribunal of any jurisdiction,
such payment will, to the extent permitted by applicable Law, constitute a
discharge of the liability in respect of such Obligation only to the extent of
the amount of Obligation Currency which such Agent, L/C Issuer or Lender
purchases with the amount received at the designated place of payment, such
purchase to be at such time as such Agent, L/C Issuer or Lender may reasonably
elect, but in any event within three Business Days after receipt of such
payment.  If the amount of Obligation Currency able to be purchased is less than
the amount of Obligation Currency originally due to such Agent, L/C Issuer or
Lender in respect to the relevant Obligation, the relevant Borrower will
indemnify and save such Agent, L/C Issuer or Lender, as the case may be,
harmless from and against any loss or damage arising as a result of such
deficiency.  This indemnity will constitute an obligation separate and
independent from the other obligations contained herein, will give rise to a
separate and independent cause of action, will apply irrespective of any
indulgence granted by any Agent, any L/C Issuer or the Lenders and will continue
in full force and effect notwithstanding any judgment or order in respect of any
amount due hereunder or under any judgment or order.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in any of the L/C Obligations or Swing Line Loans held
by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon or
fees with respect thereto greater than its pro rata share (other than
prepayments made pursuant to Section 3.06(b)) thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans or subparticipations in L/C Obligations or Swing Line Loans, as
applicable, of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(a)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest;

 

(b)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement, (y) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply) or (z) any
payment received by any Lender pursuant to Section 9.11; and

 

(c)                                  if any Lender shall exercise a right of
set-off or counterclaim with respect to any asset that could be subject to an
Enforcement Action and distributed pursuant to Section 9.11 if realized on as a
result thereof, the benefit of any payment received as a result of such set-off
or counterclaim shall be shared by the Lenders pursuant to this Section 2.13
ratably in accordance with the respective distributions in respect of realizing
on such asset to which the Lenders would have been entitled if such

 

77

--------------------------------------------------------------------------------


 

asset had been realized on pursuant to an Enforcement Action and the proceeds of
such realization distributed pursuant to Section 9.11.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Borrowing Base Reporting.

 

(a)                                 Borrowing Base Procedures.  The Borrowing
Base Reports are subject to the procedures set forth on Schedule 2.14. 
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent, in its Permitted Discretion, shall have the right to
adjust the procedures and methodologies used to determine the applicable
Borrowing Base and/or prepare Borrowing Base Reports to reflect the result of
any commercial finance examination.

 

(b)                                 Effectiveness of Borrowing Base.  Upon
delivery to the Administrative Agent of a Borrowing Base Report pursuant to
Section 6.02(f), the Borrowing Base reflected in such Borrowing Base Report
shall become effective and shall remain in effect until the earlier of (i) the
next date on which a Borrowing Base Report reflecting a redetermination of such
Borrowing Base is delivered to the Administrative Agent pursuant to
Section 6.02(f) and (ii) the next date as of which such Borrowing Base is
otherwise redetermined or recalculated pursuant to the provisions hereof.

 

(c)                                  Reduction of Borrowing Base. 
Notwithstanding anything to the contrary contained herein, the Administrative
Agent may, within five (5) Business Days after any date on which a Borrowing
Base Report is delivered to the Administrative Agent pursuant to
Section 6.02(f), notify Holdings of any dispute as to the calculation of the
Borrowing Base as reflected in such Borrowing Base Report and of the amount of
such Borrowing Base as recalculated by the Administrative Agent in its Permitted
Discretion.  The amount of such Borrowing Base as so recalculated by the
Administrative Agent and set forth in such notice shall take effect on the date
specified in such notice (which date shall not be earlier than the date on which
such notice is sent to Holdings) and shall continue in effect until the next
date as of which such Borrowing Base is redetermined pursuant to the provisions
hereof.  Any such recalculation shall be made by the Administrative Agent after
consultation with the applicable Revolver Lenders based on the information
contained in such Borrowing Base Report and any other information regarding the
components of such Borrowing Base available to the Administrative Agent at the
time in question.

 

(d)                                 Redetermination of Borrowing Base Due to
Failure to Timely Deliver Borrowing Base Report.  If any Borrowing Base Report
is not delivered to the Administrative Agent by the date specified in
Section 6.02(f), the Administrative Agent may redetermine the applicable
Borrowing Base to be any amount which it, in its Permitted Discretion, deems
appropriate based on the information regarding the applicable Borrowing Base
Parties and the components of such Borrowing Base available to the
Administrative Agent at such time, and from time to time thereafter the
Administrative Agent may redetermine such Borrowing Base until the
Administrative Agent receives a Borrowing Base Report of the same type as the
Borrowing Base Report that was not timely delivered, whereupon the Borrowing
Base as reflected in such Borrowing Base Report shall become effective; provided
that the Administrative Agent may not, at any time during the period from the
date on which such Borrowing Base Report was delivered, increase such Borrowing
Base without the consent of the US Revolver Required Lenders or Canadian
Revolver Required Lenders, as applicable.

 

78

--------------------------------------------------------------------------------


 

(e)                                  Determinations by Required Lenders. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Borrower disagrees with any determination or exercise of discretion by the
Administrative Agent relating to the Borrowing Base, including, without
limitation, pursuant to this Section 2.14, at the request of such Borrower, such
determination shall be made by the Required Lenders; provided that any Reserve
implemented by Administrative Agent as to which the Borrower is exercising its
rights under this Section 2.14(e) shall remain in effect until either the
Administrative Agent or the Required Lenders determine that such Reserve will no
longer apply.

 

2.15                        Incremental Facilities.  At any time prior to the
date that is the third anniversary of the Restatement Effective Date, subject to
the terms and conditions set forth herein, either Borrower may by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) request additional US Revolver Commitments (the
“New US Revolver Commitments”) or additional Canadian Revolver Commitments (the
“New Canadian Revolver Commitments”; together with the New US Revolver
Commitments, the “New Revolver Commitments”); provided that the New Revolver
Commitments shall be in a principal amount not in excess of $100,000,000 (the
“Aggregate New Revolver Commitments”); provided, further, that:

 

(a)                                 no Default or Event of Default has occurred
and is continuing;

 

(b)                                 the New US Revolver Commitments shall be in
a principal amount not in excess of the Aggregate New Revolver Commitments minus
the New Canadian Revolver Commitments at such time and not less than $5,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent) and integral multiples of $1,000,000 in excess of that
amount;

 

(c)                                  the New Canadian Revolver Commitments shall
be in a principal amount not in excess of the Aggregate New Revolver Commitments
minus the New US Revolver Commitments at such time and not less than $5,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent) and integral multiples of $1,000,000 in excess of that
amount;

 

(d)                                 the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained in such
representations and warranties) immediately before and immediately after the
Increased Amount Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date;

 

(e)                                  before and after giving effect to any New
US Revolver Commitment or any New Canadian Revolver Commitment, the Borrowers
shall be in compliance, calculated on the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 6.01(a) and 6.01(b), with the financial covenant set forth in
Section 7.16 on a pro forma basis after giving effect thereto to the extent such
financial covenant is then applicable;

 

(f)                                   all fees and expenses owing to the
Administrative Agent and the Lenders in connection with the New Revolver
Commitments shall have been paid;

 

(g)                                  the Borrowers shall have delivered to the
Administrative Agent a certificate of each Loan Party dated as of the Increased
Amount Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to the New US Revolver Commitments or the New Canadian Revolver Commitments, as
applicable, and (ii) certifying the conditions set forth in this Section 2.15
have been satisfied as of the Increased Amount Date; and

 

79

--------------------------------------------------------------------------------


 

(h)                                 the New Revolver Commitments shall rank pari
passu in right of payment and right of security in respect of the Collateral
with the existing Revolver Commitments and shall constitute a part of the US
Revolver Facility or Canadian Revolver Facility, as applicable, for all
purposes.

 

Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrowers propose that the New Revolving Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent.  Any bank,
financial institution or other Person that elects to extend the New Revolver
Commitments shall be reasonably satisfactory to the Borrower, the Administrative
Agent and the Applicable L/C Issuer (any such bank, financial institution or
other Person being called an “Additional Lender”) and shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) giving effect to the modifications permitted by this Section 2.15
and, as appropriate, the other Loan Documents.  No Lender shall be obligated to
commit to any portion of the New Revolver Commitments.  An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15 (including voting provisions applicable to the
Additional Lenders); provided, however, that no such amendment in respect of the
New Revolver Commitments will include any provisions adversely affecting the
rights of non-consenting Lenders, except as otherwise contemplated by this
Section 2.15.

 

Notwithstanding anything contained herein to the contrary, (x) the final
maturity date of any New Revolver Commitment shall occur on or after the
Revolver Maturity Date, (y) the Weighted Average Life to Maturity of the New
Revolver Commitments shall not be shorter than the Weighted Average Life to
Maturity of the Revolver Commitments and (y) if the initial yield of any New
Revolver Commitment (as determined by the Administrative Agent, the Borrowers
and the Lenders to be equal to the Applicable Rate with respect to the New
Revolver Commitments) exceeds the Applicable Rate then in effect for the
Revolver Loans (the amount of such excess being referred to herein as the “Yield
Differential”), then the Applicable Rate for each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall automatically be increased by the Yield
Differential, effective upon the providing of the New Revolver Commitments;
provided that, in determining the Applicable Rate applicable to the New Revolver
Commitments original issue discount (“OID”) or upfront fees payable by the
Borrowers to the Lenders of the Revolver Commitments or the New Revolver
Commitments shall be included (with OID being equated to interest based on an
assumed four-year life to maturity).

 

2.16                        Creation of Bankers’ Acceptances.  Upon receipt of a
Loan Notice requesting a Borrowing by way of Bankers’ Acceptances, which notice
is received by the Administrative Agent not later than 1:00 p.m. two Business
Days prior to the requested day of such Borrowing, and subject to the provisions
of this Agreement, each Canadian Revolver Lender shall accept, in accordance
with its Canadian Revolver Percentage of the requested Borrowing from time to
time such Bankers’ Acceptances as the Canadian Borrower shall request; provided
that:

 

(a)                                 Bankers’ Acceptances shall be issued on a
Business Day;

 

(b)                                 each Bankers’ Acceptance shall have a term
of 30, 60, 90 or 180 days or, as agreed to by the relevant Canadian Revolver
Lenders, 14-29 days (in each case, as reduced or extended by the Administrative
Agent, acting reasonably, to allow the maturity thereof to fall on a Business
Day), or such other term as agreed to by the Canadian Revolver Lenders, payable
in Canada, as selected by the Canadian Borrower in the relevant Loan Notice
provided that each Bankers’ Acceptance shall mature on a Business Day;

 

80

--------------------------------------------------------------------------------


 

(c)                                  the aggregate face amount of Bankers’
Acceptances issued in respect of such Loan Notice shall be not less than
C$5,000,000 and in multiples of C$1,000,000 for any amounts in excess thereof;
and

 

(d)                                 each Bankers’ Acceptance shall be in a form
acceptable to the Administrative Agent.

 

2.17                        Terms of Acceptance by Canadian Revolver Lenders.

 

(a)                                 Delivery and Payment.  Subject to Sections
2.18 and 2.19 and only if a valid appointment pursuant to Section 2.17(d) is not
in place, the Canadian Borrower shall pre-sign and deliver to each Canadian
Revolver Lender bankers’ acceptance drafts in sufficient quantity to meet the
Canadian Borrower’s requirements for anticipated Borrowings by way of Bankers’
Acceptances.  Each Canadian Revolver Lender shall maintain a record with respect
to Bankers’ Acceptances (i) received by it in blank hereunder, (ii) voided by it
for any reason, (iii) accepted by it hereunder and (iv) cancelled at their
respective maturities.  On request by or on behalf of the Canadian Borrower, a
Canadian Revolver Lender shall cancel all forms of Bankers’ Acceptances which
have been pre-signed or pre-endorsed on behalf of the Canadian Borrower and
which are held by such Canadian Revolver Lender and are not required to be
issued in accordance with the Canadian Borrower’s irrevocable notice. 
Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities Limited.  The Canadian Borrower shall, at its option,
provide for payment to the Administrative Agent for the benefit of the Canadian
Revolver Lenders of each Bankers’ Acceptance on the date on which a Bankers’
Acceptance matures, either by payment of the full face amount thereof, through
the rollover of maturing BAs or through utilization of a conversion to another
Type of Borrowing in accordance with this Agreement, or through a combination
thereof.  The Canadian Borrower waives presentment for payment of Bankers’
Acceptances by the Canadian Revolver Lenders and shall not claim from the
Canadian Revolver Lenders any days of grace for the payment at maturity of
Bankers’ Acceptances.  Any amount owing by the Canadian Borrower in respect of
any Bankers’ Acceptance which is not paid in accordance with the foregoing,
shall, as and from the date on which such Bankers’ Acceptance matures, be deemed
to be outstanding hereunder as a Canadian Prime Rate Loan.

 

(b)                                 No Liability.  Neither the Administrative
Agent nor any of the Canadian Revolver Lenders shall be liable for any damage,
loss or improper use of any bankers’ acceptance draft endorsed in blank except
for any loss arising by reason of its own tortious misconduct.

 

(c)                                  Notice to Lenders.  Upon receipt by the
Administrative Agent of a Loan Notice from the Canadian Borrower in connection
with a Borrowing by way of Bankers’ Acceptances, the Administrative Agent shall
promptly notify the Canadian Revolver Lenders thereof.

 

(d)                                 Power of Attorney.  To facilitate the
procedures contemplated in this Agreement, the Canadian Borrower appoints each
Canadian Revolver Lender from time to time as the attorney-in-fact of the
Canadian Borrower to execute, endorse and deliver on behalf of the Canadian
Borrower drafts or depository bills in the form or forms prescribed by such
Canadian Revolver Lender for Bankers’ Acceptances denominated in Canadian
Dollars.  Each Bankers’ Acceptance executed and delivered by a Canadian Revolver
Lender on behalf of the Canadian Borrower shall be as binding upon the Canadian
Borrower as if it had been executed and delivered by a duly authorized officer
of the Canadian Borrower.  The foregoing appointment shall cease to be
effective, in respect of any Canadian Revolver Lender regarding the Canadian
Borrower, three Business Days following receipt by such Canadian Revolver

 

81

--------------------------------------------------------------------------------


 

Lender of a written notice from the Canadian Borrower revoking such appointment
(which notice shall be copied to the Administrative Agent); provided that any
such revocation shall not affect Bankers’ Acceptances previously executed and
delivered by such Canadian Revolver Lender pursuant to such appointment.

 

(e)                                  Pro-Rata Treatment of Canadian Revolver
Advances.

 

(i)                                     Each Canadian Revolver Advance shall be
made available by each Canadian Revolver Lender and all repayments and
reductions in respect thereof shall be made and applied in a manner so that the
Canadian Revolver Advances outstanding hereunder to each Canadian Revolver
Lender will, to the extent possible, thereafter be pro rata in accordance with
such Canadian Revolver Lender’s Canadian Revolver Percentage.  The
Administrative Agent is authorized by the Canadian Borrower and each Canadian
Revolver Lender to determine, in its sole and unfettered discretion, the portion
of each Canadian Revolver Advance and each Type of Canadian Revolver Advance to
be made available by each Canadian Revolver Lender to the Canadian Borrower and
the application of repayments and reductions of Canadian Revolver Advances to
give effect to the provisions of this Section, provided that no Canadian
Revolver Lender shall, as a result of any such determination, have a Canadian
Revolver Percentage of the aggregate Canadian Revolver Advances which is in
excess of its Canadian Revolver Percentage of the Aggregate Canadian Revolver
Commitments.

 

(ii)                                  In the event it is not practicable to
allocate Bankers’ Acceptances to each Canadian Revolver Lender such that the
aggregate amount of Bankers’ Acceptances required to be purchased by such
Canadian Revolver Lender hereunder is in a whole multiple of C$100,000, the
Administrative Agent is authorized by the Canadian Borrower and each Canadian
Revolver Lender to make such allocation as the Administrative Agent determines
in its sole and unfettered discretion may be equitable in the circumstances and,
if the aggregate amount of such Bankers’ Acceptances is not a whole multiple of
C$100,000, then the Administrative Agent may allocate (on a basis considered by
it to be equitable) the excess of such Canadian Revolver Advance over the next
lowest whole multiple of C$100,000 to one Canadian Revolver Lender, which shall
purchase a Bankers’ Acceptance with a face amount equal to such excess and
having the same term as the corresponding Bankers’ Acceptances.  In no event
shall the portion of the outstanding Borrowings by way of Bankers’ Acceptances
of any Canadian Revolver Lender exceed such Canadian Revolver Lenders’ Canadian
Revolver Percentage of the aggregate Borrowings by way of Bankers’ Acceptances
by more than C$100,000 as a result of such exercise of discretion by the
Administrative Agent.

 

(f)                                   BA Equivalent Advances.  Each Non-BA
Lender may, in lieu of accepting a BA on the date of any Borrowing by way of
Bankers’ Acceptances, make a BA Equivalent Advance.  The amount of each BA
Equivalent Advance shall be equal to the Discount Proceeds (with reference to
the applicable BA Discount Rate applicable to such Non-BA Lender) which would be
realized from a hypothetical sale of those BAs which, but for this subsection,
would have been sold to such Non-BA Lender.  If such Non-BA Lender does not
otherwise have a BA Discount Rate applicable to it, the applicable BA Discount
Rate will be calculated as though such Non-BA Lender was listed on Schedule II
or Schedule III of the Bank Act (Canada).  Any BA Equivalent Advance shall be
made on the relevant date of any Borrowing by way of Bankers’ Acceptances, and
shall remain outstanding for the term of the corresponding BA.  On the maturity
date of the corresponding BA, such BA Equivalent Advance shall be repaid in an
amount equal to the face amount of a draft that would have been accepted by such
Non-BA Lender if such Non-BA Lender had accepted and purchased a BA hereunder. 
Each BA Equivalent Advance made pursuant to this subsection shall be deemed to
be a BA accepted and purchased by such

 

82

--------------------------------------------------------------------------------


 

Non-BA Lender pursuant to the terms hereof, and except in this subsection, any
reference to a BA shall include such BA Equivalent Advance.

 

2.18                        General Procedures for Bankers’ Acceptances.

 

(a)                                 Rollovers.  In the case of a rollover of
maturing Bankers’ Acceptances of the Canadian Borrower, each Canadian Revolver
Lender, in order to satisfy the continuing liability of the Canadian Borrower to
such Canadian Revolver Lender for the face amount of such maturing Bankers’
Acceptances, shall retain for its own account the Net BA Proceeds of each new
Bankers’ Acceptance issued by it in connection with such rollover; and (i) if
the Net BA Proceeds are less than the face amount of the maturing Bankers
Acceptances, the Canadian Borrower shall, on the maturity date of such maturing
Bankers’ Acceptances, pay to the Administrative Agent for the benefit of the
Canadian Revolver Lenders an amount equal to the difference between the face
amount of such maturing Bankers’ Acceptances and the aggregate Net BA Proceeds
of such new Bankers’ Acceptances or (ii) if the Net BA Proceeds exceed the face
amount of the maturing Bankers Acceptances, the Administrative Agent shall, on
such maturity date pay such excess to the Canadian Borrower.

 

(b)                                 Conversion from Canadian Prime Rate Loans. 
In the case of a conversion from a Borrowing of Canadian Prime Rate Loans into a
Borrowing by way of Bankers’ Acceptances to be accepted by a Canadian Revolver
Lender pursuant to Section 2.16, such Canadian Revolver Lender, in order to
satisfy the continuing liability of the Canadian Borrower to it for the
principal amount of the Canadian Prime Rate Loans being converted, shall retain
for its own account the Discount Proceeds of each new Bankers’ Acceptance issued
by it in connection with such conversion; and the Canadian Borrower shall, on
the date of issuance of the new Bankers’ Acceptances, pay to the Administrative
Agent for the benefit of the Canadian Revolver Lenders an amount equal to the
difference between the aggregate principal amount of the Canadian Prime Rate
Loans being converted and the aggregate Discount Proceeds of such Bankers’
Acceptances.

 

(c)                                  Authorization.  The Canadian Borrower
hereby authorizes each Canadian Revolver Lender to complete, stamp, hold, sell,
rediscount or otherwise dispose of all Bankers’ Acceptances of the Canadian
Borrower accepted by it pursuant to this Agreement.

 

(d)                                 Depository Notes.  The parties agree that in
the administering of Bankers’ Acceptances, each Canadian Revolver Lender may
avail itself of the debt clearing services offered by a clearing house for
depository notes pursuant to the Depository Bills and Notes Act (Canada) and
that the procedures set forth in this Article II be deemed amended to the extent
necessary to comply with the requirements of such debt clearing services.

 

2.19                        Execution of Bankers’ Acceptances.  The signatures
of any authorized signatory on Bankers’ Acceptances which are authorized and
requested hereunder by the Canadian Borrower may be reproduced in facsimile or
other electronic form and such Bankers’ Acceptances bearing such facsimile or
other electronic signatures shall be binding on the Canadian Borrower as if they
had been manually signed by such authorized signatory.  Notwithstanding that any
person whose signature appears on any Bankers’ Acceptance as a signatory may no
longer be an authorized signatory of the Canadian Borrower at the date of
issuance of a Bankers’ Acceptance, and notwithstanding that the signature
affixed may be a reproduction only, such signature shall, unless prior to its
use the Canadian Borrower has notified the Administrative Agent in writing to
contrary, nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and as if such
signature had been manually applied, and any such Bankers’ Acceptance so signed
shall be binding on the Canadian Borrower.

 

83

--------------------------------------------------------------------------------


 

2.20                        Prepayment of Bankers’ Acceptances.  Any amounts
received by the Administrative Agent to be applied to outstanding Bankers’
Acceptances, whether pursuant to an Event of Default and acceleration of the
Obligations under Section 8.02, a prepayment under Section 2.05 or 2.21, or an
Enforcement Action as contemplated by Section 9.11, shall be deposited into a
cash collateral account maintained by and in the name of the Administrative
Agent for the benefit of the Canadian Revolver Lenders for set-off against such
outstanding Bankers’ Acceptances as they mature, and pending such application
shall bear interest at the rate declared by the Administrative Agent from time
to time as that payable by it in respect of deposits for such amount and for
such period relative to the maturity date of such Bankers’ Acceptances, as
applicable.  The Canadian Borrower hereby grants to the Administrative Agent,
for the benefit of the Canadian Revolver Lenders, a security interest in such
cash collateral account and all balances therein.  Upon the repayment of all
such outstanding Bankers’ Acceptances, any amounts remaining (including accrued
interest) will (i) during the continuance of an Event of Default, be subject to
such remedies as the Administrative Agent for the benefit of the Secured Parties
may have hereunder or under applicable Law, or (ii) otherwise, be released to
the Canadian Borrower.

 

2.21                        Currency Fluctuation.  If as a result of
fluctuations in currency exchange rates (which shall be calculated by the
Administrative Agent on each Revaluation Date and in any case no less often than
monthly), the Administrative Agent notifies the Canadian Borrower in writing
that the Total Canadian Revolver Exposure exceeds 105% of the Canadian Revolver
Maximum Available Amount, the Canadian Borrower shall, within 5 Business Days
after receipt of such notice, immediately apply an amount equal to such excess
to prepay the Canadian Revolver Loans and the Canadian L/C Borrowings and/or
Cash Collateralize outstanding BAs and the Canadian L/C Obligations (other than
the Canadian L/C Borrowings) until the Total Canadian Revolver Exposure, net of
the amount of Cash Collateral applied to Cash Collateralize BAs and the Canadian
L/C Obligations (other than the Canadian L/C Borrowings), does not exceed the
Canadian Revolver Maximum Available Amount.

 

2.22                        Canadian Revolver Adjustments.

 

(a)                                 The Canadian Borrower may, by written notice
to the Administrative Agent, request that the Administrative Agent and the
Canadian Revolver Lenders increase or decrease the Aggregate Canadian Revolver
Commitments (a “Canadian Revolver Adjustment”), which request shall be granted
if each of the following conditions are satisfied:  (i) only one Canadian
Revolver Adjustment may be made in any two Fiscal Quarters, (ii) the written
request for a Canadian Revolver Adjustment must be received by the
Administrative Agent at least five Business Days prior to the requested date
(which shall be a Business Day) of the effectiveness of such Canadian Revolver
Adjustment (such date of effectiveness, the “Canadian Revolver Adjustment
Date”), (iii) any increase in the Aggregate Canadian Revolver Commitments shall
result in a Dollar-for-Dollar decrease in the Aggregate US Revolver Commitments,
and vice-versa for any decrease in the Aggregate Canadian Revolver Commitments,
(iv) no decrease of the Aggregate Canadian Revolver Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the Canadian
Revolver Loans on the effective date thereof, the Total Canadian Revolver
Exposure would exceed Canadian Revolver Maximum Available Amount and (v) no
increase in the Aggregate Canadian Revolver Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the US Revolver Loans on
the effective date thereof, the Total US Revolver Exposure would exceed the US
Revolver Maximum Available Amount.  Any such Canadian Revolver Adjustment shall
be in an amount equal to $5,000,000 or a multiple of $1,000,000 in excess
thereof and shall concurrently increase or reduce, as applicable, (1) the
Aggregate US Revolver Commitments then in effect pro rata among the US Revolver
Lenders and (2) the Aggregate Canadian Revolver Commitments then in effect pro
rata among the Canadian Revolver Lenders.  After giving effect to any Canadian
Revolver Adjustment, the Canadian Revolver Commitment of each Canadian Revolver
Lender shall be equal to such Canadian Revolver Lender’s pro rata share of the
amount of the Aggregate Canadian Revolver Commitments.

 

84

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall promptly
inform the Canadian Revolver Lenders of any request for a Canadian Revolver
Adjustment made by the Canadian Borrower.  If the conditions set forth in clause
(a) above are not satisfied on the applicable Canadian Revolver Adjustment Date
(or, to the extent such conditions relate to an earlier date, such earlier
date), the Administrative Agent shall notify the Canadian Borrower in writing
that the requested Canadian Revolver Adjustment will not be effectuated.  On
each Canadian Revolver Adjustment Date, the Administrative Agent shall notify
the Lenders, on or before 1:00 p.m. (New York time), by telecopier or electronic
mail, of the occurrence of the Canadian Revolver Adjustment to be effected on
such Canadian Revolver Adjustment Date, the amount of US Revolver Loans held by
each US Revolver Lender as a result thereof, the amount of the US Revolver
Commitments of each US Revolver Lender, the amount of Canadian Revolver Loans
held by each Canadian Revolver Lender as a result thereof, and the amount of the
Canadian Revolver Commitment of each Canadian Revolver Lender as a result
thereof.

 

2.23                        US Revolver Adjustments.

 

(a)                                 The US Borrower may, by written notice to
the Administrative Agent, request that the Administrative Agent and the US
Revolver Lenders increase or decrease the Aggregate US Revolver Commitments (a
“US Revolver Adjustment”), which request shall be granted if each of the
following conditions are satisfied:  (i) only one US Revolver Adjustment may be
made in any two Fiscal Quarters, (ii) the written request for a US Revolver
Adjustment must be received by the Administrative Agent at least five Business
Days prior to the requested date (which shall be a Business Day) of the
effectiveness of such US Revolver Adjustment (such date of effectiveness, the
“US Revolver Adjustment Date”), (iii) any increase in the Aggregate US Revolver
Commitments shall result in a Dollar Equivalent of Canadian Dollar-for-Canadian
Dollar decrease in the Aggregate Canadian Revolver Commitments, and vice-versa
for any decrease in the Aggregate US Revolver Commitments, (iv) no decrease of
the Aggregate US Revolver Commitment shall be permitted if, after giving effect
thereto and to any prepayments of the US Revolver Loans on the effective date
thereof, the Total US Revolver Exposure would exceed the US Revolver Maximum
Available Amount and (v) no increase in the Aggregate US Revolver Commitment
shall be permitted if, after giving effect thereto and to any prepayments of the
Canadian Revolver Loans on the effective date thereof, the Total Canadian
Revolver Exposure would exceed the Canadian Revolver Maximum Available Amount. 
Any such US Revolver Adjustment shall be in an amount equal to $5,000,000 or a
multiple of $1,000,000 in excess thereof and shall concurrently increase or
reduce, as applicable, (1) the Aggregate Canadian Revolver Commitments then in
effect pro rata among the Canadian Revolver Lenders and (2) the Aggregate US
Revolver Commitments then in effect pro rata among the US Revolver Lenders. 
After giving effect to any US Revolver Adjustment, the US Revolver Commitment of
each US Revolver Lender shall be equal to such US Revolver Lender’s pro rata
share of the amount of the Aggregate US Revolver Commitments.

 

(b)                                 The Administrative Agent shall promptly
inform the Lenders of any request for a US Revolver Adjustment made by the US
Borrower.  If the conditions set forth in clause (a) above are not satisfied on
the applicable US Revolver Adjustment Date (or, to the extent such conditions
relate to an earlier date, such earlier date), the Administrative Agent shall
notify the US Borrower in writing that the requested US Revolver Adjustment will
not be effectuated.  On each US Revolver Adjustment Date, the Administrative
Agent shall notify the Lenders, on or before 1:00 p.m. (New York time), by
telecopier or electronic mail, of the occurrence of the US Revolver Adjustment
to be effected on such US Revolver Adjustment Date, the amount of Canadian
Revolver Loans held by each Canadian Revolver Lender as a result thereof, the
amount of the Canadian Revolver Commitments of each Canadian Revolver Lender,
the amount of US Revolver Loans held by each US Revolver Lender as a result
thereof, and the amount of the US Revolver Commitment of each US Revolver Lender
as a result thereof.

 

85

--------------------------------------------------------------------------------


 

2.24                        Funding of Outstanding Loans under the Senior Credit
Facilities.  In order to give effect to the amendments set forth in this
Agreement, upon the satisfaction of the conditions precedent set forth below,
the Lenders hereby agree to take all steps and actions and execute and deliver
all agreements, instruments and other documents as may be required by the
Administrative Agent or any of the Lenders (including the assignment of
interests in, or the purchase of participations in, existing Loans) to give
effect to the terms hereof and to ensure that, subject to Section 2.25, the
aggregate Obligations owing to each Lender under this Agreement are outstanding
in proportion to each Lender’s pro rata share of all outstanding Obligations
under the US Revolver Facility or the Canadian Revolver Facility, as the case
may be, after giving effect to this Agreement.  All assignments of interest in,
or the purchase of participations in, existing Loans will be executed at Par, as
of the Restatement Effective Date.

 

2.25                        Outstanding Eurodollar Rate Loans.  The parties
hereby acknowledge that, on the date hereof, Eurodollar Rate Loans having
Interest Periods ending after the date hereof may be outstanding (the
“Outstanding Eurodollar Loans”).  Notwithstanding any provision of this
Agreement to the contrary, the Lenders hereunder who were also lenders under the
Existing Credit Agreement agree to make such funding, without any claim for
breakage costs, to the extent necessary to achieve the pro rata funding
contemplated by Section 2.24 hereof and in order to ensure that, together with
the funding by new Lenders contemplated by Section 2.24, the Outstanding
Eurodollar Loans are repaid in full as of the Restatement Effective Date.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
Borrower shall be required by applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased (and in the case of interest, the amount of interest shall be
increased) as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Applicable L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority or its agent in accordance with applicable Law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority or to its
agent in accordance with applicable law.

 

(c)                                  Indemnification by the Borrowers.  Each
Borrower shall jointly and severally indemnify the Administrative Agent, each
Lender and each L/C Issuer, within 15 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by such Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses (including
reasonable attorneys’ and accountants’ fees and expenses) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
other than any amounts arising as a result of such party’s gross negligence or
willful misconduct.  A certificate prepared in good faith as to the amount of
such payment or liability delivered to the applicable Borrower by a Lender or an
L/C Issuer

 

86

--------------------------------------------------------------------------------


 

(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

 

(d)                                 Evidence of Payments.  Within 30 days after
the date of any payment of Indemnified Taxes or Other Taxes by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment (to the extent such a receipt is issued), a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Any Lender shall deliver to Holdings and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) the applicable forms specified in subsections (A), (B), (C), (D) and
(E) of this Section 3.01(e)(i) at each of the following times: (i) on or prior
to the date on which such Lender becomes a Lender under this Agreement and
(ii) from time to time thereafter upon the reasonable request of Holdings or the
Administrative Agent, but only if such Lender is legally entitled to do so.

 

(A)                               duly completed copies of Internal Revenue
Service Form W-8BEN or any successor form claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

 

(B)                               duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form claiming exemption from U.S. federal
withholding tax because the applicable income is effectively connected with a
U.S. trade or business;

 

(C)                               in the case of a Non-US Lender claiming
exemption under Section 871(h) or 881(c) of the Code, duly completed copies of
Internal Revenue Service Form W-8BEN or any successor form;

 

(D)                               duly completed copies of Internal Revenue
Service Form W-9 or any successor form; and

 

(E)                                Any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax or any other applicable withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers to determine the withholding or deduction required to be
made.

 

(ii)                                  In addition, if requested by any Borrower
or the Administrative Agent, each Lender shall deliver such other documentation
prescribed by applicable Law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any other exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document, or subject to backup withholding or information reporting
requirements.

 

(f)                                   Treatment of Certain Refunds.  If any
Agent, any Lender or any L/C Issuer determines, in its reasonable discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Borrower or with respect to which any Borrower has paid

 

87

--------------------------------------------------------------------------------


 

additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Agent, such Lender or such L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund) (such amount the
“Refund Amount”), provided that such Borrower, upon the request of such Agent,
such Lender or such L/C Issuer, agrees to repay the Refund Amount (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, such Lender or such L/C Issuer if such Agent, such
Lender or such L/C Issuer is required to repay such refund to such Governmental
Authority, provided however that the Borrower shall be permitted to refuse
receipt of a Refund Amount.  This subsection shall not be construed to require
any Agent, any Lender or any L/C Issuer to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Borrower or any other Person, and nothing in this subsection shall be construed
so as to interfere with the right of any Agent, any Lender or any L/C Issuer to
arrange its tax affairs as it deems appropriate.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent, a
Lender or an L/C Issuer be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent, a Lender or an L/C Issuer in a less favorable net
after-Tax position than such party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.

 

3.02                        Illegality.  If any Lender determines that any
Change in Law occurring after the Restatement Effective Date has made it
unlawful, or that any Governmental Authority having jurisdiction has asserted
after the Restatement Effective Date that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, make
or maintain any Bankers’ Acceptances or determine or charge interest rates based
upon the Eurodollar Rate or BA Discount Rate, or any Governmental Authority
having jurisdiction has, after the Restatement Effective Date, imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to each applicable Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or accept or
rollover Bankers’ Acceptances, as applicable, or to convert Base Rate Loans,
Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as applicable,
to Eurodollar Rate Loans or Bankers’ Acceptances, as applicable, shall be
suspended until such Lender notifies the Administrative Agent and each
applicable Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, each applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans or Bankers’ Acceptances, as
applicable, of such Lender to Base Rate Loans, Canadian US Dollar Base Rate
Loans or Canadian Prime Rate Loans, as applicable, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans or Bankers’ Acceptances, as applicable, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Bankers’ Acceptances, as applicable.  Upon any such
prepayment or conversion, such Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, or the Canadian Revolver
Required Lenders determine for any reason in connection with any request for a
Bankers’ Acceptance or a conversion to or rollover thereof, that (a) in the case
of a Eurodollar Rate Loan, Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan or (b) adequate and reasonable means do not exist
for determining the Eurodollar Rate or BA Discount Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or proposed
Bankers’ Acceptance, as applicable, the Administrative Agent will promptly so
notify each applicable Borrower and each applicable Lender. 

 

88

--------------------------------------------------------------------------------


 

Thereafter, the obligation of the applicable Lenders to make or maintain
Eurodollar Rate Loans or accepting or maintaining Bankers’ Acceptances, as
applicable, shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, any Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or any pending request
for a Borrowing by way of, conversion to or rollover of Bankers’ Acceptances, as
applicable, or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans, Canadian US Dollar Base Rate Loans
or Canadian Prime Rate Loans, as applicable, in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, capital adequacy requirement, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer; or

 

(ii)                                  impose on any Lender or any L/C Issuer or
the London or Canadian interbank markets any other condition, cost or expense
affecting this Agreement or Eurodollar Rate Loans made by such Lender or
Bankers’ Acceptances accepted by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making, continuing, converting into or maintaining any Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or accepting or
maintaining any Bankers’ Acceptance (or of maintaining its obligation to accept
any such Bankers’ Acceptance), or to increase the actual cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount), in each case by an amount deemed by such Lender or such L/C Issuer to
be material, then, upon request of such Lender or such L/C Issuer and delivery
by such Lender or such L/C Issuer of a certificate of the type described in
Section 3.04(c), the applicable Borrower (or, if such cost or reduction shall
not be attributable to any particular Loan or Letter of Credit, Holdings) will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs actually incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), in each case by an amount deemed by such Lender or such L/C
Issuer to be material, then from time to time, upon request of such Lender or
such L/C Issuer and delivery by such Lender or such L/C Issuer of a certificate
of the type described in Section 3.04(c), US Borrower or Canadian Borrower, as
applicable, will pay to

 

89

--------------------------------------------------------------------------------


 

such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any actual such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the applicable Borrower or Holdings shall be presumed correct
absent manifest error.  The applicable Borrower or Holdings shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the applicable Borrower or
Holdings of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
applicable Borrower shall pay to each applicable Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan made to such Borrower by such Lender equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the applicable Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender.  If a Lender fails to give notice
ten (10) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice;
provided that no Borrower shall be required to compensate a Lender pursuant to
the foregoing provisions of this paragraph for any such additional interest
incurred more than six months prior to the date that such Lender notifies the
applicable Borrower of such additional interest.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the applicable
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any actual loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, rollover (in the case of
Bankers’ Acceptances), conversion, payment or prepayment of any Loan other than
a Base Rate Loan, Canadian US Dollar Base Rate Loan or Canadian Prime Rate Loan
on a day other than the last day of the Interest Period for such Loan or the
term of such Bankers’ Acceptance, as applicable (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue, rollover (in the case of a Bankers’ Acceptance) or convert any

 

90

--------------------------------------------------------------------------------


 

Loan other than a Base Rate Loan, Canadian US Dollar Base Rate Loan or Canadian
Prime Rate Loan on the date or in the amount notified by such Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by any
Borrower pursuant to Section 10.12;

 

including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Lender delivers to Borrowers a notice pursuant to
Section 3.02, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, the Borrowers may replace
such Lender in accordance with Section 10.12.

 

3.07        Survival.  All of the obligations of the Borrowers and Holdings
under this Article III shall survive termination of the Aggregate Revolver
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

 

4.01        Conditions of Agreement.  The effectiveness of this Agreement is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party unless otherwise
specified, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)    executed counterparts of (A) this Agreement from each party hereto,
(B) the Consent and Reaffirmation Agreement from each party thereto and (C) such
other documents as the Administrative Agent shall reasonably request in
connection with the

 

91

--------------------------------------------------------------------------------


 

perfection of the Collateral Agent’s security interest in the Collateral, in
each case in form and substance reasonably satisfactory to the Administrative
Agent;

 

(ii)   for each of the Loan Parties:

 

(A)          a copy of such Loan Party’s Organization Documents, as amended up
to and including the Restatement Effective Date, (1) certified (to the extent
such certification can be obtained) as of a recent date by the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation, and (2) certified as of the Restatement Effective
Date by the secretary or assistant secretary of such Loan Party or a Responsible
Officer of such Loan Party as being in full force and effect without further
modification or amendment;

 

(B)          a good standing certificate or certificate of status from the
applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Restatement Effective Date; provided that the Borrower’s shall not be required
to provide such documentation with respect to Niska Partners Coöperatief U.A.;

 

(C)          signature and incumbency certificates of the officers of such Loan
Party executing the Loan Documents to which it is a party, dated as of the
Restatement Effective Date;

 

(D)          duly adopted resolutions of the board of directors or similar
governing body of such Loan Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound, certified as of the
Restatement Effective Date by the secretary or assistant secretary of such Loan
Party or a Responsible Officer of such Loan Party, as being in full force and
effect without modification or amendment; provided that such resolutions or
similar documentation shall not be required with respect to Niska Partners
Coöperatief U.A.; and

 

(E)           such other documents as the Administrative Agent may reasonably
request;

 

(iii)  the favorable opinions (addressed to the Administrative Agent and the
Lenders) of (A) Latham & Watkins LLP, counsel to the Loan Parties, substantially
in the form of Exhibit G-1, (B) Bennett Jones LLP, Canadian counsel to the Loan
Parties, substantially in the form of Exhibit G-2 and (C) Blake, Cassels &
Graydon LLP, Canadian counsel to the Administrative Agent, substantially in the
form of Exhibit G-3;

 

(iv)  the results of a recent lien search in each of the jurisdictions where the
Loan Parties are located (within the meaning of the UCC or the PPSA, as
applicable) and each other jurisdiction that the Administrative Agent may
reasonably request, and such search shall reveal no liens on any assets of the
Loan Parties except for liens permitted by Section 7.01 or released or
discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

 

(v)   a certificate signed by a Responsible Officer of Holdings (it being
understood that, with respect to such person executing such certificate as a
Responsible

 

92

--------------------------------------------------------------------------------


 

Officer, such certificate is provided in such person’s capacity as an officer of
the general partner of Holdings and not in such person’s individual capacity):

 

(A)          certifying that, since March 31, 2012, no event has occurred that
has had or could reasonably be expected to have a Material Adverse Effect;

 

(B)          certifying that the representations and warranties of each Borrower
and each other Loan Party contained in Article V or any other Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifier contained in such representations and warranties) on and
as of the Restatement Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(C)          certifying that no Default or Event of Default has occurred and is
continuing; and

 

(D)          certifying that, as of the Restatement Effective Date, there is no
action, suit, investigation or proceeding pending or, to the knowledge of any
Holdings Entity, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect;

 

(vi)  a certificate of a Responsible Officer of Holdings (it being understood
that, with respect to the person executing such certificate as a Responsible
Officer of Holdings, such certificate is provided in such person’s capacity as
an officer of Holdings, and not in such person’s individual capacity), in
substantially the form of Exhibit I, attesting to the Solvency of each Loan
Party, on a consolidated basis, as of the Restatement Effective Date.; and

 

(vii) (A) a completed US Borrowing Base Report dated as of the Restatement
Effective Date, setting forth the US Borrowing Base as of May 31, 2012 and (B) a
completed Canadian Borrowing Base Report dated as of the Restatement Effective
Date, setting forth the Canadian Borrowing Base as of May 31, 2012.

 

(b)           After giving effect to the transactions contemplated hereby, the
Loan Parties shall not have any outstanding Indebtedness other than (i) the
Obligations and (ii) Indebtedness permitted by Section 7.03.

 

(c)           The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

(d)           (i) All accrued fees required to be paid to the Administrative
Agent and, the Arrangers on or before the Restatement Effective Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Restatement Effective Date shall have been paid, in each case, to the extent
estimated or invoiced at least one (1) Business Day prior to the Restatement
Effective Date.

 

(e)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of not more than one US and one
Canadian counsel to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such

 

93

--------------------------------------------------------------------------------


 

estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Administrative Agent), in each case, to the extent estimated
or invoiced at least one (1) Business Day prior to the Restatement Effective
Date.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each L/C
Issuer and each Lender to honor any Request for Credit Extension (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans or rollover of BAs) is subject to the
following conditions precedent:

 

(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained in such representations and warranties) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           In the case of a Borrowing of US Revolver Loans or US Swing Line
Loans or an L/C Credit Extension in respect of US Letters of Credit, after
giving effect to such Borrowing or L/C Credit Extension, as applicable, the
Total US Revolver Exposure shall not be greater than the US Revolver Maximum
Available Amount.

 

(d)           In the case of a Borrowing of Canadian Revolver Loans or Canadian
Swing Line Loans or an L/C Credit Extension in respect of Canadian Letters of
Credit, after giving effect to such Borrowing or L/C Credit Extension, the Total
Canadian Revolver Exposure shall not be greater than the Canadian Revolver
Maximum Available Amount.

 

(e)           The Administrative Agent and, if applicable, the Applicable L/C
Issuer or the Applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans
or rollover of BAs) submitted by any Borrower shall (x) be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) through (e) have been satisfied on and as of the date of the applicable
Credit Extension and (y) include a calculation based on the most recently
delivered US Borrowing Base Report or Canadian Borrowing Base Report, as the
case may be, in respect of the matters specified in clauses (c) or (d), as the
case may be.

 

94

--------------------------------------------------------------------------------


 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrowers represents and warrants to the Administrative
Agent and the Lenders that:

 

5.01        Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and, to the extent
such concept is applicable in such jurisdiction, in good standing, under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and
(d) is in compliance with all applicable Laws; except in each case referred to
in clause (b)(i), (c) or (d) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries (other than Liens created under the Security Documents)
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law, except in each case referred to in clause (b) or (c), to
the extent such violations could not reasonably be expected to have a Material
Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents or (d) to the best of the Loan Parties’ knowledge, the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents (other than, in each case, as contemplated by the Loan Documents),
except for (i) those that have been obtained, taken, given or made prior to the
Restatement Effective Date and are in full force and effect or those obtained in
accordance with Section 6.18, (ii) those filings required after the Restatement
Effective Date to maintain the validity, perfection and priority of any Liens
created under the Security Documents, (iii) those filings required after the
Restatement Effective Date to create and perfect any Liens created pursuant to
the requirements of Sections 6.12 and 6.13, (iv) prior to the closing of any
Permitted Acquisition, those required in connection with such Permitted
Acquisition, (v) those required in the ordinary course of business of the Loan
Parties in order to comply with the requirements of applicable Law (provided
that, to the extent non-compliance could reasonably be expected to result in a
Material Adverse Effect, they will be obtained by the times required by
applicable Law), (vi) those required by applicable Law in connection with any
Disposition of Collateral by the Administrative Agent or any other Secured Party
in the course of exercising remedies pursuant to the Security Documents and
(vii) to the extent that non-compliance could not reasonably be expected to
result in a Material Adverse Effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.

 

95

--------------------------------------------------------------------------------


 

This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           Since March 31, 2012, there has been no event or circumstance
either individually or in the aggregate that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(b)           The most recent financial statements furnished pursuant to
(i) Section 6.01(a)(i) and (ii) Section 6.01(b)(i), in each case, were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and fairly present in all
material respects the financial condition of Holdings and its Subsidiaries in
each case, as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clause (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

5.06        Litigation.  Except as set forth on Schedule 5.06, there are no
investigations, actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Holdings or any Borrower, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, against any Loan
Party or against any of the Loan Parties’ properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08        Ownership of Property; Liens.  Each Loan Party has good record (or
registered) title in fee simple to, or valid leasehold interests in, or holds
other valid rights pursuant to access agreements, petroleum and natural gas
leases, trust agreements or other agreements, to, all real property necessary or
used in the ordinary conduct of its business, except (a) any deficiency in such
rights existing at the time such property was acquired or any other deficiency
that would not reasonably be expected to have a Material Adverse Effect and
(b) Liens permitted by Section 7.01.

 

Set forth on Schedule 5.08 is a complete and accurate list, as of the
Restatement Effective Date, of the addresses of all real property owned or
leased by any Loan Party.

 

5.09        Environmental Compliance.  Each Loan Party conducts, from and after
the Restatement Effective Date, in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on its
respective businesses, operations and properties, and as a result thereof
Holdings and the Borrowers have reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of each Loan Party are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates.

 

96

--------------------------------------------------------------------------------


 

5.11        Taxes.  (a) Each Loan Party has filed all federal and other material
tax returns and reports required to be filed (collectively, the “Tax Returns”);
all such Tax Returns are true, correct and complete in all material respects;
and all material Taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof, except where contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.

 

(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no adjustment or penalty relating to any Tax Return has been
proposed formally or informally by any Governmental Authority and, to the
knowledge of each Loan Party, no basis exists for any such adjustment,
(ii) except as set forth on Schedule 5.11, no Tax Return is under audit or
examination by and Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Government Authority, (iii) proper and accurate amounts have been withheld
by each Loan Party from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of the applicable Governmental Authority and such withholdings have
been timely paid to the respective Governmental Authorities.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has (i) executed or filed with the IRS, the Canada
Revenue Agency or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any Taxes, or (ii) incurred
any obligation under any tax sharing agreement or arrangement.

 

5.12        ERISA and Pension Plan Compliance.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.  Except as could not reasonably
be expected to have a Material Adverse Effect, each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of Holdings and
each Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Except as could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the knowledge of Holdings and each
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of

 

97

--------------------------------------------------------------------------------


 

ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

(d)           No Canadian Loan Party sponsors or participates in, or is required
under Applicable Canadian Pension Legislation to sponsor or participate in, any
Canadian Pension Plan in respect of any of their employees or former employees
in Canada.

 

5.13        Subsidiaries; Equity Interests.  As of the Restatement Effective
Date, Holdings and the Borrowers have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable (to the extent applicable) and are owned by a Loan Party in
the amounts specified in Part (a) of Schedule 5.13 free and clear of all Liens
other than Liens permitted under Section 7.01.  As of the Restatement Effective
Date, Holdings and the Borrowers have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  As of the Restatement Effective Date, set forth in Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Restatement Effective Date (as to each Loan Party) the jurisdiction of its
organization, the address of its principal place of business or chief executive
office and its U.S. taxpayer identification number or, in the case of any non-US
Loan Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its organization.

 

5.14        Margin Regulations; Investment Company Act; Permits and
Authorizations.

 

(a)           No Loan Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)           No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

(c)           (i) Each Loan Party has obtained and maintains all Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (ii) each Loan Party has operated
its business in compliance with the provisions of its Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.15        Disclosure.  No report, financial statement, certificate or other
written factual information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

 

5.16        Compliance with Laws.  Each Loan Party is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its businesses, operations or properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Each Loan Party, to its
knowledge, owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent

 

98

--------------------------------------------------------------------------------


 

rights, franchises, licenses to intellectual property rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of its business, without conflict with the rights of
any other Person, except as could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of Holdings and each Borrower, no material
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon any material IP Rights held by any other Person, except as
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of Holdings and each Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18        Labor Disputes.  Since the Restatement Effective Date, (a) there are
no strikes, lockouts or slowdowns against any Loan Party pending, or to the
knowledge of the Borrowers, threatened, and (b) all payments due from any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary to the extent required by GAAP,
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect.

 

5.19        Solvency.  Upon giving effect to the execution of this Agreement,
the other Loan Documents and the consummation of the transactions contemplated
hereby, each Borrower together with each Guarantor on a consolidated basis will
be Solvent.

 

5.20        [Intentionally Omitted].

 

5.20                        5.21        International Financial Reporting
Standards.  As of the Restatement Effective Date, the Borrowers and Holdings,
are aware of the SEC’s consideration to incorporate IFRS into future financial
reporting requirements for US issuers, however, as of the Restatement Effective
Date, to the Borrowers’ and Holdings’ knowledge, there is no impact or effect on
the accounting and reporting systems or any other aspect of the business of the
Loan Parties as they report under US GAAP.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
indemnification or other contingent obligations not yet due and owing), or any
Letter of Credit and not Cash Collateralized shall remain outstanding, each of
Holdings and the Borrowers shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each of their respective
Subsidiaries that are Loan Parties to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year (commencing with the Fiscal Year ending March 31, 2012),
a consolidated balance sheet of Holdings and its Subsidiaries, and, the related
combined statements of income or operations, partners’ capital and cash flows
for such Fiscal Year, setting forth in each case (for the Fiscal Year ending
March 31, 2012 and each Fiscal Year thereafter) in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such combined statements or consolidated statements, as
applicable to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing

 

99

--------------------------------------------------------------------------------


 

standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

 

(b)           as soon as available, but in any event within, in the case of each
other Fiscal Quarter that is not the end of a Fiscal Year, 45 days after the end
of such Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2012), a consolidated balance sheet of Holdings and its Subsidiaries, as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year then ended, setting forth in each case (for the
Fiscal Quarter ending June 30, 2012 and each Fiscal Quarter thereafter) in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Holdings as fairly presenting in all
material respects the financial condition, results of operations, partners’
capital and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

(c)           as soon as available during any Trigger Event Period, but in any
event within 45 days after the end of each calendar month during such Trigger
Event Period (other than March, June, September and December), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such calendar
month, and the related consolidated statements of income or operations for such
calendar month and for the period from the beginning of the then current Fiscal
Year to the end of such calendar month, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year end
adjustments and the absence of footnotes.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Holdings (not in his or her individual capacity but solely in his
or her capacity as an officer of Holdings);

 

(c)           as soon as available, and in any event within the earlier of
(x) 60 days after the end of each Fiscal Year and (y) 15 days after approval by
the board of directors of Holdings, a business and financial plan for Holdings
(in form reasonably satisfactory to the Administrative Agent), prepared or
caused to be prepared by a Responsible Officer of Holdings, setting forth
financial projections and budgets for Holdings for the then current Fiscal Year;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report, furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(e)           written notice of the occurrence of a Trigger Event Period as soon
as available, and in any event (x) in the case of a Trigger Event Period arising
on account of the imposition of

 

100

--------------------------------------------------------------------------------


 

Reserves, promptly after the occurrence thereof, and (y) in the case of any
other Trigger Event Period, within one (1) Business Day after the occurrence
thereof;

 

(f)            within five (5) Business Days after the 1st Business Day of each
calendar month, beginning on such day for August, 2012 and on each such day
thereafter (or the next succeeding Business Day if such day is not a Business
Day):

 

(i)    a US Borrowing Base Report (a “US Borrowing Base Report”) in the form of
Exhibit K-1, duly completed by a Responsible Officer of the US Borrower, showing
the US Borrowing Base as of the close of the 1st Business Day of such calendar
month, and conforming with the requirements of Section 2.14 and Schedule 2.14;
provided that, at any time the Total US Revolver Exposure exceeds 75% of the US
Revolver Maximum Available Amount, such US Borrowing Base Report shall be
delivered on each Friday (or the next succeeding Business Day if such day is not
a Business Day or if such day is the day immediately following January 1 or
July 4) of each calendar week, showing the US Borrowing Base as of the
immediately preceding Monday; and

 

(ii)   a Canadian Borrowing Base Report (a “Canadian Borrowing Base Report”) in
the form of Exhibit K-2, duly completed by a Responsible Officer of the Canadian
Borrower, showing the Canadian Borrowing Base as of the close of the 1st
Business Day of such calendar month, and conforming with the requirements of
Section 2.14 and Schedule 2.14; provided that at any time the Total Canadian
Revolver Exposure exceeds 75% of the Canadian Revolver Maximum Available Amount,
such Canadian Borrowing Base Report shall be delivered on each Friday (or the
next succeeding Business Day if such day is not a Business Day or if such day is
the day immediately following January 1 or July 4) of each calendar week,
showing the Canadian Borrowing Base as of the immediately preceding Monday;

 

provided that the US Borrower or the Canadian Borrower may deliver a US
Borrowing Base Report or Canadian Borrowing Base Report, as applicable, at such
additional times as it may elect, so long as such Borrowing Base Report conforms
with the requirements of Section 2.14 and Schedule 2.14.

 

(g)           If requested by the Administrative Agent, the Loan Parties shall
permit and cooperate with an environmental and safety review made in connection
with the operations of the Loan Parties’ properties no more frequently than one
time during each Fiscal Year, by Environmental Resources Management or such
other consultants selected by the Administrative Agent and reasonably acceptable
to Holdings, all at the Loan Parties’ cost and expense; provided that the
approval of Holdings shall not be required if a Default or Event of Default has
occurred and is continuing at the time of such selection by the Administrative
Agent.  The consultant shall render a verbal or written report, as specified by
the Administrative Agent, based upon such review at the Loan Parties’ cost and
expense, and a copy of any such written report will be provided to Holdings
unless a Default or Event of Default has occurred and is continuing at the time
such report is rendered;

 

(h)           as soon as available, but in any event within 90 days after the
end of each Fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may responsibly specify;

 

(i)            on each Friday (or the next succeeding Business Day if such day
is not a Business Day or if such day is the day immediately following
Thanksgiving, December 25, January 1 or July 4) of each calendar week, a report
as of the immediately preceding Business Day of all Loan Parties’

 

101

--------------------------------------------------------------------------------


 

Positions in form and detail satisfactory to the Administrative Agent and
certifying that such Positions are in compliance with the Risk Management
Policy;

 

(j)            within five (5) Business Days after the 1st Business Day of each
calendar month, a reasonably detailed written update, which shall be provided to
the Lenders, with respect to the status of the Brookfield Acquisition; provided
that Holdings and the Borrowers may satisfy this clause (j) by holding a
telephonic Lender meeting in lieu of providing such written update; and

 

(k)           (j) promptly, such additional information regarding the business,
financial or corporate affairs of Holdings or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request (including, without limitation, certifications
as to the “Available Amount” and the “MLP Distribution Amount” as set forth
herein).

 

Except for the Compliance Certificates referenced in Section 6.02(b), the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.  Holdings and each Borrower hereby acknowledge
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their securities) (each a “Public
Lender”).  Holdings and each Borrower hereby agree that, so long as any Borrower
is the issuer of any outstanding debt securities or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings
and each Borrower shall be deemed to have authorized the Administrative Agent,
the Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrowers or their securities for purposes of United States Federal and state
securities laws (provided that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.06(h)); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor,” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
provisions of this paragraph shall only be applicable to the extent any Borrower
has issued any public securities.

 

6.03        Notices.

 

(a)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default; and

 

(b)           Promptly notify the Administrative Agent and each Lender:

 

(i)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)           of the occurrence of any ERISA Event; and

 

102

--------------------------------------------------------------------------------


 

(iii)          of any material change in accounting policies or financial
reporting practices by any Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document, the breach of which gave rise to the
Default described in such notice.

 

6.04        Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets which, if unpaid, would by
law become a Lien upon its property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, provided, however, that Holdings and its
Subsidiaries may consummate any merger, consolidation or other transfer of
assets as permitted by Section 7.05 or 7.06, (b) take all reasonable action to
maintain all rights, privileges, Permits and Authorizations and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, manage and operate all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing (a) with respect to liability
policies, for endorsements listing the Administrative Agent as an additional
insured, as its interests may appear, (b) that such policies may not be canceled
or reduced or affected in any material manner for any reason without 30 days
prior notice to the Administrative Agent, and (c) for any other matters
specified in any applicable Security Document.

 

6.08        Compliance with Laws.  Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09        Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the applicable Loan Party.

 

103

--------------------------------------------------------------------------------


 

6.10        Inspection Rights; Commercial Finance Examinations.

 

(a)           Permit representatives and independent contractors (subject to the
execution and delivery by such independent contractors of an appropriate
confidentiality undertaking) of the Administrative Agent to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided that (i) unless an Event of Default exists and is
continuing, the Administrative Agent may do each of the foregoing only once
during each Fiscal Year at the expense of the Borrowers, (ii) when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contracts) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and with advance notice, and
(iii) the right of representatives and independent contractors of the
Administrative Agent to visit and inspect the Suffield Facility shall be subject
to the Canadian Loan Parties’ ability to provide such access rights to the
Suffield Facility under applicable Laws and applicable Contractual Obligation.

 

(b)           Once during each Fiscal Year commencing with the Fiscal Year
beginning March 31, 2012, at reasonable times during normal business hours and
upon reasonable prior notice, permit commercial financial examiners appointed by
the Administrative Agent to conduct a commercial finance examination of the
businesses and assets of the Loan Parties and, in connection with such
examination, to have full access to and the right to examine, audit, make
abstracts and copies from, and inspect the Loan Parties’ records, files, books
of account and all other documents, instruments and agreements to which a Loan
Party is a party.  The Borrowers shall pay all reasonable costs and expenses of
the Administrative Agent associated with any such examination once per calendar
year; provided that the Administrative Agent shall provide the Borrowers with a
reasonably detailed accounting of all such expenses; provided, further, that
(i) in the event a Trigger Event Period exists for a period of twelve
consecutive months, the Administrative Agent may conduct up to two (2) such
appraisals and field examinations at the expense of the Borrowers and (ii) the
Administrative Agent may conduct as many appraisals and field examinations at
the expense of the Borrowers as it deems reasonable in its Permitted Discretion
during the existence and continuance of an Event of Default.

 

6.11        Use of Proceeds.  Use the proceeds of Revolver Loans and other
extensions of credit hereunder for Inventory Purposes, to fund Unreimbursed
Amounts as provided under Section 2.03(c), for working capital, capital
expenditures, Permitted Acquisitions, and Investments permitted hereunder,
Restricted Payments permitted hereunder and for other lawful corporate,
partnership or limited liability company purposes of Holdings and its
Subsidiaries.

 

6.12        Additional Guarantors and Grantors.  (a)  Upon the formation
(including as a result of a conversion from one corporate form to another) of
any new or indirect Subsidiary (other than any Excluded Subsidiary or any CFC)
or acquisition of any new direct or indirect Subsidiary (other than any Excluded
Subsidiary or any CFC) by any Loan Party, promptly notify the Administrative
Agent of such formation or acquisition and promptly thereafter (and in any event
within 30 days after such formation or acquisition), at the Borrowers’ expense:

 

(i)            cause such Subsidiary to (A) (1)  if such Subsidiary is organized
under the laws of any jurisdiction of the United States, become a party to the
US Guaranty as “Guarantor” thereunder by executing and delivering to the
Administrative Agent a supplement to the US Guaranty in the form specified
therein, and (2) if such Subsidiary is organized under the laws of Canada or any
province or territory thereof or any other jurisdiction, become a party to the
Canadian Guarantee as a “Guarantor” thereunder by

 

104

--------------------------------------------------------------------------------


 

executing and delivering to the Administrative Agent a supplement to the
Canadian Guarantee in the form specified therein, and (B) deliver to the
Administrative Agent documents of the types referred to in clause (ii) of
Section 4.01(a); and, if requested by the Administrative Agent, customary
opinions of counsel to such Subsidiary, all in form, content and scope
reasonably satisfactory to the Administrative Agent;

 

(ii)           (A) cause all of the Equity Interests in such Subsidiary to be
pledged to the Administrative Agent to secure the Secured Obligations by
executing and delivering to the Administrative Agent (1) if such Subsidiary is
organized under the laws of any jurisdiction of the United States, a supplement
to the US Pledge Agreement in the form specified therein, and (2) if such
Subsidiary is organized under the laws of Canada or any province or territory
thereof or any other jurisdiction, a supplement to the Canadian Security
Agreement in the form specified therein, (B) pursuant to the applicable Pledge
Agreement, deliver or cause the applicable Subsidiary to deliver to the
Administrative Agent all certificates and stock powers (to the extent such
Equity Interests are certificated) and other documents required by such Pledge
Agreement with respect to all such Equity Interests, (C) take or cause the
applicable Subsidiary to take such other actions as may be reasonably necessary
to provide the Administrative Agent with a first priority perfected pledge of
and security interest in such Equity Interests (ranking, subject to the terms of
the Intercreditor Agreement, pari passu with a first priority perfected pledge
of and security interest in such Equity Interests securing the Last-Out
Obligations), and (D) if requested by the Administrative Agent, deliver or cause
the applicable Subsidiary to deliver to the Administrative Agent documents of
the types referred to in clause (ii) of Section 4.01(a) and customary opinions
of counsel, all in form, content and scope, reasonably satisfactory to the
Administrative Agent; provided that, notwithstanding anything to the contrary,
under no circumstances shall any Loan Party be required to pledge more than 66%
of the Equity Interests of any CFC;

 

(iii)          cause Holdings or such Subsidiary to (A) (1) if such Subsidiary
is organized under the laws of any jurisdiction of the United States, become a
party to the US Security Agreement as a “Grantor” thereunder by executing and
delivering to the Administrative Agent a supplement to the US Security Agreement
in the form specified therein, and (2) if such Subsidiary is organized under the
laws of Canada or any province or territory thereof or any other jurisdiction,
become a party to the Canadian Security Agreement as a “Grantor” or “Debtor”
thereunder by executing and delivering to the Administrative Agent a supplement
to the Canadian Security Agreement the forms specified therein, (B) take
whatever action (including delivering proper financing statements in form
appropriate for filing under the UCC or PPSA, as applicable) may be necessary in
the opinion of the Administrative Agent to vest in the Administrative Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the assets purported to be subject to the applicable Security Agreement
(ranking, subject to the terms of the Intercreditor Agreement, pari passu with a
first priority perfected security interest in such assets securing the Last-Out
Obligations) and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent additional security and other agreements and customary
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

Notwithstanding anything in this Section 6.12 to the contrary, the
Administrative Agent may, in its Permitted Discretion, lengthen the foregoing
time periods and otherwise modify (with the consent of the Borrowers) the
foregoing requirements and may waive the foregoing requirements to the extent
that the cost of obtaining a security interest in the foregoing Collateral is
excessive (as reasonably determined by the Administrative Agent) in relation to
the benefits to the Lenders.

 

105

--------------------------------------------------------------------------------


 

6.13        Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, (a) correct any material defect or error in the execution,
acknowledgment, filing or recordation of any Loan Document; and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (i) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (ii) assure, convey, grant, and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

 

6.14        Environmental Matters; Environmental Reviews.  (a) Comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party and its properties and assets, obtain all Permits and
Authorizations necessary for its operations and maintain all such Permits and
Authorizations in full force and effect (in each case, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect),
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all applicable Environmental Laws.  Each Loan Party will
promptly pay and discharge when due all material debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves required by GAAP are being maintained by the applicable Loan
Party.

 

(b)           Promptly furnish to the Administrative Agent all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Loan Party, or of which it has notice,
pending or threatened against any Loan Party, by any Governmental Authority with
respect to any alleged violation of or non compliance with any Environmental
Laws or any Permits and Authorizations in connection with its ownership or use
of its properties or the operation of its business that could be reasonably
expected to result in a material liability.

 

(c)           Promptly furnish to the Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Loan Party in connection with its ownership or use of its properties or
the conduct of its business, relating to potential responsibility with respect
to any investigation, clean up of or exposure to Hazardous Material at any
location that could be reasonably expected to result in a material liability.

 

6.15        Deposit Accounts, Securities Accounts and Commodities Accounts.

 

(a)           Except (i) as otherwise approved in writing by the Administrative
Agent, (ii) Excluded Accounts and (iii) accounts that are otherwise subject to a
first priority security interest (subject to the terms hereof) in favor of the
Administrative Agent, for the benefit of the applicable Secured Parties,
pursuant to an account control agreement in form and substance reasonably
acceptable to the Administrative Agent (herein called an “Approved Account”),
each Borrowing Base Party shall at all times maintain all of its deposit
accounts, securities accounts and commodities accounts with one or more of the
Administrative Agent, the L/C Issuers and the Lenders (all such accounts
maintained by the Loan Parties with one or more of the Administrative Agent, the
L/C Issuers and the Lenders being herein collectively called the “Lender Party
Accounts” and, individually, a “Lender Party Account”).  On the Restatement
Effective Date, the Borrowers shall deliver to the Administrative Agent a
schedule of all Lender Party Accounts and any Approved Accounts in form and
substance reasonably acceptable to the Administrative Agent, which schedule
shall be revised promptly upon any change in Lender Party

 

106

--------------------------------------------------------------------------------


 

Accounts and Approved Accounts in a manner sufficient to notify the
Administrative Agent of all then-current Lender Party Accounts and Approved
Accounts.

 

(b)           The Administrative Agent hereby appoints each of the
Administrative Agent, the L/C Issuers and the Lenders to serve as its bailee to
perfect the Administrative Agent’s and the Last-Out Agent’s Liens in any
Collateral in the possession of such L/C Issuer or Lender.  Each of the
Administrative Agent, the L/C Issuers and the Lenders possessing any Collateral
agrees to so act as bailee for the Administrative Agent in accordance with the
terms and provisions hereof and the Intercreditor Agreement.  In furtherance of
the foregoing, each of the Administrative Agent, the L/C Issuers and the Lenders
acknowledges that certain of the Loan Parties maintain Lender Party Accounts at
one or more of the Administrative Agent, L/C Issuers and Lenders as disclosed
pursuant to this Agreement.  TheEach L/C IssuersIssuer and the LendersLender
agrees to hold each and every Lender Party Account maintained with it as bailee
for the Administrative Agent and the Last-Out Agent to perfect the security
interestinterests held therein for the benefit of the Secured Parties therein(as
defined in the Intercreditor Agreement).  Prior to the receipt by the
Administrative Agent, L/C Issuer or Lender of notice from the Administrative
Agent that it is exercising exclusive control over (or, in the case of any
Lender Party Account maintained in Canada, enforcing its security interest in)
any Lender Party Account (a “Notice of Exclusive Control”), the Loan Parties are
entitled to make withdrawals from the Lender Party Accounts and make deposits
into and give entitlement orders with respect to the Lender Party Accounts.  The
Administrative Agent may provide such Notice of Exclusive Control only during a
Trigger Event Period.  Once the Administrative Agent, L/C Issuer or Lender has a
Notice of Exclusive Control, which such notice shall be given only during a
Trigger Event Period, the Borrowers, the Administrative Agent, the L/C Issuers
and the Lenders hereby agree that the Administrative Agent shall be the only
party entitled to make withdrawals from or otherwise give any entitlement order
or other direction with respect to the Lender Party Accounts or any funds or
financial assets on deposit therein.  To the extent not already occurring, L/C
Issuers and Lenders agrees to transfer, in immediately available funds by wire
transfer to the Administrative Agent, the amount of the collected funds credited
to the deposit accounts which are Lender Party Accounts held by such L/C Issuer
or Lender, and deliver to the Administrative Agent all moneys or instruments
relating to such Lender Party Accounts or held therein and any other Collateral
at any time the Administrative Agent demands payment or delivery thereof after a
Notice of Exclusive Control has been delivered to the Administrative Agent, L/C
Issuer or Lender.  Each Loan Party agrees that the L/C Issuers and Lenders are
authorized to immediately deliver all the Collateral to the Administrative Agent
upon the Administrative Agent’s, L/C Issuer’s or Lender’s receipt of a Notice of
Exclusive Control from the Administrative Agent.  After a Notice of Exclusive
Control has been delivered to the Administrative Agent, L/C Issuer or Lender,
such L/C Issuer or Lender shall not exercise any right of set-off or banker lien
against any Lender Party Account; provided that the foregoing shall not be
construed to prohibit the Administrative Agent, acting for the benefit of the
Secured Parties (as defined in the Intercreditor Agreement), from exercising any
right of set-off or banker lien against any Lender Party Account; provided
further that each of the Administrative Agent, L/C Issuers and Lenders shall be
entitled to charge, or set-off against a Lender Party Account and retain for its
own account, any customary fees, costs, charges and expenses owed to it in
connection with the opening, operating and maintaining such Lender Party Account
and for the amount of any item credited to such Lender Party Account that is
subsequently returned for any reason.

 

6.16        Risk Management Review.  In the Administrative Agent’s discretion,
once during each Fiscal Year commencing with the Fiscal Year beginning April 1,
2012, permit third party risk management professionals appointed by the
Administrative Agent to conduct a risk management review of the businesses and
assets of the Loan Parties and, in connection with such examination, to have
full access to and the right to examine, audit, make abstracts and copies from,
and inspect the Loan Parties’ records, files, books of account and all other
documents, instruments and agreements to which a Loan Party is a party (subject
to the execution and delivery by such third party risk management professionals

 

107

--------------------------------------------------------------------------------


 

of an appropriate confidentiality undertaking).  The Borrowers shall pay all
reasonable costs and expenses of the Administrative Agent associated with any
such review.  The Administrative Agent shall furnish any written report of the
results of any such review to the Lenders and to Holdings.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolver Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit and not Cash Collateralized shall remain outstanding, in each case, other
than indemnification and other contingent obligations not yet due and owing,
neither Holdings nor the Borrowers shall, and neither Holdings nor the Borrowers
shall permit any of their respective Subsidiaries to:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Restatement Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
amount of Indebtedness, if any, secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor or obligors with respect
thereto are not changed, and (iii) any renewal or extension of the Indebtedness
secured or benefited thereby is permitted by Section 7.03(b);

 

(c)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemens’, mechanics’, contractors’,
materialmens’, builders’, repairmens’, possessors’, shippers’, operators’ or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)           pledges or deposits (or Liens on segregated deposits established
for such purpose) in the ordinary course of business in connection with workers’
compensation, unemployment insurance, other social security or social insurance
legislation and other similar obligations other than any Lien imposed by ERISA;

 

(f)            deposits (or Liens on segregated deposits established for such
purpose) to secure the performance of bids, tenders, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

 

(g)           easements, encroachments, covenants running with the land,
rights-of-way, servitudes, zoning restrictions and other similar encumbrances
affecting real property incurred in the ordinary course of business which, with
respect to all of the foregoing, do not secure the payment of Indebtedness of
any Loan Party, which could not reasonably be expected to have a Material
Adverse Effect;

 

108

--------------------------------------------------------------------------------


 

(h)           Liens securing judgments and attachments in connection with court
proceedings not constituting an Event of Default under Section 8.01(h);

 

(i)            Liens in the nature of a right of distraint or a power of
distress contained in any and all agreements pertaining to the ownership and
operations of any Natural Gas Storage Facility (including without limitation any
natural gas storage leases, licenses and/or unit agreements) and associated
property and assets, including without limitation any operating leases of any
Canadian Subsidiary that constitute Liens under the Laws of Canada;

 

(j)            (i) Liens securing Indebtedness permitted under Sections 7.03(d);
provided that (A) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (B) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition and (C) such Liens shall be
created contemporaneously with, or within 45 days after, the acquisition of the
property financed by such Indebtedness, (ii) Liens securing Indebtedness
incurred pursuant to Section 7.03(l), and (iii) Liens in the form of a Letter of
Credit securing Indebtedness incurred pursuant to Section 7.03(n);

 

(k)           (i) Liens under or with respect to accounts with brokers or
counterparties with respect to Swap Contracts consisting of cash, commodities or
futures contracts, options, securities, instruments, and other like assets
securing only Swap Contracts permitted under Section 7.03(c), and (ii) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights;

 

(l)            rights reserved to or vested in any Governmental Authority by the
terms of any right, power, agreement, transfer, franchise, grant, lease, license
or permit, or by any provision of Law, to revoke or terminate any such right,
power, agreement, transfer, franchise, grant, lease, license or permit or to
condemn or acquire by eminent domain, expropriation or similar process or to
require annual or other periodic payments as a condition of the continuance
thereof;

 

(m)          rights reserved to or vested in any Governmental Authority by the
terms of any right, power, agreement, transfer, franchise, grant, lease, license
or permit, or by any provision of Law, in any manner, control or regulate any of
the properties of Holdings or any Subsidiary or the use thereof or the rights
and interests of Holdings or any Subsidiary therein, in any manner under the
terms of any right, power, agreement, transfer, franchise, grant, lease, license
or permit, or by any provision of Law;

 

(n)           rights reserved to the grantors, lessors or licensors of any
properties or interests therein of Holdings or any Subsidiary, and the
restrictions, conditions, restrictive covenants and limitations in respect
thereof, pursuant to the terms, conditions and provisions of any permits,
licenses, leases (including any natural gas storage leases and/or unit
agreements), transfers or assignments, operating agreements, access agreements,
rights-of-way agreements, contracts or other agreements associated therewith;

 

(o)           with respect to any leasehold interest in real property, liens,
judgments or other encumbrances on the fee or other superior title interest to
which such leasehold interest is subject;

 

(p)           any restriction imposed by applicable Law or under the access
agreements in respect of a Natural Gas Storage Facility, including without
limitation the Suffield Facility on the ability of the Canadian Borrowers or any
other Person to access a Natural Gas Storage Facility, including without
limitation the Suffield Facility; provided that any such restriction could not
reasonably be expected to have a Material Adverse Effect;

 

109

--------------------------------------------------------------------------------


 

(q)           Liens on assets existing at the time such assets are acquired
pursuant to a Permitted Acquisition or other Investment permitted by
Section 7.02, provided that such Liens were not created or assumed in
contemplation of such Permitted Acquisition, and any renewals or extensions
thereof, provided that (i) any such renewal or extension Lien shall extend
solely to the assets so acquired, (ii) the principal amount of Indebtedness
secured or benefited thereby, if any, is not increased and (iii) the direct or
any contingent obligor with respect thereto is not changed;

 

(r)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(s)            Liens on Equity Interests in Project Subsidiaries securing
Indebtedness incurred by such Project Subsidiaries;

 

(t)            Liens upon specific items of inventory or other goods and
proceeds arising in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

 

(u)           Liens securing Indebtedness permitted by Section 7.03(u);

 

(v)           Liens on cash or cash equivalents used to defease or to satisfy or
discharge Indebtedness and any interest, penalties or fees relating to such
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereunder;

 

(w)          Liens securing Indebtedness or other obligations in an amount not
to exceed 2.5% of the Consolidated Tangible Assets of Holdings as of the date of
the financial statements most recently delivered under Section 6.01 (it being
understood that the assets of any Loan Party subject to Liens pursuant to this
Section 7.01(w) shall not be included in the Borrowing Base); [Intentionally
Omitted];

 

(x)           customary non-assignment provisions in hydrocarbon purchase and
sale, storage or exchange agreements or similar operational agreements or
licenses, sublicenses, leases or subleases, in each case entered into in the
ordinary course of business and consistent with past practices; and

 

(y)           Liens securing obligations to a public utility, municipality or
Governmental Authority with respect to operations conducted in respect of any
assets; and

 

(z)           Liens on the Collateral securing the Last-Out Obligations, subject
to the terms of the Intercreditor Agreement;

 

provided that (i) none of the foregoing exceptions shall permit any Loan Party
to create, incur, assume or suffer to exist any Lien on any Accounts, inventory,
cash or investment securities which constitute Collateral, unless such Lien has
been accounted for in the most recently calculated Borrowing Base, except
(A) Liens permitted under clauses (a), (c), (e), and (f), (B) Permitted Natural
Gas Liens, (C) Liens permitted under clause (k) above in connection with any
Hedge Positions in Brokers Accounts to secure Swap Contracts permitted under
Section 7.03(c) with the broker that is the holder of such Hedge Positions in
Brokers Accounts and (D) statutory liens and liens arising under customary
Natural Gas transportation agreements in favor of transporters and carriers of
Natural Gas permitted under clause (d) above; and (ii) other than as permitted
in Section 7.01(s), none of the foregoing exceptions shall permit any Loan Party

 

110

--------------------------------------------------------------------------------


 

to create, incur, assume or suffer to exist any Lien on property, assets or
revenues of a Loan Party to secure obligations or liabilities of any Project
Subsidiary.

 

7.02                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments by Holdings or any Subsidiary in
the form of Cash Equivalents;

 

(b)                                 (i) Investments by Holdings and its
Subsidiaries in any Loan Party and (ii) Investments by any Subsidiary of
Holdings that is not a Loan Party in any other Subsidiary of Holdings that is
not a Loan Party;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Guarantees permitted by Section 7.03;

 

(e)                                  Investments existing on the Restatement
Effective Date and set forth on Schedule 7.02;

 

(f)                                   Permitted Acquisitions;

 

(g)                                  Investments in Swap Contracts permitted by
Section 7.04;

 

(h)                                 Hedge Positions in Brokers Accounts;

 

(i)                                     advances to officers, directors and
employees of any Loan Party made in the ordinary course of business for
business-related expenses in an aggregate outstanding amount for all Loan
Parties not to exceed $1,000,000 at any time;

 

(j)                                    Investments resulting from the
forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.03;

 

(k)                                 (i) Investments by Holdings or any of its
Subsidiaries that are Loan Parties in any of its Subsidiaries that are not Loan
Parties or (ii) Investments by Holdings or any of its Subsidiaries in any joint
venture or Project Subsidiary; provided that the aggregate amount of such
Investments does not exceed at any time an amount equal to the greater of
(1) $40 million and (2) 2.5% of the Consolidated Tangible Assets of Holdings as
of the date of the financial statements then most recently delivered under
Section 6.01, in each case, plus the Available Amount; provided that,
immediately after making such Investment, Total Revolver Exposure shall not
exceed 85% of Total Revolver Maximum Available Amount;

 

(l)                                     loans to employees, officers or
directors of Holdings or any of its Subsidiaries in connection with management
incentive plans; provided that such loans represent cashless transactions
pursuant to which such employees, officers or directors directly invest the
proceeds of such loans in the Equity Interests of Holdings;

 

(m)                             Investments of any Person in existence at the
time such Person becomes a Subsidiary; provided that such Investment was not
made in connection with or in anticipation of such Person becoming a Subsidiary;

 

111

--------------------------------------------------------------------------------


 

(n)                                 [Intentionally Omitted];Investments in
connection with the Transactions;

 

(o)                                 Investments in newly formed Subsidiaries, if
the requirements of Section 6.12 (if applicable) are complied with;

 

(p)                                 (i) Investments arising directly out of the
receipt of non-cash consideration for any Disposition of assets permitted under
Section 7.06 and (ii) Investments resulting from pledges and deposits permitted
by Section 7.01;

 

(q)                                 any Investment in any Subsidiary that is not
a Loan Party to the extent such Investment is substantially contemporaneously
repaid in full with a dividend or other distribution from such Subsidiary;

 

(r)                                    provided that Holdings or any of its
Subsidiaries would be permitted to make a Restricted Payment under
Section 7.07, Investments constituting loans or advances in an amount not to
exceed the amount of such Restricted Payment permitted pursuant to Section 7.07;
and

 

(s)                                   Investments not otherwise permitted under
clauses (a) through (r) of this Section 7.02 in an aggregate outstanding amount
not to exceed at any time an amount equal to the greater of $40 million and
(ii) 2.5% of the Consolidated Tangible Assets of Holdings as of the date of the
financial statements then most recently delivered under Section 6.01, in each
case, plus the Available Amount; provided that, immediately after making such
Investment, Total Revolver Exposure shall not exceed 85% of Total Revolver
Maximum Available Amount.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness; provided, however, that Holdings, the Borrowers and
their respective Subsidiaries may create, incur, assume or suffer to exist (if
such Indebtedness was permitted to be incurred at the time so incurred) any
Indebtedness, if, at the time such Indebtedness is created, incurred or assumed,
the Fixed Charge Coverage Ratio is at least 2.0 to 1.0 on a pro forma basis as
at the end of the trailing four Fiscal Quarters most recently ended, as if such
Indebtedness had been incurred at the beginning of such period; provided,
further, that Holdings, the Borrowers and their respective Subsidiaries may
create, incur, assume or suffer to exist the following Indebtedness:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Restatement
Effective Date and listed on Schedule 7.03 and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (ii) the terms of such refinancing, refunding,
renewal or extension are no less favorable to such Loan Party, the
Administrative Agent or the Lenders than the original Indebtedness;

 

(c)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract to the extent that such Swap
Contract is not prohibited by the Risk Management Policy at the time such Swap
Contract is in effect;

 

(d)                                 Indebtedness in respect of Capital Lease
Obligations, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the requirements set forth in

 

112

--------------------------------------------------------------------------------


 

Section 7.01(j); provided that the aggregate amount of all such Indebtedness at
any one time outstanding shall not exceed $15,000,000 and Guarantees in respect
of any such Indebtedness;

 

(e)                                  (i) Indebtedness of any Loan Party owing to
Holdings or any of its Subsidiaries and (ii) Guarantees by Holdings or any of
its Subsidiaries of any Indebtedness of any Loan Party;

 

(f)                                   to the extent constituting Indebtedness,
obligations with respect to surety, performance and appeal bonds obtained in the
ordinary course of business;

 

(g)                                  [Intentionally Omitted];

 

(h)                                 Indebtedness in respect of the Senior Notes
and any Guarantees with respect thereto plus any accrued pay-in-kind interest,
capitalized interest, accrued interest, fees, discounts, premiums and expenses,
in each case, in respect thereof and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(i)                                     Indebtedness of any Subsidiary of
Holdings that is not a Loan Party owing to Holdings or any Subsidiary of
Holdings that is a Loan Party to the extent otherwise permitted under
Section 7.02 and Guarantees by any Loan Party of Indebtedness of any Subsidiary
of Holdings that is not a Loan Party to the extent such Guarantee would be
permitted by Section 7.02(k);

 

(j)                                    Indebtedness in respect of netting
services, automatic clearinghouse arrangements and other cash management and
similar arrangements in the ordinary course of business;

 

(k)                                 Indebtedness (i) in the form of earn-outs,
indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of acquisitions or
Investments consummated prior to the Restatement Effective Date or otherwise
permitted by Section 7.02 (both before or after any liability associated
therewith becomes fixed) and, in each case, any Guarantees with respect thereto
and (ii) arising from agreements providing for indemnification related to sales
of goods or adjustment of purchase price or similar obligations in any case
incurred in connection with the acquisition or Disposition of any business,
assets or Subsidiary and any Guarantees with respect thereto;

 

(l)                                     Indebtedness of Subsidiaries that are
not Loan Parties in respect of lines of credit, letters of credit, bank
guarantees, factoring arrangements, sale/leaseback transactions and similar
extensions of credit in the ordinary course of business, in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$10,000,000;

 

(m)                             Indebtedness in respect of workers’ compensation
claims, bank guarantees, warehouse receipts or similar facilities, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

 

(n)                                 Indebtedness to the extent supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

 

(o)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.07;

 

113

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness in respect of trade letters of
credit issued in the ordinary course of business;

 

(q)                                 unsecured Guarantees made in the ordinary
course of business; provided that such Guarantees are not of Indebtedness for
borrowed money;

 

(r)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business or other
similar arrangements incurred in connection with the Transactions;

 

(s)                                   Subordinated Debt (other than Indebtedness
described in clause (t) below) and any Guarantees with respect thereto, so long
as the Fixed Charge Coverage Ratio is at least 2.0 to 1.0 on a pro forma basis
as at the end of the trailing four Fiscal Quarters most recently ended, as if
such Indebtedness had been incurred at the beginning of such period;

 

(t)                                    [Intentionally Omitted];Indebtedness
permitted to be incurred under the Last-Out Credit Agreement in a maximum
principal amount not to exceed $50,000,000; and

 

(u)                                 Fixed Asset Financing; provided that (i) as
of the date of incurrence of such Indebtedness and after giving effect thereto,
no Default shall exist or have occurred and be continuing, (ii) after giving pro
forma effect to the incurrence of such Indebtedness, the Fixed Charge Coverage
Ratio as at the end of the trailing four Fiscal Quarter period most recently
ended shall be equal to at least 2.0 to 1.0 and (iii) at the time of such
Indebtedness, the Borrower shall have granted a second priority Lien on all
Collateral securing such Fixed Asset Financing in accordance with intercreditor
arrangements satisfactory to the Administrative Agent; and.

 

(v)                                 Indebtedness in an aggregate principal
amount at any time outstanding, not to exceed the greater of (i) $50,000,000 and
(ii) 4% of the Consolidated Tangible Assets of Holdings.

 

7.04                        Swap Contracts.  Be a party to or in any manner be
liable on any Swap Contract, except those entered into in accordance with the
Risk Management Policy.

 

7.05                        Fundamental Changes.  Merge, amalgamate or
consolidate with or into another Person, dissolve, liquidate or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default would result therefrom:

 

(a)                                 any Subsidiary of Holdings (other than a
Borrower) may merge, consolidate or amalgamate with (i) a Borrower, provided
that such Borrower shall be a continuing or surviving Person, or (ii) any one or
more other Wholly Owned Subsidiaries of Holdings or any Project Subsidiary;
provided that when any Guarantor is merging, consolidating or amalgamating with
any Wholly Owned Subsidiary of a Borrower that is not a Guarantor or with a
Project Subsidiary, such Guarantor shall be a continuing or surviving Person;

 

(b)                                 any Subsidiary that is not a Loan Party may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Subsidiary that is not a Loan
Party;

 

(c)                                  any Subsidiary of Holdings may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to a Loan Party;

 

(d)                                 Holdings and any Subsidiary may engage in
Permitted Acquisitions;

 

114

--------------------------------------------------------------------------------


 

(e)                                  Dispositions permitted by Section 7.06 and
any merger, dissolution, liquidation, consolidation, investment or Disposition,
the purpose of which is to effect a Disposition permitted by this Section 7.05;
and

 

(f)                                   any Investment expressly permitted by
Section 7.02 may be structured as a merger, consolidation or amalgamation; and

 

(g)                                  Holdings, the Borrowers and their
Subsidiaries may consummate the Transactions.

 

7.06                        Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
equipment, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory and Cash
Equivalents in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
or other property not constituting Collateral for fair market value unless the
Disposition could reasonably be expected to have a Material Adverse Effect on
the fair market value of the Collateral on the date of such Disposition;

 

(d)                                 Dispositions of property by any Subsidiary
of Holdings to Holdings or to a Wholly Owned Subsidiary of Holdings; provided
that if a Subsidiary of Holdings that is a Guarantor is Disposing of property,
the transferee thereof must be Holdings, a Borrower or another Guarantor;

 

(e)                                  Dispositions permitted by Section 7.02,
7.05 and 7.07;

 

(f)                                   Dispositions of Cushion Gas for fair
market value or in connection with any sale-leaseback transactions otherwise
permitted by Section 7.03;

 

(g)                                  the Disposition of any Excluded Subsidiary
or any Project Subsidiary;

 

(h)                                 the sale or discount, in each case without
recourse and in the ordinary course of business, of overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(i)                                     transfers of condemned Property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such Property as
part of an insurance settlement; and

 

(j)                                    the Disposition of other assets for fair
market value (with the cash or Cash Equivalent component thereof not being less
than 75% of the aggregate consideration) not to exceed in any fiscal year an
amount equal to 7.5% of the Consolidated Tangible Assets of Holdings as of the
date of the financial statements then most recently delivered pursuant to
Section 6.01(a);

 

provided that, promptly after any Non-Ordinary Course Asset Disposition, the
applicable Borrower shall deliver to the Administrative Agent a Non-Ordinary
Course Borrowing Base Certificate as of the date of consummation of such
Non-Ordinary Course Asset Disposition and, if required, shall comply with

 

115

--------------------------------------------------------------------------------


 

Section 2.05 and as of the date of any such Disposition and after giving effect
thereto, no Event of Default shall exist and be continuing.

 

7.07                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                 (i) each Subsidiary of Holdings may make
Restricted Payments to Holdings, any Subsidiary of Holdings that is a Loan Party
and any other Person that owns a direct Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made and (ii) each Subsidiary
of Holdings that is not a Loan Party may make Restricted Payments to any other
Subsidiary of Holdings that is not a Loan Party and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)                                 Holdings and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person;

 

(c)                                  for so long as Holdings is a “pass through”
entity for U.S. federal income tax purposes, Holdings may make quarterly
distributions to its partners based upon the estimated taxable income of
Holdings for such quarter in an amount equal to (i) the Applicable Tax Rate (as
defined below) times (ii) estimated taxable income of Holdings for such quarter,
as reasonably determined in good faith by Holdings’ accountants.  Distributions
for the final quarter of any year shall be based on the estimated taxable income
of Holdings for the entire taxable year and shall take into account the prior
quarterly distributions by Holdings for such year.  To the extent that the
actual taxable income of Holdings for any Fiscal Year exceeds the sum of the
foregoing quarterly estimates, then Holdings shall be entitled to make an
additional distribution to its partners in an amount equal to such excess
multiplied by the Applicable Tax Rate.  To the extent that the actual taxable
income of Holdings for any Fiscal Year is less than the sum of the foregoing
quarterly estimates, then Holdings shall deduct an amount equal to such
difference multiplied by the Applicable Tax Rate from the amounts it is
otherwise entitled to distribute to its partners in future quarters;

 

(d)                                 Holdings may pay the Riverstone Monitoring
Fee so long as no Default or Event of Default has occurred and is continuing at
the time of such Restricted Payment and so long as no Default or Event of
Default would exist after giving pro forma effect thereto;

 

(e)                                  Holdings may purchase from employees,
former employees, directors, consultants or former directors (or permitted
transferees thereof) Equity Interests in Holdings issued under such Holdings’
incentive plans; provided that the aggregate purchase price for all such
purchases by Holdings during any Fiscal Year shall not exceed $5,000,000 (with
unused amounts being available to be used in the following calendar year, but
not in any succeeding calendar year) plus the net cash proceeds of any “key-man”
life insurance policies that have not been applied to the payment of
Distributions pursuant to this clause;

 

(f)                                   Holdings and each Subsidiary may make
noncash repurchases of Equity Interests deemed to occur upon exercise of stock
options or similar equity incentive awards if such Equity Interests represent a
portion of the exercise price of such options or similar equity incentive
awards;

 

(g)                                  [Intentionally Omitted];Restricted Payments
made to consummate the Transactions;

 

116

--------------------------------------------------------------------------------


 

(h)                                 Holdings and each Subsidiary may make
Restricted Payments in an aggregate principal amount not to exceed $10,000,000
to allow Holdings to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such Person;

 

(i)                                     Holdings and each Subsidiary may make
Restricted Payments by Holdings in an amount not to exceed the MLP Distribution
Amount so long as no Default or Event of Default has occurred and is continuing
at the time of such Restricted Payment and so long as no Event of Default would
exist after giving pro forma effect thereto;

 

(j)                                    the payment of any dividend or
distribution or consummation of any irrevocable redemption with sixty (60) days
after the date of its declaration or giving the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions hereof, so long as,
at the time of such declaration or giving of such redemption notice, no Default
or Event of Default has occurred and is continuing and, at the time of such
declaration or giving of such redemption notice, no Default or Event of Default
would exist after giving pro forma effect thereto; and

 

(k)                                 to the extent constituting Restricted
Payments, Holdings and its Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.02, 7.04, 7.05
and 7.06.

 

For purposes of the foregoing, “Applicable Tax Rate” means, with respect to any
period, the highest combined federal, state and local individual income tax rate
for an individual resident of New York, New York in effect for such period,
giving effect to the deductibility, if any and to the extent applicable, of
state and local taxes for U.S. federal income tax purposes.

 

7.08                        Change in Nature of Business.  Engage in any
material line of business that is not a Permitted Business.

 

7.09                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the ordinary course of business, other than transactions on terms substantially
as favorable to such Loan Party or its Subsidiaries as would be obtainable by
such Loan Party or its Subsidiaries at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that this
Section 7.09 shall not apply to (a) transactions among Holdings and any of its
Subsidiaries and among its Subsidiaries; (b) the payment of reasonable
compensation, fees and expenses to, and indemnity provided on behalf of,
directors and officers of any Loan Party or its Subsidiaries; (c) Restricted
Payments permitted by Section 7.07; (d) a management agreement between Holdings
and certain of its Subsidiaries providing for sharing of certain personnel;
(e) payments by Holdings to Riverstone of the Riverstone Monitoring Fee;
(f) [Intentionally Omitted]; (g) any issuance of Equity Interests (other than
Disqualified Stock) of Holdings to Affiliates of Holdings; (h) any transaction
with an Affiliate that is expressly permitted by the terms of this Agreement to
be entered into by Holdings or such Subsidiary with an Affiliate; [Intentionally
Omitted](i) the Transactions and the payment of Transaction Costs; (j) any
transaction with any Person that is an Affiliate of Holdings only by reason of
such Person and Holdings having common directors; and (k) transactions relating
to the purchase or sale of hydrocarbons, the lease of storage capacity or the
transportation of hydrocarbons, in each case with investors in Holdings or its
Affiliates entered into in the ordinary course of business consistent with past
practice.

 

7.10                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document or the Senior Notes Documents) that (a) limits

 

117

--------------------------------------------------------------------------------


 

the ability (i) of any Subsidiary (other than any Excluded Subsidiary) to make
Restricted Payments to any Borrower or any Guarantor or invest in any Borrower
or any Guarantor, or to repay loans and other indebtedness owing by it to any
Borrower or any Guarantor, (ii) of any Subsidiary (other than any Excluded
Subsidiary) to transfer property to any Borrower or any Guarantor, (iii) of any
Subsidiary (other than any Excluded Subsidiary) to Guarantee the Secured
Obligations of any Borrower or (iv) of any Loan Party to create, incur, assume
or suffer to exist Liens in favor of the Secured Parties on property of such
Loan Party, provided that the foregoing shall not prohibit (1) customary
provisions contained in any agreement to which a Loan Party is party that
restrict or prohibit such Loan Party from transferring or assigning such
agreement to an affiliate of such Loan Party, (2) any negative pledge (and
related restriction on sale or transfer) incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03 solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness, (3) customary restrictions and conditions contained in any
agreement relating to the sale of a Subsidiary, or any or all of its assets,
pending such sale, so long as such restrictions and conditions are not
applicable to any Person (or its property or assets) other than the applicable
Subsidiary and its assets, (4) any restriction existing in any agreement or
instrument (including any lease, right of way, access right, easement or other
agreement) in effect on the Restatement Effective Date and set forth on Schedule
7.10, (5) agreements related to secured Indebtedness permitted hereunder, if
such restrictions apply only to the collateral for such Indebtedness,
(6) customary provisions in leases and other contracts restricting assignment
thereof; Contractual Obligations incurred in the ordinary course of business and
on customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation; (7) any agreement in effect at the time any Person
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and (8) restrictions imposed
by any Subordinated Debt that are consistent with the definition thereof;
(9) any agreement regarding Indebtedness of any Subsidiary that is not a
Guarantor to the extent permitted by Section 7.03; and (10) customary
restrictions and conditions contained in any agreement relating to any
Disposition of property; and (11) restrictions contained in the Last-Out Credit
Agreement.

 

7.11                        Prepayments, Etc. of Subordinated Debt.  Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Subordinated Debt, except (a) the payment of any obligations in
respect of any Subordinated Debt in accordance with the terms of the
subordination agreement applicable thereto, or, in the case of the payment of
any Last-Out Obligations, in accordance with the terms of the Intercreditor
Agreement; it being understood that voluntary prepayments of Last-Out Loans
shall not be permitted, (b) any prepayment, redemption, purchase or defeasance
of any Subordinated Debt permitted under Section 7.03 in connection with any
refinancing or replacement thereof, (c) any prepayment of any Subordinated Debt
permitted under Section 7.03 required as a result of any sale, lease, transfer
or other disposition of any property securing such Subordinated Debt to the
extent that such security is permitted under this Agreement, (d) any prepayment,
redemption, purchase or defeasance of any Subordinated Debt permitted under
Section 7.03 to the extent financed with the proceeds of other Subordinated Debt
permitted to be incurred under Section 7.03, and (e) the prepayment, redemption,
purchase or defeasance of Subordinated Debt permitted under Section 7.03 made
with the Available Amount.

 

7.12                        Risk Management Compliance.

 

Enter into any transaction or permit to exist any Position that is in violation
of the Risk Management Policy, except transactions or Positions entered into
with a good faith belief that no such violation exists and where such violation
is remedied as promptly as possible.

 

7.13                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within

 

118

--------------------------------------------------------------------------------


 

the meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.14                        [Intentionally Omitted].

 

7.15                        Subordinated Debt.  Amend or modify the terms
(including subordination terms) of the documents evidencing or governing any
Subordinated Debt permitted by Section 7.03(s) in a manner materially adverse to
the Lenders without the prior written consent of the Administrative Agent, or
violate any of the subordination terms of the documents evidencing or governing
any Subordinated Debt permitted by Section 7.03(s).

 

7.16                        Fixed Charge Coverage Ratio.  If at any time the
Total Revolver Exposure exceeds 85% of the Total Revolver Maximum Available
Amount and until such time as the Total Revolver Exposure is less than 85% of
the Total Revolver Maximum Available Amount for a period of at least thirty (30)
consecutive days, the Fixed Charge Coverage Ratio for the most recent completed
four Fiscal Quarter period measured at the end of each Fiscal Quarter during
such period shall be not less than 1.10:1.0.

 

7.17                        Canadian Pension Plans.  Establish or maintain any
Canadian Pension Plan in respect of any of their employees or former employees
in Canada.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Holdings, any Borrower or any
other Loan Party fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.

 

(i)             Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03, 6.05(a) or 6.11 or Article VII;

 

(ii)          Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 6.02(f), and such failure continues for 5
Business Days;

 

(iii)                               Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02 (other
than Section 6.02(f) and (j)), or 6.10, and such failure continues for 15 days;
or.

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
date on which a Responsible Officer of any Loan Party becomes aware of such
failure and (ii) the date on which notice of such failure is given to any Loan
Party by any Agent (which notice will be given at the request of any Lender); or

 

119

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties;
Certifications; Statements of Fact.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings, any
Borrower or any other Loan Party herein in writing, in any other Loan Document,
or in any certificate delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
for borrowed money having an aggregate principal amount (including (x) the
undrawn face amount of any outstanding letter of credit, surety bonds and other
similar contingent obligations outstanding under any agreement relating to such
Indebtedness, (y) undrawn committed or available amounts and (z) amounts owing
to all creditors under any combined or syndicated credit arrangement) of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness for borrowed money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or (ii) an “Event of Default” within the meaning of
the Last-Out Credit Agreement shall occur; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries (other than any Immaterial Subsidiary)
institutes or consents to the institution of any Insolvency Proceeding, or makes
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, monitor or similar officer for it or for all or any material part
of its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, monitor or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any Insolvency Proceeding relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan

 

120

--------------------------------------------------------------------------------


 

Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Security Documents.  Any Security
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected Lien (subject to Liens permitted hereunder) on a
material portion of the Collateral purported to be covered thereby, with the
priority required by the applicable Security Document, or any Loan Party shall
so assert in writing.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the US Borrower or the
Canadian Borrower, as applicable, Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof) and all outstanding BAs (in
accordance with Section 2.20); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents and applicable Law;

 

provided that, upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of each L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
US Borrower and the Canadian Borrower, as applicable, to Cash Collateralize the
L/C Obligations and outstanding BAs as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations and outstanding BAs
have automatically been required to be Cash Collateralized as set forth in the
proviso to

 

121

--------------------------------------------------------------------------------


 

Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent as provided in Section 9.11.

 

ARTICLE IX.
AGENTS

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and L/C Issuers hereby
irrevocably appoints Royal Bank of Canada to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents.  Each of the
Lenders and L/C Issuers authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders and L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not such Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity.  Each such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not such Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Agents and Arrangers
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing:

 

(a)                                 no Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

122

--------------------------------------------------------------------------------


 

(c)                                  no Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and no
Agent shall be liable for the failure to disclose, any information relating to
any Borrower, any Loan Party or any of their Affiliates that is communicated to
or obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and nonappealable order or judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrowers, a Lender or the
L/C Issuer.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

9.04                        Reliance by Agents.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by such Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of such Agent.

 

9.06                        Resignation of Agents.  Any Agent may at any time,
or upon the request of Holdings shall, give notice of its resignation to the
Lenders, the L/C Issuers and the Borrowers effective upon appointment of a
successor Agent.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor Agent from among the Lenders, which shall be a bank with an office in
the United States, or an Affiliate of any such bank,

 

123

--------------------------------------------------------------------------------


 

which, in the case of a resignation of the Agent other than upon the request of
Holdings, shall, unless an Event of Default under Section 8.01(a) or (f) shall
have occurred and be continuing, be subject to the approval of the Borrowers. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, and the L/C Issuers (and the Borrowers (not to be unreasonably withheld
or delayed), in the case of a resignation other than at the request of Holdings,
unless an Event of Default under Section 8.01(a) or (f) shall have occurred and
be continuing) appoint a successor Agent meeting the qualifications set forth
above; provided that if the retiring Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuers under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
each applicable Lender and each applicable L/C Issuer directly, until such time
as the Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

 

Any resignation by Royal Bank of Canada as the Administrative Agent pursuant to
this Section shall also constitute its resignation as US L/C Issuer, US Swing
Line Lender, Canadian L/C Issuer and Canadian Swing Line Lender.  Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the US Letters of Credit or Canadian Letters of Credit, as the case may be, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Agents and Other Lenders.  Each of
the Lenders and L/C Issuers acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders and L/C Issuers also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, neither the Arrangers, the joint book managers, the
Managing Agent nor the Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties, liabilities or responsibilities under this
Agreement or any

 

124

--------------------------------------------------------------------------------


 

of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any Insolvency Proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether such Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Agents and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuers and the Agents under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due such Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (A) upon
termination of the Aggregate Commitments and payment in full of all Secured
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized to the reasonable satisfaction of
Administrative Agent), (B) that is Disposed of as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document, (C) that
is redeemed, transferred, terminated, wound-up, merged, amalgamated, set-off, or
otherwise dealt with in connection with any corporate reorganization or other
inter-corporate transactions among Loan Parties that are permitted hereunder or
under any other Loan Document, (D) that is intended to secure any Fixed Asset
Financing permitted hereunder or (E) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and

 

(ii)                                  to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction
permitted hereunder; and

 

125

--------------------------------------------------------------------------------


 

(iii)       to execute and deliver the Intercreditor Agreement on behalf of each
Secured Party.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the applicable Guaranty pursuant to this Section 9.10(a).

 

(b)                                 In connection with any release of any Lien
or any Guarantor pursuant to this Section 9.10, the Administrative Agent shall
execute and deliver all such documents and instruments as the applicable Loan
Party shall reasonably request to evidence such release.

 

9.11                        Enforcement Actions and Application of Proceeds.

 

(a)                                 The Obligations shall be subject to
acceleration as provided in Section 8.02.

 

(b)                                 If any Agent receives any payment or
distribution of any kind (whether in cash, securities or other property) in
respect of any Enforcement Action concerning the Collateral, such Agent shall
apply such proceeds as follows:

 

(i)                                     first, to the repayment of all costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Agents in connection with (A) the administration of the Security Documents,
(B) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any Collateral, (C) the exercise or enforcement
of any of the rights of the Agents hereunder or under the Security Documents, or
(D) the failure of any Loan Party to perform or observe any of the provisions of
the Security Documents;

 

(ii)                                  second, to the payment or other
satisfaction of any Liens, encumbrances, or adverse claims upon or against any
of the Collateral that are prior to those of such Agent or which such Agent is
otherwise required to pay under applicable Law;

 

(iii)                               third, to the reimbursement of any Agent for
the amount of any obligations of any Loan Party that are prior to those of such
Agent or which such Agent is otherwise required to pay under applicable law and
are paid or discharged by such Agent (other than amounts for principal and
interest under the US Revolver Loans and the Canadian Revolver Loans) pursuant
to the provisions hereof or of the Security Documents, and of any related
expenses of such Agent payable by any Loan Party hereunder or thereunder;

 

(iv)                              fourth, on a pro rata basis, to the
satisfaction of (A) the US Revolver Obligations (and, in respect of amounts in
respect of US Revolver Loans, US Swing Line Loans and US L/C Obligations, first
to repay the US Revolver Loans, the US Swing Line Loans and the applicable
Unreimbursed Amounts (ratably based upon the amount of such Obligations) and
then to Cash Collateralize that portion of US L/C Obligations comprised of the
undrawn amount of US Letters of Credit), and (B) the Canadian Revolver
Obligations (and, in respect of amounts in respect of Canadian Revolver
Advances, Canadian Swing Line Loans and Canadian L/C Obligations, first to repay
the Canadian Revolver Loans, the Canadian Swing Line Loans and the applicable
Unreimbursed Amounts (ratably based upon the amount of such Obligations) and
then ratably to Cash Collateralize (x) that portion of Canadian L/C Obligations
comprised of the undrawn amount of Canadian Letters of Credit and (y) BAs);

 

126

--------------------------------------------------------------------------------


 

(v)                                 fifth, to the satisfaction of any other
Obligations not included in clause (iv) above, which payment shall be made
ratably to each Lender in accordance with its pro rata share of such
Obligations;

 

(vi)                              sixth, to the satisfaction of the Secured Cash
Management Obligations, on a pro rata basis;

 

(vii)                           seventh, to the payment of any other amounts
required by applicable Law (including any provision of the UCC or the PPSA); and

 

(viii)                        eighth, by delivery to Borrowers or to whomever
shall be lawfully entitled to receive the same or as a court of competent
jurisdiction shall direct.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit and BAs, as applicable, pursuant to clause
(iv) above shall be applied to satisfy drawings under such Letters of Credit as
they occur and to satisfy such BAs as they mature, as applicable.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired and all BAs have matured, such remaining amount
shall be applied in the order set forth above.

 

9.12                        Field Audit and Examination Reports; Disclaimer by
Lenders.  By signing this Agreement, each Lender:

 

(a)                                 is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after it becomes available, a
copy of each field audit or examination report (each a “Report” and
collectively, “Reports”) prepared by or on behalf of the Administrative Agent;

 

(b)                                 expressly agrees and acknowledges that the
Administrative Agent does not (i) make any representation or warranty as to the
accuracy of any Report or (ii) shall not be liable for any information contained
in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Administrative
Agent or other party performing any audit or examination will inspect only
specific information regarding the relevant Loan Party and will rely
significantly upon the relevant Loan Party’s books and records, as well as on
representations of the relevant Loan Party’s personnel;

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants
or use any Report in any other manner (other than as may be permitted by
Section 10.06(h)); and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Administrative Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower or the indemnifying Lender’s participation in or the indemnifying
Lender’s purchase of, a loan or loans of Borrower; and (ii) to pay and protect,
and indemnify, defend and hold the Administrative Agent and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses and other amounts (including reasonable
fees, charges and disbursements of counsel) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

127

--------------------------------------------------------------------------------


 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  Subject to Section 2.15, no amendment or
waiver of any provision of this Agreement or any other Loan Document (except as
provided therein), and no consent to any departure by any Borrower or any other
Loan Party therefrom (except as provided therein), shall be effective unless in
writing and signed by the Required Lenders and such Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that:

 

(a)                                 no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, do any of the following at
any time:

 

(i)                                     release all or substantially all of the
value of any Guaranty, except as a result of any release of a Guarantor that has
ceased to be a Subsidiary of Holdings or any Borrower or has become an Excluded
Subsidiary in a transaction permitted under this Agreement;

 

(ii)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions;

 

(iii)                               subordinate the Collateral Agent’s Lien on
all or substantially all of the Collateral in any transaction or series of
related transactions; or

 

(iv)                              change any provision of this Section and the
definition of “Required Lenders” or “US Revolver Supermajority Lenders” or
“Canadian Revolver Supermajority Lenders” or any provision of the Loan Documents
which provides for the unanimous consent or approval of all the Lenders; or

 

(v)                                 change Section 2.13 or 9.11 or any other
provision of the Loan Documents that provides for the pro rata nature or
relative priority of disbursements by or payment to Lenders (or in the case of
the Intercreditor Agreement, payments to the Secured Parties (as defined in the
Intercreditor Agreement) with the proceeds of Collateral (as defined in the
Intercreditor Agreement)), in each case in a manner that would alter (A) the pro
rata sharing of payments required thereby or (B) the relative priority of
payments set forth therein; or

 

(b)                                 no amendment, waiver or consent shall
increase the US Revolver Commitment or the Canadian Revolver Commitment of any
Lender (or reinstate the commitment of any Lender terminated pursuant to
Section 8.02), unless in writing and signed by such Lender;

 

(c)                                  no amendment, waiver or consent shall,
unless in writing and signed by each of the US Revolver Lenders (without the
necessity of the signatures of the Required Lenders):

 

(i)                                     reduce, forgive or waive the principal
of, or interest on, the US Revolver Loans or any fees or other amounts payable
hereunder to the US Revolver Lenders;

 

(ii)                                  postpone, waive or otherwise defer any
date scheduled for any payment of principal of or interest on the US Revolver
Loans or any fees or other amounts payable to the US Revolver Lenders;

 

128

--------------------------------------------------------------------------------


 

(iii)                               change the order of application of any
payment set forth in Section 9.11 in any manner that materially affects the US
Revolver Lenders; or

 

(iv)                              change any provision of this clause (c) or the
definition of “US Revolver Required Lenders” or any other provision of the Loan
Documents which provides for the unanimous consent or approval of the US
Revolver Lenders;

 

(d)                                 no amendment, waiver or consent shall,
unless in writing and signed by each of the Canadian Revolver Lenders (without
the necessity of the signatures of the Required Lenders):

 

(i)                                     reduce, forgive or waive the principal
of, or interest on, the Canadian Revolver Loans or any fees or other amounts
payable hereunder to Canadian Revolver Lenders;

 

(ii)                                  postpone, waive or otherwise defer any
date scheduled for any payment of principal of or interest on the Canadian
Revolver Loans or any fees or other amounts payable to the Canadian Revolver
Lenders;

 

(iii)                               change the order of application of any
payment set forth in Section 9.11 in any manner that materially affects the
Canadian Revolver Lenders; or

 

(iv)                              change any provision of this clause (d) or the
definition of “Canadian Revolver Required Lenders” or any other provision of the
Loan Documents which provides for the unanimous consent or approval of the
Canadian Revolver Lenders;

 

(e)                                  no amendment, waiver or consent shall,
unless in writing and signed by each Lender directly and adversely affected
thereby, postpone, waive or otherwise defer any reimbursement obligation in
respect of any Letter of Credit;

 

(f)                                   (e) other than by operation of
Section 2.22 or 2.23, no amendment, waiver or consent shall, unless in writing
and signed by the US Revolver Supermajority Lenders change the definition of “US
Revolver Maximum Available Amount” or “US Borrowing Base” or any component
definition of any such terms if, as a result thereof, the amounts available to
be borrowed by the Borrower would be increased, provided that the foregoing
shall not limit the Permitted Discretion of the Administrative Agent to change,
establish or eliminate any Reserves pursuant hereto; and

 

(g)                                  (f) other than by operation of Section 2.22
or 2.23, no amendment, waiver or consent shall, unless in writing and signed by
the Canadian Revolver Supermajority Lenders change the definition of “Canadian
Revolver Maximum Available Amount” or “Canadian Borrowing Base” or any component
definition of any such terms if, as a result thereof, the amounts available to
be borrowed by the Borrower would be increased, provided that the foregoing
shall not limit the Permitted Discretion of the Administrative Agent to change,
establish or eliminate any Reserves pursuant hereto;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Applicable Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) any Fee Letter may be

 

129

--------------------------------------------------------------------------------


 

amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolver Commitment of such Lender
may not be increased or extended without the written consent of such Lender.

 

Notwithstanding anything to the contrary contained in Section 10.01, if within
thirty (30) days following the Restatement Effective Date, the Administrative
Agent and the Borrowers shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrowers
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to Holdings, any Borrower, any other
Loan Party, any Agent, any L/C Issuer or any Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when successfully transmitted
or receipt acknowledged by the recipient’s telecopier (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or the Administrative Agent, as the case may be, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  Any Agent or any Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the

 

130

--------------------------------------------------------------------------------


 

normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, any Borrower, any other Loan Party, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s, any other Loan
Party’s or any Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to Holdings, any Borrower, any other Loan Party, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Agents, the L/C Issuers and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

 

(e)                                  Change of Address, Etc.  Holdings, the
Borrowers, the Agents, the L/C Issuers and the Swing Line Lenders may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Holdings, the Borrowers, the Agents, the L/C Issuers and
the Swing Line Lenders.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that such Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(f)                                   Reliance by Agents, L/C Issuers and
Lenders.  The Agents, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities

 

131

--------------------------------------------------------------------------------


 

resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower, except to the extent such losses, costs, expenses
and liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.  All telephonic notices to and other
telephonic communications with any Agent may be recorded by such Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
any L/C Issuer or any Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04                 Expenses; Indemnity; Waivers.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers,
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of Paul Hastings LLP, Blake, Cassels & Graydon LLP) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for such Agent, such Lender or such L/C Issuer)
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrowers.  Each
Borrower shall indemnify each Agent (and any sub-agent thereof), each Arranger,
each Co-Documentation Agent, each Lender and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
as a result of or in any other way associated with any litigation, proceeding or
investigation in connection with (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, and the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Loan Party,
or any Environmental Liability related in

 

132

--------------------------------------------------------------------------------


 

any way to any Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct or material breach in bad faith of such Indemnitee
or (y) result from a claim brought by any Borrower or any other Loan Party
against an Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that any Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to any Agent (or
any sub-agent thereof), any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent) or any such Related Party thereof (but without affecting such
Borrower’s payment obligations with respect thereto), and each Revolver Lender
severally agrees to pay to such L/C Issuer or any such Related Party thereof, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent) or such L/C Issuer in its
capacity as such, or against such Related Party acting for any Agent (or any
such sub-agent) or any L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Waiver of Judgment Interest Act
(Alberta).  To the extent permitted by Law, the provisions of the Judgment
Interest Act (Alberta) shall not apply to the Canadian Revolver Loans, the
Canadian Revolver Notes and the other Loan Documents, and are hereby expressly
waived by each Borrower.

 

(g)                                  Deemed Reinvestment Not Applicable.  For
the purposes of the Interest Act (Canada), the principle of deemed reinvestment
of interest shall not apply to any interest calculation

 

133

--------------------------------------------------------------------------------


 

under the Loan Documents, and the rates of interest stipulated in this Agreement
are intended to be nominal rates and not effective rates or yields.

 

(h)                                 Survival.  The agreements in this
Section shall survive the resignation of any Agent, any L/C Issuer and any Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Revolver Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to any Agent, any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the applicable
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by such Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate (or, as to Canadian Dollar-denominated amounts, the Bank of
Canada Rate) from time to time in effect.  The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolver
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)             Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolver Commitment under any
Facility and the Loans at the

 

134

--------------------------------------------------------------------------------


 

time owing to it under such Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Revolver Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Revolver Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the US Revolver Facility
or the Canadian Revolver Facility, unless each of the Administrative Agent and,
so long as no Event of Default under Sections 8.01(a) or 8.01(f) has occurred
and is continuing, the applicable Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolver
Commitment assigned, except that this clause (ii) shall not (A) apply to the US
Swing Line Lender’s rights and obligations in respect of US Swing Line Loans, or
(B) apply to the Canadian Swing Line Lender’s rights and obligations in respect
of Canadian Swing Line Loans. Notwithstanding anything in this Agreement to the
contrary, no Lender shall be permitted to assign (x) all or any portion of its
Canadian Revolver Commitment or outstanding Canadian Revolver Loans without
assigning the same pro rata portion of its US Revolver Commitment or outstanding
US Revolver Loans, or (y) all or any portion of its US Revolver Commitment or
outstanding US Revolver Loans without assigning the same pro rata portion of its
Canadian Revolver Commitment or outstanding Canadian Revolver Loans;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)                               the consent of the applicable Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default under Sections 8.01(a) or 8.01(f) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolver Commitment if such assignment is to a
Person that is not a Lender with a Revolver Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

 

135

--------------------------------------------------------------------------------


 

(C)                               the consent of the US L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more US Letters of Credit (whether or not then outstanding);

 

(D)                               the consent of the Canadian L/C Issuer (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Canadian Letters of Credit (whether or not then
outstanding);

 

(E)                                the consent of the US Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the US Revolver Facility; and

 

(F)                                 the consent of the Canadian Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Canadian Revolver Facility.

 

(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500.00 for
each assignment; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         Assignments in Respect of the Canadian Revolver Facility.  Unless an
Event of Default has occurred and is continuing at the time of such assignment,
no assignment by a Canadian Revolver Lender of any of its rights and obligations
in respect of the Canadian Revolver Facility shall be made to any Person that,
immediately after giving effect to such assignment, would not deal at arms
length (within the meaning of the Income Tax Act (Canada)) with any Person
making a payment hereunder.

 

(vi)      No Assignment to Borrowers.  No such assignment shall be made to any
Borrower or any of such Borrower’s Subsidiaries or Affiliates; provided that
assignments may be made to Affiliates of the Permitted Investors (other than the
Borrowers and their respective Subsidiaries) as long as (1) no Default or Event
of Default has occurred or is continuing or would result therefrom; (2) no
Revolver Loan or Revolver Commitment may be assigned to such Affiliates of the
Permitted Investors pursuant to this Section if after giving effect to such
assignment, such Affiliates of the Permitted Investors would own in the
aggregate in excess of 10% of all Revolver Loans and Revolver Commitments then
outstanding; and (3(3) for purposes of voting any claim in respect of any
Obligation on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Law, such Affiliate of the Permitted Investors agrees not to vote
such claim on such plan (and if such Affiliate of the Permitted Investors does
vote on such plan, that such vote will be deemed not to be in good faith and
will be “designated” pursuant to applicable Debtor Relief Laws, and will not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with applicable Debtor Relief Laws) (it being understood
that this Agreement shall in no way limit such Person’s right to vote any other
claims or interests that they may hold) and (4) notwithstanding anything to the
contrary in this Agreement, no such Affiliate shall have any right to (x) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which

 

136

--------------------------------------------------------------------------------


 

representatives of the Loan Parties are not invited, and (y) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among the Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives or (z) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.  Notwithstanding anything contained herein to the contrary,
any debt fund Controlled by The Carlyle Group (other than any such debt fund
directly or indirectly Controlled by Riverstone Holdings LLC) shall not be
considered an Affiliate of the Borrower for purposes of this
Section 10.06(b)(vi).

 

(vii)                           No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the US Borrower or the Canadian Borrower, as
applicable, (at its expense) shall execute and deliver a Note to the assignee
Lender with respect to the assigned interest and a replacement Note to the
assigning Lender to the extent of the interest, if any, retained by such
assigning Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

Notwithstanding anything in this Section 10.06(b)(vi) or the definition of
“Required Lenders” or “Supermajority Lenders” to the contrary, for purposes of
determining whether the Required Lenders or Supermajority Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Revolver
Loans held by any Affiliate of a Permitted Investor shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
Supermajority Lenders have taken any actions.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of each Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Revolver Commitments of, and principal amounts of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Upon receipt of an Assignment and Assumption executed
and delivered in accordance with this Section 10.06, the Administrative Agent
shall record such Assignment and Assumption in the Register.  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender

 

137

--------------------------------------------------------------------------------


 

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender or L/C Issuer
may at any time, without the consent of, or notice to, the Borrowers or the
Agents, sell participations to any Person (other than a natural person or any
Borrower or any of any Borrower’s Affiliates or Subsidiaries; provided that
participations may be sold to Affiliates of the Permitted Investors (other than
the Borrowers and their respective Subsidiaries)) (each, a “Participant”) in all
or a portion of such Lender’s or L/C Issuer’s rights and/or obligations under
this Agreement (including all or a portion of its Revolver Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s or L/C Issuer’s
obligations under this Agreement shall remain unchanged, (ii) such Lender or L/C
Issuer shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
or L/C Issuer in connection with such Lender’s or L/C Issuer’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender or L/C Issuer sells such a participation shall provide that such Lender
or L/C Issuer shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender or L/C Issuer will not, without the consent of the Participant, agree to
any amendment, waiver or other modification described in clause (a)(ii),
(a)(iii), (c)(i), (c)(ii), (d)(i), (d)(ii), (e) or (f) in each case contained in
the first proviso to Section 10.01, that affects such Participant.  Subject to
subsection (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender (including, for the avoidance of doubt with respect to
Section 3.01 compliance with Section 3.01(e) as though such Participant was a
Lender or L/C Issuer, as applicable) and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 10.07 as
though it were a Lender or L/C Issuer, as applicable, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender or L/C Issuer,
as applicable.  Each Lender or L/C Issuer that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive as of the date of the sale with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with any Borrower’s prior written consent.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based

 

138

--------------------------------------------------------------------------------


 

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)                                 Treatment of Certain Information;
Confidentiality.  Each of the Agents, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to any Borrower and its obligations, (g) with the consent
of the Borrowers or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its businesses, other than
any such information that is available to any Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from any Loan Party after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning any Borrower
or any Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including federal, state and provincial securities Laws.

 

10.07                 Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender and such L/C Issuer to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such L/C

 

139

--------------------------------------------------------------------------------


 

Issuer or any such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, each L/C
Issuer or their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of set-off) that such Lender
and such L/C Issuer may have.  Each Lender, each L/C Issuer or their respective
Affiliates agrees to notify the applicable Borrower and the Administrative Agent
promptly after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.08                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.09                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.10                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that any Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

10.11                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
if any Lender has refused to consent to any waiver or amendment with respect to
any Loan Document that

 

140

--------------------------------------------------------------------------------


 

requires such Lender’s consent and has been consented to by the Required
Lenders, then the Borrowers may, in addition to their rights under
Section 2.06(c), at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.

 

10.13                 Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Submission to Jurisdiction.  Each Borrower
and each other Loan Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusiveexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that any Agent, any Lender or
any L/C Issuer may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each Borrower and each
other Loan Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of

 

141

--------------------------------------------------------------------------------


 

the parties hereto hereby agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to the Loan Documents and
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Service of Process.  Each Borrower and each
other Loan Party consents to process being served in any action or proceeding of
the nature referred to in paragraph (b) of this Section by mailing a copy
thereof by registered or certified mail to such Borrower or such other Loan
Party at its address set forth in Section 10.02 or, in the case of each Canadian
Loan Party, at its registered office; provided that the Canadian Borrower hereby
irrevocably appoints the U.S. Borrower its authorized agent to accept and
acknowledge service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in paragraph (b) of this
Section.  Each Borrower and each other Loan Party agrees that such service of
process (i) shall be deemed in every respect effective and binding service of
process upon such Borrower or such other Loan Party, as the case may be, in any
such action or proceeding and (ii) shall, to the fullest extent permitted by
law, be taken and held to be valid personal service upon and personal delivery
to such Borrower or such other Loan Party, as the case may be.  Nothing herein
shall affect the right of any Agent, any L/C Issuer or any Lender to serve
process in any other manner permitted by law or shall limit the right of the
Agents, the L/C Issuers and the Lenders to bring proceedings against any
Borrower or any other Loan Party in the courts of any other jurisdiction.

 

(e)                                  Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.14                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, each Borrower
acknowledges and agrees, and acknowledge their respective Affiliates’
understanding, that:  (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the Agents, the
Arrangers and the Lenders, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agents, the Arrangers and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Agents, the Arrangers nor the Lenders has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising any
Borrower or any of its Affiliates on other matters) and neither the Agents, the
Arrangers nor the Lenders has any obligation to any Borrower or any of its

 

142

--------------------------------------------------------------------------------


 

Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents, the Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the Agents,
the Arrangers nor the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agents,
the Arrangers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty.

 

10.15                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.

 

10.16                 Effect of Amendment and Restatement; Affirmation of
Existing Loan Documents.  Upon the effectiveness of this Agreement pursuant to
Section 4.01, from and after the Restatement Effective Date:  (a) the terms and
conditions of the Existing Credit Agreement shall be amended as set forth herein
and, as so amended, shall be restated in their entirety, but only with respect
to the rights, duties and obligations among the Loan Parties, the Lenders and
the Administrative Agent accruing from and after the Restatement Effective Date;
(b) this Agreement shall not in any way release or impair the rights, duties,
Obligations (as defined in the Existing Credit Agreement) or Liens (as defined
in the Existing Credit Agreement) created pursuant to the Existing Credit
Agreement or any other Loan Document (as defined therein) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Restatement Effective Date and except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by each of the Loan Parties; (c) all indemnification obligations of the
Loan Parties under the Existing Credit Agreement and any other Loan Documents
(as defined therein) shall survive the execution and delivery of this Agreement
and shall continue in full force and effect for the benefit of the Lenders, the
Administrative Agent, and any other Person indemnified under the Existing Credit
Agreement or any other Loan Document (as defined therein) at any time prior to
the Restatement Effective Date; (d) the Obligations incurred under the Existing
Credit Agreement shall, to the extent outstanding on the Restatement Effective
Date, continue outstanding under this Agreement and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Obligations or any of the other rights, duties and
obligations of the parties hereunder, and the terms “Obligations” and “Secured
Obligations” as such terms are used in the Loan Documents shall include the
Obligations as amended and restated under this Agreement; (e) all Loans
outstanding as at the Restatement Effective Date and all US Letters of Credit
and Canadian Letters of Credit issued and outstanding as at the Restatement
Effective Date shall continue as outstanding and/or issued under this Agreement;
(f) all interest and fees which have accrued prior to the Restatement Effective
Date shall be payable at the rates or in the amounts set forth in the Existing
Credit Agreement and all interest and fees which accrue on or after the
Restatement Effective Date shall be payable at the rates or in the amounts set
forth in this Agreement; (g) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent (as defined therein) under the Existing
Credit Agreement, nor constitute a waiver of

 

143

--------------------------------------------------------------------------------


 

any covenant, agreement, default or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement, default or
obligation is no longer set forth herein or is modified hereby; (h) any and all
references to the Existing Credit Agreement in any Security Document or other
Loan Document shall, without further action of the parties, be deemed a
reference to the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time, and any and all references
to the Security Documents or Loan Documents in any such Security Documents or
any other Loan Documents shall be deemed a reference to the Security Documents
or Loan Documents under the Existing Credit Agreement, as amended and restated
by this Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time; and (i) the Liens granted
pursuant to the Security Documents to which each of the Loan Parties is a party
shall continue without any diminution thereof and shall remain in full force and
effect on and after the Restatement Effective Date.

 

10.17                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of Page Intentionally Left Blank]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

NISKA GAS STORAGE US, LLC,

 

as US Borrower

 

 

 

 

 

 

By:

 

 

Name: Jason A. Dubchak

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

AECO GAS STORAGE PARTNERSHIP,

 

as Canadian Borrower

 

By NISKA GAS STORAGE CANADA ULC, its managing partner

 

 

 

 

 

 

By:

 

 

Name: Jason A. Dubchak

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

NISKA GAS STORAGE PARTNERS LLC,

 

as Holdings

 

 

 

 

 

 

By:

 

 

Name: Jason A. Dubchak

 

Title: Vice President, General Counsel & Corporate Secretary

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as US L/C Issuer and Canadian L/C Issuer

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

US COMMITMENTS AND PERCENTAGES

 

Lender

 

US Revolver Commitment

 

US Revolver Percentage

 

Royal Bank of Canada

 

$

15,000,000.00

 

9.375

%

Morgan Stanley Bank, N.A.

 

$

15,000,000.00

 

9.375

%

Goldman Sachs Bank USA

 

$

15,000,000.00

 

9.375

%

Barclays Bank PLC

 

$

15,000,000.00

 

9.375

%

Natixis, New York Branch

 

$

15,000,000.00

 

9.375

%

BMO Harris Financing, Inc.

 

$

15,000,000.00

 

9.375

%

Credit Suisse AG, Cayman Islands Branch

 

$

13,000,000.00

 

8.125

%

The Bank of Nova Scotia

 

$

13,000,000.00

 

8.125

%

JPMorgan Chase Bank, N.A.

 

$

13,000,000.00

 

8.125

%

Sumitomo Mitsui Banking Corporation

 

$

11,000,000.00

 

6.875

%

Citibank, N.A.

 

$

10,000,000.00

 

6.25

%

Caisse Centrale Desjardins US Branch

 

$

10,000,000.00

 

6.25

%

Total:

 

$

160,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

CANADIAN COMMITMENTS AND PERCENTAGES

 

Lender

 

Canadian Revolver Commitment

 

Canadian Revolver Percentage

 

Royal Bank of Canada

 

$

15,000,000.00

 

9.375

%

Morgan Stanley Bank, N.A.

 

$

15,000,000.00

 

9.375

%

Goldman Sachs Bank USA

 

$

15,000,000.00

 

9.375

%

Barclays Bank PLC

 

$

15,000,000.00

 

9.375

%

Natixis, New York Branch

 

$

15,000,000.00

 

9.375

%

Bank of Montreal

 

$

15,000,000.00

 

9.375

%

Credit Suisse AG, Toronto Branch

 

$

13,000,000.00

 

8.125

%

The Bank of Nova Scotia

 

$

13,000,000.00

 

8.125

%

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

13,000,000.00

 

8.125

%

Sumitomo Mitsui Banking Corporation of Canada

 

$

11,000,000.00

 

6.875

%

Citibank, N.A., Canadian Branch

 

$

10,000,000.00

 

6.25

%

Caisse Centrale Desjardins

 

$

10,000,000.00

 

6.25

%

Total:

 

$

160,000,000.00

 

100

%

 

--------------------------------------------------------------------------------